       Case 19-22020             Doc 105      Filed 05/24/19 Entered 05/24/19 11:06:22                      Desc Main
                                               Document     Page 1 of 61
                                   UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TENNESSEE
                                         Western      DIVISION

CASE NAME:       CAH Acquisition Company #11, LLC                                        CASE NO:        19-22020 PJD
                                                                                      March 31, 2019
                Monthly Operating Report for the Month Ending(month/day/year)

               For the period beginning(month,day)March 9           and ending (month,day) March 31

NAICS Industry Classification Code:622110

                                                                                                 each
THIS REPORTIS TO BE FILED 15 DAYS AFTER THE END OF THE MONTH -- The Debtor must attach
ofthe following reports/documents unless the U.S. Trustee has waived the requirement in writing.

    Report           Previously
   Attached            Waived                       REQUIRED REPORTS/DOCUMENTS
Mark One Box for Each Required Document:

     0                      ❑                 1.    Bank Account Balance Statement(Form 2-AB)

                            El               2.     Comparative Balance Sheet - Assets(Form 2-BA)

      El                    ❑                3.     Comparative Balance Sheet - Liabilities(Form 2-BL)

                                             4.     Supporting Schedule I (Post-Petition Payables)(Form 2-BP)

                                             5.     Supporting Schedules II (A/R,Payments to Prof. and Principals)(Form 2-BR)

                                             6.     Profit and Loss / Income Statement(Forms 2-E1 and 2-E2)

                                                    Cash Flow Statement(Form 2-F)
      El                    ❑                 7.

                                              8.    Cash Flow Summary(Form 2-FS)

                                              9.    Detailed Listing of Receipts Statement(Form 2-G)

                                             10.    Detailed Listing of Disbursements Statement(Form 2-H)

                            ❑                1 1.  Supporting Schedules III
                                                  (Property Transfers, Insurance Coverage & Quarterly Fee Summary)(Form 2-I)
                                              12. Narrative Questionnaire Statement(Form 2-J)



Documents Provided by Mail or E-Mail
                            ❑                 13.   Bank Statements for All Bank Accounts
                                                   (to be provided by mail to USTP when required)
                                              14. Bank Statement Reconciliations for all Bank Accounts
                                                   (to be provided by mail to USTP when required)
                                                                                                    hereto are true, accurate
I declare under penalty ofperjury that thefollowing Monthly Operating Report, and any attachments
                                                                                                      has beenfiled with the
and correct to the best of my knowledge and belief Ifurther certify that the Monthly Operating Report
Court.                                                           DEBTOR IN POSSESSION

                                                                /s/ Marianna Williams                                 (Signature)
Executed on:     5/23/2019                          By:
                     Date
                                                    Its:         Court Appointed Debtor-In-Possession                 (Title)


Phone # 731.221.2200                                Printed Name:              Marianna Williams

Form 2-A                                            Address:                   326 Asbury Ave
Rev. 8/2/16                                                                    Ripley, TN 38063
        Case 19-22020          Doc 105       Filed 05/24/19 Entered 05/24/19 11:06:22 Desc Main
                                              Document       Page 2 of 61               the month.
                                     Required: Attach a copy of all bank statements for
                                                                                                              19-22020 PJD
                CAH Acquisition Company #11, LLC                                               CASE NO:
DEBTOR:

                                                 Form 2-AB
                                     BANK ACCO UNT BALANCE STATEMENT
                                                                  March 31, 2019
                                          For Period Ending:

Bank Accounts
                               CASH           Personal/
                              ON HAND         Operating           Tax             Payroll
 Account Name:


                                              First Citizens   N/A             N/A             US Bank
                                              National Bank
  Bank Name:

                                              3414             N/A             N/A             N/A
  Account #(last 4 digits):
                                                                                                                Grand Total
                                                                                                               ALL Accounts


                                                                     0.00             0.00      996,419.52      1,067,328.50
                                       0.00      70,908.98
Beginning Balance:

                                                                        0.00          0.00       33,778.03      1,276,839.19
                                       0.00   1,243,061.1
  Plus: Total Receipts
 (Attach Detailed List, Form 2-G)

                                                                        0.00           0.00     1,022,516.4     1,666,189.99
                                       0.00    400,054.49
   Less: Total Disbursements
  (Attach Detailed List, Form 2-H)


 Transfers Between
  Bank Accounts:
                                                        0.00            0.00           0.00           0.00
                                       0.00
   Transfers In


                                                        0.00 )(         0.00 )(        0.00 )(        0.00 )
                                       0.00 )(
  (Transfers Out)

                                                                                        0.00       7,681.10        921,596.75
                                       0.00      913,915.65             0.00
 Ending Balances:
                                                                                                          nature of the addition:
                                                    nts, attach additional Form 2-AB and identify the
 *If the Debtor maintains more than four(4)accou
 account(s)(Cash Collateral, Savings, etc.)

  Notes:




  Form 2-AB
  Rev. 8/2/16
         Case 19-22020           Doc 105       Filed 05/24/19 Entered 05/24/19 11:06:22                         Desc Main
                                                Document     Page 3 of 61                                      19-22020 PJD
CASE NAME:
                     CAH Acquisition Company #11, LLC                             CASE NO:

                                                   Form 2-BA
                                  COMPARAT  IVE  BALAN  CE SHEET STATEMENT
                                     For Period Ending:   March 31, 2019
                                                                                          Current                 Petition
                                                                                          Month                   Date(1)
ASSETS
1. Current Assets:
                                                                                       921,596.75               1 067 328.5C
  Cash (from Form 2-AB, Grand Total All Accounts)
                                                                                         22,855.00                     0.00
  Total Accounts Receivable (from Form 2-BR)

     Less allowance for doubtful accounts (from Form 2-BR)                       (                      )(
                                                                                                 0.00                   0.00
  Receivable from Officers, Employees, Affiliates

  Inventory

  Other Current Assets :(List)




  Negotiable Instruments

2. Current Assets Sub-Total

3. Fixed Assets:
                                                                                                 0.00                   0.00
  Land
                                                                                                 0.00                   0.00
  Building
                                                                                                 0.00                   0.00
  Equipment, Furniture and Fixtures
                                                                                                 0.00                   0.00
   Vehicles
                                                                                                  0.00                  0.00
 4. Fixed Assets Sub-Total
                                                                                                  0.00)(                 0.00)
          Less: Accumulated Depreciation
                                                                                                  0.00                   0.00
 5. Net Fixed Assets

 6. Current Assets Sub-Total(from above 2. Current Assets Sub-Total)

 7. Other Assets (List):



                                                                                         944,451.75            $ 1,067,328.5C
 8. TOTAL ASSETS

                                                                       ofthe petition date or are the values
(1) Petition date values are takenfrom the Debtor's balance sheet as
   listed on the Debtor's schedules.
Form 2-BA
Rev. 8/2/16
        Case 19-22020            Doc 105       Filed 05/24/19 Entered 05/24/19 11:06:22                                 Desc Main
                                                Document     Page 4 of 61                                           19-22020 PJD
CASE NAME:
                     CAH Acquisition Company #11, LLC                               CASE NO:

                                                    Form 2-BL
                                  COM PARA TIVE   BAL ANCE SHEET STATEMENT
                                      For Period Ending:   March 31, 2019
                                                                                            Current                      Petition


LIABILITIES
Post Petition Liabilities
  Post-petition Accounts Payable(from Form 2-BP)

                                                      2-BR)
  Post-petition Accrued Profesional Fees(from Form

  Post-petition Taxes Payable

  Post-petition Notes Payable
                                        Payroll Taxes                                      60,883.03
  Other Post-petition Payable(List):


                                                                                            60,883.03          $
     Post Petition Liabilities Sub-Total

 Pre Petition Liabilities:
                                                )
   Secured Debt(Schedule D,including amendments
                                                                                            85,687.07                    85,687.07
                                                 )
   Priority Debt(Schedule E,including amendments
                                                        )
   Unsecured Debt(Schedule F, including amendments
                                                                                            85,687.07          $         85,687.07
      Pre Petition Liabilities Sub-Total
                                                                                           146,570.10                     85,687.07
                                            and Post Petition Liabilities) $
      TOTAL LIABILITIES(Sum of Pre Petition

 SHAREHOLDERS/OWNERS'EQUITY
                                                 )
   Owner's/Stockholder's Equity (Preferred Stock

   Owner's/Stockholder's Equity Common Stock)

   Paid In Capital

    Retained Earnings - Prepetition

    Retained Earnings - Post-petition

       TOTAL OWNERS'EQUITY
                                                                                       $    146,570.10              $     85,687.07
                                         TY
       TOTAL LIABILITIES AND OWNERS'EQUI
                                                                                                       the values
                                                     r's balance sheet as ofthe petition date or are
 (1) Petition date values are takenfrom the Debto
     listed on the Debtor's schedules.
  Form 2-BL
  Rev. 8/2/16
           Case 19-22020          Doc 105         Filed 05/24/19 Entered 05/24/19 11:06:22                     Desc Main
                                                   Document     Page 5 of 61

                                                                                                19-22020 PJD
DEBTOR:
                CAH Acquisition Company #11, LLC                                     CASE NO:

                                                   Form 2-BP
                                         SUPPORTING SCHEDULES II
                            POST PETITION LIABILITIES AND PAYABLES STATEMENTS
                                      For Period Ending: March 31, 2019


                                                           Date             0-30       31-60       Ending
                            Beginning      Amount
                                                            Due             Days       Days        Balance
 Type                       Balance(1)     Accrued

Income Tax Withheld:
                            17,544.5 39,892.3                           39,892.2 17,544.5        57,436.85
 Federal
                                               0.00                          0.00        0.00          0.00
 State
                                0.00

FICA Tax Withheld
                            13'110'9' 29,953.3                          29,953.2 13,110.9'       43,064.33
                    Tax
  Employee's FICA
                            131109 29)953'3                             29,953.2 13,110.9'       43,064.33
  Employer's FICA Tax

Unemployment Tax
                              503.40        451.97                          451.97     503.40        955.37
  Federal
                             1,084.81       967.41                          967.41   1,084.81      2,052.22
  State

Sales, Use & Excise Taxes

Property Taxes

  Real Estate

  Personal Property

 Accrued Income Tax:

  Federal

  State

   Other:

 TOTAL TAXES          $

 POST-PETITION DEBTS

   Secured

   Priority

   Unsecured

 Accrued Interest Payable

TRADE ACCOUNTS &
OTHER PAYABLES
 (list separately on additional sheets)
(1) Forfirst report, Beginning Balance will be $0;
                                                                  report.
   thereafter, Beginning Balance will be Ending Balancefrom prior
  Form 2-BP
  Rev. 8/2/16
        Case 19-22020            Doc 105         Filed 05/24/19 Entered 05/24/19 11:06:22                              Desc Main
                                                  Document     Page 6 of 61


                                                                                      CASE NO:              19-22020 PJD
DEBTOR:      CAH Acquisition Company #11, LLC
                                                      Form 2-BR
                                           SUPPORTING SCHEDULES II
                                         For Period Ending: March 31, 2019

                                                                                              AGING
                        ACCOUNTS RECEIVABLE AND POST PETITION PAYABLE

                                                                                 Accounts                   Post Petition
                                                                                 Receivable                 Accounts Payable
Due

                                                                             $         22,855.00        $            22,855.00
Under 30 days
30 to 60 days
61 to 90 days
91 to 120 days
Over 120 days
                                                                                       22,855.00                     22,855.00
Total Post Petition

Pre Petition Amounts

                                                                             $          22,855.00
Total Accounts Receivable (to Form 2-BA)
                                                                                                    )
   Less: (Allowance for Doubtful Accounts)(to Form 2-BA)                    (
                                                                            $           22,855.00
Net Accounts Receivable



                                                                            payable
* Attach a detail listing ofaccounts receivable andpost-petition accounts
                                                                                                 SIONALS
                      SCHEDULE OFPAYMENTS TO ATTORNEYS AND OTHER PROFES

                              Month-end        Current          Paid in
                                               Month's          Current           Date of                    Month-end
                              Retainer
                                               Accrual          Month             Court Approval             Balance Due *
                              Balance

 Debtor's Counsel           $                $              $                                           $
 Counsel for Unsecur  ed
    Creditors' Committee
 Trustee's Counsel
 Accountant
 Other:                                                                                                 $
 Total                      $                 $             $
            due to include fees and expenses incurred but not yet paid.
 *Balance
                                                              PALS/EXECUTIVES**
                 SCHEDULE OFPAYMENTS AND TRANSFERS TO PRINCI
                                                    Nature of Payment                                             Amount
        Payee Name             Position
                                                                            $




                                                                    to or for the benefit of any proprietor,
 **List payments and transfers of any kind and in any form made
                                                                       commissions, bonuses, etc.
 owner, partner, shareholder, officer or director. Including salaries,
 Form 2-BR
 Rev. 8/2/16
     Case 19-22020            Doc 105       Filed 05/24/19 Entered 05/24/19 11:06:22                 Desc Main
                                             Document     Page 7 of 61

                                                                                                 19-22020 PJD
                        CAH Acquisition Company #11, LLC                              CASE NO:
DEBTOR:

                                                      Form 2-El
                                         PROFIT AND LOSS STATEMENT
                                       For Period Ending: March 31, 2019

                                                                          Current                    Accumulated
                                                                          Month                        Total(1)


I.     GROSS OPERATING REVENUES
     INCOME(LIST ALL SOURCES)
                                                                        22,855.00                     22,855.00
     Patient Service Revenue




                                                                         22,855.00                    22,855.00
          TOTAL GROSS INCOME

                                                                    (                 )          (                 )
                      Less: Discounts, Returns, and Allowances
                                                                         22,855.00                    22,855.00
          Net Operating Revenue


                                                                    (             )              (             )
II.       COST OF GOODS SOLD
                                                                         22,855.00                    22,855.00
 III.     GROSS PROFIT
                  (Net Operating Revenue LESS Cost of Goods Sold)

 IV.      GENERAL EXPENSES

 Operating Expenses

      Compensation and Payroll
        Officer/Management Compensation
                                                                        282,576.95                    282,576.95
          Payroll - Other Employees

        Taxes                                                             60,883.03                    60,883.03
           Taxes - Payroll

           Taxes - Real Property

           Taxes - Personal Property(Ad Valorem)

           Taxes - Sales

           Taxes - Other

                                                                 the petition date.
(1) Accumulated Totals include all revenue and expenses since
Form 2-E1
Rev. 8/2/16
      Case 19-22020         Doc 105         Filed 05/24/19 Entered 05/24/19 11:06:22              Desc Main
                                             Document     Page 8 of 61


                                                                                                 19-22020 PJD
                      CAH Acquisition Company #11, LLC                                CASE NO:
DEBTOR:

                                                      Form 2-E2
                                      PROFI  T AND  LOSS   STATEMENT(Cont'd)
                                       For Period Ending :  March 31, 2019

                                                                         Current                  Accumulated
                                                                         Month                      Total(1)
IV.    GENERAL EXPENSES

  General                                                               4,280.00                    4,280.00
    License Fees
                                                                         3,204.80                   3,204.80
       Insurance
                                                                              0.00                       0.00
       Depreciation / Amoritization
                                                                              0.00                       0.00
        Rents and Leases (Real Estate)
                                                                       12,550.75                   12,550.75
        Rents and Leases (Personal Property)
                                                                              0.00                       0.00
        Maintenance and Repairs
                                                                        23,978.53                  23,978.53
        Supplies
                                                                         3,005.81                    3,005.81
        Telephone
                                                                        42,545.91                   42,545.91
        Utilities
                                                                               0.00                       0.00
        Travel and Entertainment Expenses
                                                                               0.00                       0.00
        Vehicle Expenses
                                                                               0.00                       0.00
        Legal

      Other                                                                 197.85                     197.85
         Other:
                     Bank Fees
                                                                        27,713.89                   27,713.89
         Other:
                     Purchased Services

         Other:

         Other:

         Other:

         Other:

         Other:
                                                                       460,937.52                  460,937.52
 V.      TOTAL EXPENSES
                                                                        -438,082.52               -438,082.52
VI. NET INCOME OR(LOSS)
                   (Gross Profit LESS Total Expenses)
                                                              the petition date.
(1) Accumulated Totals include all revenue and expenses since
Form 2-E2
Rev. 8/2/16
           Case 19-22020              Doc 105          Filed 05/24/19 Entered 05/24/19 11:06:22                  Desc Main
                                                        Document     Page 9 of 61



                                                                                  CASE No:
                                                                                             19-22020 PJD
CASE NAME:
                    CAH Acquisition Company #11, LLC
                                                                Form 2-F
                                                       CASH FLOW STATEMENT
                                                                           2019
                                              For Period Ending: March 31,
                                                                                                   Accumulated
                                                        VITIES:
1.        CASH FLOWS FROM OPERATING ACTI
                                                                                                  -438,082.5
          Income(Loss)From Operations
                                                             ) from
                  Adjustments to reconcile net income (loss
                                    cash provi ded by (used in) operating activities
                  operations to net
                                                                                                   54,322.74
          Patient accounts receivable receipts
                                                                                                   60,883.03
          Change In Payroll Tax Accrual
                                                                                                   -22,855.00
          Change in accounts receivable



                                                                                                    92,350.77
                                                IN)OPERATING                    BUSINESS
                      NET CASH PROVIDED BY(USED

                                                   ACTIVITIES
 2.        CASH FLOWS FROM INVESTING




                                                              IN)INVESTING ACTIVITIES
                       NET CASH PROVIDED BY(USED

                                                    ACTIVITIES
     3.     CASH FLOWS FROM FINANCING
                                                                                                    200,000.00
            Loan Advances




                                                                                                    200,000.00
                                                  IN)FINANC                  ING ACTIVITIES
                        NET CASH PROVIDED BY(USED
                                                                                                    -145,731.7!
                                       H AND CASH                  EQUIVALENTS
          NET INCREASE(DECREASE)IN CAS
                                                                                                     1,067,328.!
                                    BEGINNING OF PERIOD
          CASH AND CASH EQUIVALENTS,
                                                                                                     921,596.75
                                      OF PERIOD
        CASH AND CASH EQUIVALENTS,END
      Form 2-F
      Rev. 8/2/16
      Case 19-22020           Doc 105          Filed 05/24/19 Entered 05/24/19 11:06:22                 Desc Main
                                               Document      Page 10 of 61



                CAH Acquisition Company #11, LLC                          CASE NO:
                                                                                                   19-22020 PJD
CASE NAME:
                                                              Form 2-FS
                                                      CASH FLOW SUMMARY
                                            For Period Ending: March 31, 2019


                                                                          Current
CASH FLOW SUMMARY                                                         Month                     Accumulated

                                                                           328 50                  1'067'328'5(W
                                                                   $ 1'067' ' (2)           $
1. Beginning Cash Balance
                                                    ce))
     (From Form 2-B-AB (Grand Total Beginning Balan

2. Receipts                                                               54,322.74                  54,322.74
      Operations

      Sale of Assets
                                                                         200,000.00                 200,000.00
      Other
                                                                         254,322.74                 254,322.74
                                                                    $                        $
      Total Cash Receipts

3. Disbursements                                                         400,054.49                 400,054.49
      Operations

      Debt Service/Secured loan payment

      Professional fees/U.S. Trustee fees

       Other

                                                                    $                         $
       Total Cash Disbursements

 4. Net Cash Flow (Total Cash Receipts less                              -145,731.75                -145,731.75
                 Total Cash Disbursements)
                                                                        $    921,596.75 (2) $        921,596.75 (2)
          Cash Balan ce (must equal  Cash   on  Form   2-BA)
5. Ending
                                                          ce, Form 2-AB)
     (must equal Grand Total All Accounts Ending Balan
                          cash  balan ce is the cash  availa ble at the commencement ofthe case.
(1) Accumulated beginning
                                                  d equal the previous month's ending balance.
(2) Current month beginning cash balance shoul




  Form 2-FS
  Rev. 8/2/16
       Case 19-22020           Doc 105       Filed 05/24/19 Entered 05/24/19 11:06:22                     Desc Main
                                             Document      Page 11 of 61


                     CAN Acquisition Company #11, LLC                           CASE NO:
                                                                                                      19-22020 PJD
CASE NAME:

                                                             Form 2-G
                                                                                              T
                                       DETAILED LISTING OF RECEIPTS STATEMEN
                                              For Period Ending: March 31, 2019


                                                           Account No:
CASH RECEIPTS DETAIL
                                 BANK   ACCO   UNT,  PETT   Y CASH,ETC.)
(ONE FORM 2-G FOR EACH
                                    ary)-- Contin uation Sheet      of
(attach additional sheets as necess                                                                       $ Amount
                              Received From  (Payer )                  For (Description)
         Date
                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                  $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                               Sub Total Receipts this Page           $

                                                        Grand Total Receipts this Account             $               (1)
                                                           receipts listed on Form 2-AB
  (1) Grand Totalsfor each account should agree with total
  Form 2-G
  Rev. 8/2/16
        Case 19-22020           Doc 105        Filed 05/24/19 Entered 05/24/19 11:06:22                       Desc Main
                                               Document      Page 12 of 61

                                                                                                          19-22020 PJD
 CASE NAME:CAH
               Acquisition Company #11, LLC                                             CASE NO:

                                                     Form 2-H
                              DETAILED LISTIN   G OF  DISBURSEMENTS STATEMENT
                                       For Period Ending: March 31, 2019



 DETAIL OF DISBURSEMENTS                                       Account No.:
             FORM    2-H FOR    EACH  SEPAR     ATE BANK   ACCOU NT,PETTY CASH,ETC.)
(USE ONE
                                                                    of
( attach additional sheets as necessary) -- Continuation Sheet                                                Amount
                   Check  No.                 Paid To                   In Payment of(Purpose)
        Date
                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                      $

                                                                                                          $

                                                                                                          $

                                                                  Sub Total Disbursements this Page       $

                                             Grand Total Disbursements this Account                       $
                                                                         listed on Form 2-AB
  (1) Grand Totalsfor each account should agree with total disbursements
  Form 2-H
  Rev. 8/2/16
             Case 19-22020             Doc 105           Filed 05/24/19 Entered 05/24/19 11:06:22                                Desc Main
                                                         Document      Page 13 of 61
                                                                                                              19-22020 PJD
                      CAN Acquisition Company #11, LLC                                   CASE NO:
DEBTOR:
                                                Form 2-I
                                    SUPPORTING SCHEDULES III
                                                                             TEMENT
                                               COVERAGE & QUARTERLY FEES STA
              PROPERTY TRANSFER,INSURANCE                    31, 2019
                               For the Period Ending:  March

                                                                                              N
                                         TRANSFER OFPROPERTYPOST-PETITIO

                                                                                           ary course ofthe Debtor's business?
                                              otherwise transferred other than in the ordin
Has any property ofthe Debtor been sold or
                  X    NO
                                                              Additional Sheets if Necessary)
                       YES,If yes, Complete the Following(Add
                                                                       Transfer Date      Gross Value          Net Monies Received
DESCRIPTION OF PROPERTY                  To Whom Transferred




                                                       INSURANCE SCHEDULE                                                                Date
                                                                                                  Amount of           Premium          Coverage
                                                                          Expiration
                                                                                                   Coverage           Amounts        Paid Through
                                                   Policy #                Date
                          Carrier
                                                                                         $                    $
 Workers' Comp
                                                                                         $                     $
  General Liability
                                                                                         $                     $
 Property (Fire, Theft)
                                                                                          $                    $
  Casualty
                                                                                          $                    $
  Vehicle
                                                                                          $                    $
  Other (list):
                                                                                          $                     $
  Home Owners:

                                                   QUARTERLY FEESSUMMARY*
                                                                                                                          Date
                                                      Total                  Quarterly
                                                                                              Check No.                   Paid
                                                 Disbursements**              Fee Due
   Month
    PRESENT QUARTER                             054 49
   March                                  $ 400' '
                                          $

     TOTAL PRESENT QUARTER                $

     PREVIOUS QUARTER



     TOTAL PREVIOUS QUARTER $                                                                   n cumulative to the end ofthe reporting perio
                                                                                                                                              d.
                                                 immediately previous Quarterly Fee informatio
    * This Summary is to reflect the current and                                                    sion bank accou nts.
                                                  nts are net oftransfers to other Debtor-In-Posses
    ** Should agree with Form 2-AB. Disburseme
    Form 2-I
    Rev. 8/2/16
                  Case 19-22020                Doc 105               Filed 05/24/19 Entered 05/24/19 11:06:22                         Desc Main
                                                                     Document      Page 14 of 61



                             CAH Acquisition Company #11, LLC                               CASE No:
                                                                                                            19-22020 PJD
            DEBTOR:

                                                       Form 2-J
                                                                         EMENT
                                   NARRATIVE QUESTIONNAIRE STAT
                                       For Period Ending March  31, 2019

                                                                                                                             been
                                                                    pre-petition unsecured debt, except for that which has
I.          Has the Debtor-In-Possession made any payments on its
            so authorized by the Bankruptcy Court?

            X                No.
                             Yes. Explain:



                                                                                                                      to any
                                                                ng period provided compensation or other remuneration
II.         Has the Debtor-In-Possession during this reporti                                 zation and disclos ure?
                                                              s without appropr iate authori
            Officers, Directors, Principals, or Other Insider

             X                No.
                              Yes. Explain:



                                                                                                                 ent and Plan
                                                              ng period toward the filing of a Disclosure Statem
 III.        State what progress was made during this reporti
             of Reorganization or Liquidation.
                                                                                                                           options.
                                                                     y and business operations to determine reorganization
             Debtor-in-possession (DIP)continues to evaluate propert




                                                                      have a significant impact on this bankruptcy case.
 IV.         Describe potential future developments which may

              N/A

                                                                      or deposited?
 V.           Are all Post-Petition tax obligations currently paid

                                                                                               be timely paid.
                               Yes.
                                               DIP owes post-petition payroll taxes which will
              x                No. Explain.:



                                                                        ?
     VI.        Are all United States Trustee Quarterly Fees current

                X                       Last Quarter Paid:                                 Amount Paid: $
                                Yes.
                                No. Explain.:



                                                                      period, which is not set forth in the operating report?
     VII.        Did you receive any income during this reporting

                  X             No.
                                                                                    s) of the income.
                                Yes. Please set forth the amount(s) and the source(




      Form 2-J
      Rev. 8/2/16
                                           1:51 PM                                                      CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                                Transaction Detail by Account
                                                                                                            March 1, 2019 to March 31, 2019
                                                                                          Name            Memo    Clr               Split     Amount
                                            Type             Date        Num
                                                                                                                   *    Utilities              -12,000.00
                                                           03/01/2019    5001    Ripley Power & Light
Desc Main




                                           Check
                                                                                 Ripley Gas & Water                     Utilities              -10,000.00
                                           Check           03/01/2019    5002
                                                                                 Aeneas                            *    Telephone Expense       -6,479.24
                                           Check           03/01/2019    5003
                                                                                 Belinda Baggett                   *    Payroll Expenses         -500.00
                                           Check           03/01/2019    5004
                                                                                 Danita tgreadwell                      Payroll Expenses          -500.00
                                           Check           03/01/2019    5005
                                                                                                                        Payroll Expenses          -500.00
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/01/2019    5006    Georgia Brown
                                                                                 Jackie Glass                           Payroll Expenses          -500.00
                                           Check           03/01/2019    5007
                                                                                 Pamela Glenn                           Payroll Expenses          -500.00
                                           Check           03/01/2019    5008
                                                                                 Charalette Green                       Payroll Expenses          -500.00
                                           Check           03/01/2019    5009
                                                                                 Debra Hargett                          Payroll Expenses          -500.00
                                           Check           03/01/2019    5010
                                                                         5011    Delois Henning                         Payroll Expenses          -500.00
                                           Check           03/01/2019
              Page 15 of 61




                                                                                 Traketha Jacox Reed                    Payroll Expenses          -500.00
                                           Check           03/01/2019    5012
                                                                                 Judy King                          *   Payroll Expenses          -500.00
                                           Check           03/01/2019    5013
                                                                         5014    Jordon Rhoads                      *   Payroll Expenses          -500.00
                                            Check          03/01/2019
                                                                                 Nancy Stanley                      *   Payroll Expenses          -500.00
                                            Check          03/01/2019    5015
                                                                                 Cassandra Williams                 *   Payroll Expenses          -500.00
                                            Check          03/01/2019    5016
                                                                                 Carrie Cody                             Payroll Expenses         -500.00
                                            Check          03/01/2019    5017
                                                                         5018    Evelyn Harrell                     *    Payroll Expenses         -500.00
                                                           03/01/2019
Document




                                            Check
                                                                                 Priscilla Waits                         Payroll Expenses         -500.00
                                            Check          03/01/2019    5019
                                                                         5020    Carolyn Cordle                          Payroll Expenses         -500.00
                                            Check          03/01/2019
                                                                                 Teresa Robbins                          Payroll Expenses         -500.00
                                            Check          03/01/2019    5021
                                                                                  Leslie Harrison                   *    Payroll Expenses          -500.00
                                            Check           03/01/2019    5022
                                                                                                                         Payroll Expenses          -500.00
Doc 105




                                            Check           03/01/2019    5023    Marializ Montalvo
                                                                                  Julie Balton                           Payroll Expenses          -500.00
                                            Check           03/01/2019    5024
                                                                                  Mary Mooney                            Payroll Expenses          -500.00
                                            Check           03/01/2019    5025
                                                                                  Kimberly Young                         Payroll Expenses          -500.00
                                            Check           03/01/2019    5026
                                                                                                                         Payroll Expenses          -500.00
Case 19-22020




                                            Check           03/01/2019    5027    Sherri Bradford
                                                                          5028    Mary Ann Jarrett                       Payroll Expenses          -500.00
                                            Check           03/01/2019
                                                                          5029    Valerie Cichello                       Payroll Expenses          -500.00
                                            Check           03/01/2019
                                                                          5030    'Sammy Copeland                        Payroll Expenses          -500.00
                                            Check           03/01/2019
                                                                          5031    Bobby Taylor                            Payroll Expenses         -500.00
                                            Check           03/01/2019
                                                                          5032    Lori Butterworth                        Payroll Expenses         -500.00
                                            Check           03/01/2019
                                                                          5033    Amy Coulston                            Payroll Expenses         -500.00
                                            Check           03/01/2019
                                                                                                                                                             Page 1 of 15
                                           1:51 PM                                                   CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                             Transaction Detail by Account
                                                                                                         March 1, 2019 to March 31, 2019
                                                                         Num             Name          Memo    CIr          Split          Amount
                                            Type             Date
                                                                                 Margo Eudy                          Payroll Expenses         -500.00
                                                                         5034
Desc Main




                                           Check           03/01/2019
                                                                                 Theresa Benson                      Payroll Expenses         -500.00
                                           Check           03/01/2019    5035
                                                                                 Leann Gatewood                      Payroll Expenses         -500.00
                                           Check           03/01/2019    5036
                                                                                 Lisa Stephens                  *    Payroll Expenses         -500.00
                                           Check           03/01/2019    5037
                                                                                 Margaret Warren                     Payroll Expenses         -500.00
                                           Check           03/01/2019    5039
                                                                                                                     Payroll Expenses         -500.00
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/01/2019    5040    Brenda Chapman
                                                                                 Kasey Paulk                         Payroll Expenses         -500.00
                                           Check           03/01/2019    5041
                                                                                 Barbara Savage                      Payroll Expenses          -500.00
                                           Check           03/01/2019    5042
                                                                                 Derek Wilkerson                     Payroll Expenses          -500.00
                                           Check           03/01/2019    5043
                                                                         5044    Cody Grills                         Payroll Expenses          -500.00
                                           Check           03/01/2019
                                                                         5045    Williams Carroll                    Payroll Expenses          -500.00
                                           Check           03/01/2019
              Page 16 of 61




                                                                                 Ruth Fullen                         Payroll Expenses          -500.00
                                           Check           03/01/2019    5046
                                                                                 David Mooneyham                     Payroll Expenses          -500.00
                                            Check          03/01/2019    5047
                                                                         5048    Carrie Pridmore                     Payroll Expenses          -500.00
                                            Check          03/01/2019
                                                                                 Lisa Ward                           Payroll Expenses          -500.00
                                            Check          03/01/2019    5049
                                                                                 Elizabeth Smith                     Payroll Expenses          -500.00
                                            Check          03/01/2019    5050
                                                                         5051    Jessica Foster                      Payroll Expenses          -500.00
                                            Check          03/01/2019
                                                                         5052    Rachel Comeaux                      Payroll Expenses          -500.00
Document




                                            Check          03/01/2019
                                                                         5053    Scott Collins                        Payroll Expenses         -500.00
                                            Check           03/01/2019
                                                                         5054     Mary Turner                         Payroll Expenses         -500.00
                                            Check           03/01/2019
                                                                         5055     Cody Harwell                        Payroll Expenses         -500.00
                                            Check           03/01/2019
                                                                         5056     Sandra Tindle                       Payroll Expenses         -500.00
                                            Check           03/01/2019
                                                                                                                      Payroll Expenses         -500.00
Doc 105




                                            Check           03/01/2019   5057     Anita Cates
                                                                          5058    Tamara Ford                         Payroll Expenses         -500.00
                                            Check           03/01/2019
                                                                          5059    Tera Gwaltney                       Payroll Expenses         -500.00
                                            Check           03/01/2019
                                                                          5060    Debrorah Nolen                      Payroll Expenses         -500.00
                                            Check           03/01/2019
                                                                                                                      Payroll Expenses         -500.00
Case 19-22020




                                            Check           03/01/2019    5061    Chelsea Hill
                                                                          5062    Trinity Johnston                    Payroll Expenses          -500.00
                                            Check           03/01/2019
                                                                          5063    Melissa Autry                       Payroll Expenses          -500.00
                                            Check           03/01/2019
                                                                          5064    Sandra Bondurant                    Payroll Expenses          -500.00
                                             Check          03/01/2019
                                                                          5065    Melanie Bradford                    Payroll Expenses          -500.00
                                             Check          03/01/2019
                                                                          5066    Taffee McNeill                      Payroll Expenses          -500.00
                                             Check          03/01/2019
                                                                          5067    Alice Jamison                       Payroll Expenses          -500.00
                                             Check          03/01/2019
                                                                                                                                                          Page 2 of 15
                                           1:51 PM                                                   CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                             Transaction Detail by Account
                                                                                                         March 1, 2019 to March 31,2019
                                                                         Num             Name          Memo    CIr              Split      Amount
                                            Type             Date
                                                                                 Charity Vaughan                *       Payroll Expenses      -500.00
                                                           03/01/2019    5068
Desc Main




                                           Check
                                                                                 Jamie Ragan                            Payroll Expenses      -500.00
                                           Check           03/01/2019    5069
                                                                         5070    Margaret McCool                *       Payroll Expenses      -500.00
                                           Check           03/01/2019
                                                                                 Annette Apperson                       Payroll Expenses      -500.00
                                           Check           03/01/2019    5071
                                                                                 Brenda Douglas                         Payroll Expenses      -500.00
                                           Check           03/01/2019    5072
                                                                                                                *       Payroll Expenses      -500.00
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/01/2019    5073    Linda Lane
                                                                         5074    Mona Blackwell                         Payroll Expenses      -500.00
                                           Check           03/01/2019
                                                                         5075    Rachel Lake                            Payroll Expenses      -500.00
                                           Check           03/01/2019
                                                                                 Tammie Hardy                           Payroll Expenses       -500.00
                                           Check           03/01/2019    5076
                                                                                 Lashunda Richmond                      misc                   -500.00
                                           Check           03/05/2019    5118
                                                                                 Paula Young                            misc                   -500.00
                                           Check           03/05/2019    5113
              Page 17 of 61




                                                                                 Emily Murray                           misc                   -500.00
                                           Check           03/05/2019    5105
                                                                         5091    Diana Durham                           misc                   -385.40
                                           Check           03/05/2019
                                                                         5103    Edward Anderson                        misc                    -52.50
                                           Check           03/05/2019
                                                                         1       Unknown                                misc                   -212.36
                                           Check           03/05/2019
                                                                                 Unknown                                misc                   -341.22
                                            Check          03/05/2019    5101
                                                                         5098    Unknown                                misc                   -497.69
                                            Check          03/05/2019
                                                                         5120    Unknown                                misc                   -500.00
                                                           03/05/2019
Document




                                            Check
                                                                         5086     Unknown                                misc                  -222.39
                                            Check          03/05/2019
                                                                         5100     Unknown                                misc                   -69.33
                                            Check          03/05/2019
                                                                         5082     Unknown                                misc                  -333.35
                                            Check           03/05/2019
                                                                          1       Unknown                                misc                  -314.87
                                            Check          03/05/2019
                                                                                                                         misc                  -256.22
Doc 105




                                            Check           03/05/2019   5079     Unknown
                                                                          5121    Unknown                                misc                  -500.00
                                            Check           03/05/2019
                                                                          5094    Unknown                                misc                  -500.00
                                            Check           03/05/2019
                                                                          5088    Unknown                                misc                  -360.60
                                            Check           03/05/2019
                                                                                                                         misc                  -397.37
Case 19-22020




                                            Check           03/05/2019    5081    Unknown                           *
                                                            03/05/2019    1       Unknown                                misc                  -500.00
                                            Check
                                                                          fee     Wire Fee                               Office Supplies         -20.00
                                            Check           03/05/2019
                                                                          Wire    American Paper                         Office Supplies      -1,076.17
                                            Check           03/05/2019
                                                            03/05/2019    1       Unknown                                misc                   -403.84
                                            Check
                                                                          5126    Sandra Whitaker                0       misc                   -500.00
                                            Check           03/05/2019
                                                                          5116    Unknown                                misc                   -500.00
                                            Check           03/05/2019
                                                                                                                                                          Page 3 of 15
                                           t51 PM                                                      CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                                   Transaction Detail by Account
                                                                                                              March 1, 2019 to March 31, 2019
                                                                         Num             Name                Memo   Clr              Split       Amount
                                            Type             Date
                                                                         5125    Unknown                             *       misc                   -500.00
                                                           03/05/2019
Desc Main




                                           Check
                                                                                 Unknown                                     misc                   -500.00
                                           Check           03/05/2019    5115
                                                                                 Unknown                                     misc                   -500.00
                                           Check           03/05/2019    5123
                                                                         5112    Anita Maben                                 misc                   -500.00
                                           Check           03/05/2019
                                                                         5122    Unknown                                     misc                   -500.00
                                           Check           03/05/2019
                                                                                                                     *       misc                   -500.00
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/05/2019    5108    Unknown
                                                                         5119    Unknown                                     misc                   -500.00
                                           Check           03/05/2019
                                                                                 Unknown                                     misc                    -500.00
                                           Check           03/05/2019    5107
                                                                         5117    Unknown                                     misc                    -500.00
                                           Check           03/05/2019
                                                                         5077    Unknown                                     misc                    -362.70
                                           Check           03/05/2019
                                                                         5110    Unknown                                     misc                    -500.00
                                           Check           03/05/2019
              Page 18 of 61




                                                                         Fee     Wire Fee                                    Office Supplies          -12.00
                                           Check           03/05/2019
                                                                         5109    Unknown                                     misc                    -500.00
                                            Check          03/05/2019
                                                                         5106    Unknown                                     misc                    -500.00
                                            Check          03/05/2019
                                                                         5104    Unknown                                     misc                    -310.66
                                            Check          03/05/2019
                                                                         5099    Unknown                                     misc                    -485.03
                                            Check          03/05/2019
                                                                         5092    Unknown                                     misc                    -465.77
                                            Check          03/05/2019
                                                                         5087    Unknown                                     misc                    -509.68
Document




                                            Check          03/05/2019
                                                                         5080    Unknown                                     misc                    -249.73
                                            Check          03/05/2019
                                                                         Wire    Wire Fee                            0       Office Supplies          -20.00
                                            Check           03/05/2019
                                                                         Wire    Outgoing money transfer              O      Office Supplies        -1,076.17
                                            Check           03/05/2019
                                                                         5111     Unknown                                     misc                   -500.00
                                            Check           03/06/2019
                                                                                                                                                     -248.98
Doc 105




                                            Check           03/06/2019   5085     Unknown                                     misc
                                                                          5134   J C Holman                                  Payroll Expenses          -86.44
                                            Check           03/07/2019
                                                                          5136    Mary Ann Jarrett                            Payroll Expenses       -926.96
                                            Check           03/07/2019
                                                                          5137    Jamie Ragan                                 Payroll Expenses       -957.65
                                            Check           03/07/2019
                                                                                                                              Payroll Expenses      -2,158.36
Case 19-22020




                                            Check           03/07/2019    5138    Aimee Mooney
                                                                          5139    Belinda Baggett                             Payroll Expenses      -2,104.95
                                            Check           03/07/2019
                                                                          5140    Kasey Paulk                                 Payroll Expenses         -22.80
                                            Check           03/07/2019
                                                                          5141    Barbara Savage                              Payroll Expenses      -2,701.57
                                            Check           03/07/2019
                                                                                  Derek Wilkerson                             Payroll Expenses      -1,777.13
                                            Check           03/07/2019    5142
                                                                          5143    Cody Grills                                 Payroll Expenses      -1,702.01
                                            Check           03/07/2019
                                                                          5144    Lisa Stephens                          *    Payroll Expenses        -198.14
                                            Check           03/07/2019
                                                                                                                                                                Page 4 of 15
                                           1:51 PM                                                   CAN Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                             Transaction Detail by Account
                                                                                                         March 1, 2019 to March 31, 2019
                                                                         Num             Name          Memo    Clr          Split          Amount
                                            Type             Date
                                                                         5145    Ricky Ancar                         Payroll Expenses        -2,607.58
                                                           03/07/2019
Desc Main




                                           Check
                                                                         5146    Margaret Warren                     Payroll Expenses        -1,708.68
                                           Check           03/07/2019
                                                                         5147    Timothy Baker                       Payroll Expenses        -1,870.72
                                           Check           03/07/2019
                                                                         5148    Brenda Chapman                      Payroll Expenses        -2,325.94
                                           Check           03/07/2019
                                                                         5149    Valerie Cichello                    Payroll Expenses        -1,314.77
                                           Check           03/07/2019
                                                                                                                     Payroll Expenses          -224.30
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/07/2019    5150    Williams Carroll
                                                                         5151    Ruth Fullen                         Payroll Expenses        -2,607.62
                                           Check           03/07/2019
                                                                         5152    David Mooneyham                     Payroll Expenses        -1,891.85
                                           Check           03/07/2019
                                                                         5153    Carrie Pridmore                     Payroll Expenses        -2,131.64
                                           Check           03/07/2019
                                                                         5154    Lisa Ward                           Payroll Expenses          -392.14
                                           Check           03/07/2019
                                                                         5155    Elizabeth Smith                     Payroll Expenses          -496.91
                                           Check           03/07/2019
              Page 19 of 61




                                                                         5156    Jessica Foster                      Payroll Expenses          -155.40
                                           Check           03/07/2019
                                                                         5157    Rachel Comeaux                      Payroll Expenses          -960.98
                                           Check           03/07/2019
                                                                         5158    Leann Gatewood                      Payroll Expenses        -1,320.39
                                           Check           03/07/2019
                                                           03/07/2019    5159    Scott Collins                       Payroll Expenses          -838.23
                                           Check
                                                           03/07/2019    5160    Mary Turner                         Payroll Expenses        -1,572.87
                                            Check
                                                                         5161    Cody Harwell                        Payroll Expenses         -1,017.15
                                            Check          03/07/2019
                                                                         5162    Sandra Tindle                       Payroll Expenses         -2,961.96
                                                           03/07/2019
Document




                                            Check
                                                                         5163    Anita Cates                         Payroll Expenses          -654.57
                                            Check          03/07/2019
                                                                         5164    Tamara Ford                         Payroll Expenses         -2,488.37
                                            Check          03/07/2019
                                                           03/07/2019    5165    Tera Gwaltney                       Payroll Expenses         -3,211.85
                                            Check
                                                           03/07/2019    5166     Mary Mooney                        Payroll Expenses          -473.29
                                            Check
                                                                                                                      Payroll Expenses        -4,641.43
Doc 105




                                            Check          03/07/2019    5167     Kimberly Young
                                                                         5168     Sherri Bradford                     Payroll Expenses        -3,210.40
                                            Check           03/07/2019
                                                            03/07/2019   5169     Margaret McCool                     Payroll Expenses          -921.27
                                            Check
                                                            03/07/2019   5170     Annette Apperson                    Payroll Expenses          -559.16
                                            Check
                                                                                                                      Payroll Expenses        -1,558.91
Case 19-22020




                                            Check           03/07/2019    5171    Brenda Douglas
                                                                          5172    Linda Lane                          Payroll Expenses          -675.75
                                            Check           03/07/2019
                                                            03/07/2019    5173    Mona Blackwell                      Payroll Expenses          -616.38
                                            Check
                                                            03/07/2019    5174    Rachel Lake                         Payroll Expenses          -613.75
                                            Check
                                                            03/07/2019    5175    Tammie Hardy                        Payroll Expenses        -1,924.63
                                            Check
                                                            03/07/2019    5176    Emily Murray                        Payroll Expenses          -799.32
                                            Check
                                                            03/07/2019    5177    Jimmy Foster                        Payroll Expenses        -1,195.71
                                            Check
                                                                                                                                                          Page 5 of 15
                                           1:51 PM                                                    CAN Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                              Transaction Detail by Account
                                                                                                          March 1, 2019 to March 31, 2019
                                                             Date        Num             Name           Memo    Clr              Split        Amount
                                            Type
                                                                         5178    Christopher Reeves              *        Payroll Expenses      -1,818.20
Desc Main




                                           Check           03/07/2019
                                                                                 Catherine Bradford                       Payroll Expenses       -524.44
                                           Check           03/07/2019    5179
                                                                         5181    Justin Brown                             Payroll Expenses       -526.45
                                           Check           03/07/2019
                                                                         5182    Debrorah Nolen                           Payroll Expenses       -684.72
                                           Check           03/07/2019
                                                                         5183    Chelsea Hill                             Payroll Expenses      -2,122.19
                                           Check           03/07/2019
                                                                                                                          Payroll Expenses      -1,619.30
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/07/2019    5184    Trinity Johnston                *
                                                                         5185    Melissa Autry                            Payroll Expenses      -4,012.92
                                           Check           03/07/2019
                                                                         5186    Yvonne Jacox                             Payroll Expenses      -1,024.93
                                           Check           03/07/2019
                                                                         5187    Patsy Fisher                             Payroll Expenses      -1,070.80
                                           Check           03/07/2019
                                                                         5188    Marilyn Crowder                          Payroll Expenses      -1,654.48
                                           Check           03/07/2019
                                                                         5189    Tammy Barnes                    *        Payroll Expenses        -643.98
                                           Check           03/07/2019
              Page 20 of 61




                                                                         5190    Cheryl Barlow                            Payroll Expenses      -2,291.90
                                           Check           03/07/2019
                                                                         5191    James Vaden                              Payroll Expenses      -2,527.92
                                           Check           03/07/2019
                                                                         5192    Jacqueline Taylor                        Payroll Expenses        -815.05
                                           Check           03/07/2019
                                                                         5193    Lashunda Richmond                        Payroll Expenses        -836.95
                                            Check          03/07/2019
                                                                         5194    Cathy Fishburn                           Payroll Expenses        -700.88
                                            Check          03/07/2019
                                                                         5195    Sandra Wakefiled                         Payroll Expenses        -870.30
                                            Check          03/07/2019
                                                                         5196    Shawanda Holloway                        Payroll Expenses        -800.69
Document




                                            Check          03/07/2019
                                                                         5197    Tina Rubio                               Payroll Expenses        -849.13
                                            Check          03/07/2019
                                                                         5198    Pamela Young                             Payroll Expenses       -1,464.62
                                            Check          03/07/2019
                                                                         5199     Donna Jenkins                            Payroll Expenses      -1,614.59
                                            Check           03/07/2019
                                                                         5200     Sandra Whitaker                          Payroll Expenses       -169.25
                                            Check           03/07/2019
                                                                                                                                                  -575.19
Doc 105




                                            Check           03/07/2019   5201     Anita Maben                              Payroll Expenses
                                                            03/07/2019   5206     Melanie Bradford                         Payroll Expenses      -2,002.86
                                            Check
                                                            03/07/2019    5207    Taffee McNeill                           Payroll Expenses       -112.96
                                            Check
                                                            03/07/2019    5208    Alice Jamison                            Payroll Expenses      -1,052.86
                                            Check
                                                                                                                                                 -1,853.69
Case 19-22020




                                            Check           03/07/2019    5209    Charity Vaughn                           Payroll Expenses
                                                            03/07/2019    5211    Danita tgreadwell                        Payroll Expenses      -2,396.64
                                            Check
                                                                          5212    Georgia Brown                            Payroll Expenses      -1,074.96
                                            Check           03/07/2019
                                                                                                                     ,,    Payroll Expenses        -540.25
                                            Check           03/07/2019    5213    Jackie Glass
                                                            03/07/2019    5214    Pamela Glenn                             Payroll Expenses      -1,347.47
                                            Check
                                                            03/07/2019    5215    Charlotte Green                          Payroll Expenses      -1,269.56
                                            Check
                                                            03/07/2019    5216    Debra Hargett                            Payroll Expenses      -2,731.55
                                            Check
                                                                                                                                                             Page 6 of 15
                                           1:51 PM                                                          CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                            Transaction Detail by Account
                                                                                                                March 1, 2019 to March 31, 2019
                                                                                                              Memo    CIr            Split        Amount
                                            Type             Date         Num              Name
                                                                                                                       *    Payroll Expenses         -428.12
                                                           03/07/2019     5217     Delois Henning
Desc Main




                                           Check
                                                                                                                            Payroll Expenses        -1,710.59
                                           Check           03/07/2019     5218     Traketha Jacox Reed
                                                                                                                       *    Payroll Expenses        -2,492.25
                                           Check           03/07/2019     5219     Judy King
                                                                                                                            Payroll Expenses          -425.75
                                           Check           03/07/2019     5220     Jordon Rhoads
                                                                                                                            Payroll Expenses        -1,072.86
                                           Check           03/07/2019     5221     Nancy Stanley
                                                                                                                            Payroll Expenses          -183.18
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/07/2019     5222     Janie Sweat
                                                                                                                            Payroll Expenses        -2,931.24
                                           Check           03/07/2019     5223     Cassandra Williams
                                                                                                                            Payroll Expenses        -1,915.09
                                           Check           03/07/2019     5224     Carrie Cody
                                                                                                                        *   Payroll Expenses          -724.50
                                            Check          03/07/2019     5225     Evelyn Harrell
                                                                                                                            Payroll Expenses          -490.77
                                            Check          03/07/2019     5226     C J Friend
                                                                                                                            Payroll Expenses          -560.17
                                            Check          03/07/2019     5227     Gladys Johnson
              Page 21 of 61




                                                                                                                            Payroll Expenses         -1,077.52
                                            Check          03/07/2019     5228     Jim Vaden
                                                                                                                        *   Payroll Expenses         -1,059.00
                                            Check          03/07/2019     5229      Mike Layfield
                                                                                                                             Payroll Expenses        -1,666.02
                                            Check          03/07/2019     5234     Sammy Copeland
                                                                                                                             Payroll Expenses        -1,417.58
                                            Check          03/07/2019     5235      Bobby Taylor
                                                                                                                             Payroll Expenses        -1,409.67
                                            Check           03/07/2019    5236      Lori Butterworth
                                                                                                                             Payroll Expenses        -1,588.45
                                            Check           03/07/2019     5237     Amy Coulston
                                                                                                                             Payroll Expenses        -2,173.18
                                                            03/07/2019     5238     Margo Eudy
Document




                                            Check
                                                                                                                             Payroll Expenses          -382.68
                                            Check           03/07/2019     5239     Theresa Benson
                                                                                                                             Payroll Expenses          -628.28
                                            Check           03/07/2019     5240     Sandra Bondurant
                                                                                                                             Payroll Expenses        -1,344.96
                                            Check           03/07/2019     5242     Priscilla Waits
                                                                                                                             Payroll Expenses        -1,319.64
                                            Check           03/07/2019     5243     Carolyn Cordle
                                                                                                                             Payroll Expenses          -902.58
Doc 105




                                             Check          03/07/2019     5245     Leslie Harrison
                                                                                                                             Payroll Expenses          -357.52
                                             Check          03/07/2019     5246     Marializ Montalvo
                                                                                                                              Payroll Expenses         -538.08
                                             Check          03/07/2019     5247     Teresa Robbins
                                                                                                                              Payroll Expenses         -974.50
                                             Check          03/07/2019     5248      Kim Young
                                                                                                                              Payroll Expenses         -358.00
Case 19-22020




                                             Check          03/07/2019     5249     Sherri Bradford
                                                                                                                              Payroll Expenses          -299.99
                                             Check          03/07/2019     5250      Chelsea Hill
                                                                                                                              Payroll Expenses          -157.00
                                             Check           03/07/2019    5251      Brenda Douglas
                                                                                                                              Payroll Expenses          -685.00
                                             Check           03/07/2019    5252      Melissa Autry
                                                                                                                              Utilities              -10,000.00
                                             Check           03/07/2019     5253     Ripley Gas & Water
                                                                                                                              Office Supplies        -12,000.00   -243,619.05 Pre-Petition Expenses
                                             Check           03/08/2019     5254     HERC
                                                                                                                              misc                    -9,398.35
                                             Check           03/11/2019     5133     Ripley Power & Light
                                                                                                                                                                                                      Page 7 of 15
                                           1:51 PM                                                       CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                                 Transaction Detail by Account
                                                                                                             March 1, 2019 to March 31, 2019
                                                                         Num                Name           Memo    CIr          Split          Amount
                                            Type             Date
                                                                                    Rad Source                           misc                    -2,748.50
                                                                         5131
Desc Main




                                           Check           03/11/2019
                                                                         1          Unknown                              misc                     -441.35
                                           Check           03/11/2019
                                                                                    Unknown                              misc                     -480.31
                                           Check           03/12/2019    1
                                                                                    Unknown                              misc                       -35.01
                                           Check           03/12/2019    1
                                                                                    Tressa Thomas                   O    Payroll Expenses         -232.34
                                           Check           03/14/2019    5102
                                                                                                                         Payroll Expenses        -2,617.82
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/15/2019    5202       Brenda Douglas
                                                                                    Linda Lane                           Payroll Expenses          -895.99
                                           Check           03/15/2019    5203
                                                                         5204       Gayla Marham                         Payroll Expenses          -125.83
                                           Check           03/15/2019
                                                                                    Mona Blackwell                       Payroll Expenses          -769.72
                                           Check           03/15/2019    5205
                                                                         5230       Tammie Hardy                         Payroll Expenses        -3,349.26
                                           Check           03/15/2019
                                                                         5231       Emily Murray                         Payroll Expenses        -1,101.22
                                           Check           03/15/2019
              Page 22 of 61




                                                                         5232       Jimmy Foster                         Payroll Expenses        -2,005.85
                                           Check           03/15/2019
                                                                                    Chystopher Reeves                    Payroll Expenses        -2,454.02
                                           Check           03/15/2019    5233
                                                                                    Catherine Bradford                   Payroll Expenses          -611.84
                                           Check           03/15/2019    5255
                                                                         5256       Justin Brown                         Payroll Expenses          -418.04
                                           Check           03/15/2019
                                                                         5257       C J Friend                           Payroll Expenses          -335.59
                                            Check          03/15/2019
                                                                         5258       Gladys Johnson                       Payroll Expenses          -431.85
                                            Check          03/15/2019
                                                                                    Anita Maben                          Payroll Expenses          -491.14
                                                                         5259
Document




                                            Check          03/15/2019
                                                                         5260       Donna Jenkins                        Payroll Expenses         -2,729.18
                                            Check          03/15/2019
                                                                         5261       Paula Young                          Payroll Expenses         -2,432.81
                                            Check          03/15/2019
                                                                         5262       Thelma Carter                        Payroll Expenses          -170.73
                                            Check          03/15/2019
                                                                             5263    Donald McClish                      Payroll Expenses          -275.79
                                            Check           03/15/2019
                                                                                                                                                  -1,052.85
Doc 105




                                            Check           03/15/2019       5264    Tina Rubio                          Payroll Expenses
                                                                             5265   Shawanda Holloway                     Payroll Expenses         -677.69
                                            Check           03/15/2019
                                                                             5266    Sandra Wakefiled                     Payroll Expenses        -1,262.09
                                            Check           03/15/2019
                                                                             5267    Cathy Fishburn                       Payroll Expenses          -711.24
                                            Check           03/15/2019
                                                                                                                                                    -679.18
Case 19-22020




                                            Check           03/15/2019       5268    Lashunda Richmond                    Payroll Expenses
                                                                             5269    Jacqueline Taylor                    Payroll Expenses          -986.77
                                            Check           03/15/2019
                                                                             5270    Annette Apperson                     Payroll Expenses          -674.57
                                            Check           03/15/2019
                                                                             5271    Yvonne Jacox                         Payroll Expenses          -881.27
                                            Check           03/15/2019
                                                                             5272    Amy Coulston                         Payroll Expenses           -30.00
                                            Check           03/15/2019
                                                                             5278    James Vaden                          Payroll Expenses        -5,001.46
                                            Check           03/15/2019
                                                                             5279    Cheryl Barlow                        Payroll Expenses        -4,090.31
                                            Check           03/15/2019
                                                                                                                                                              Page 8 of 15
                                           1:51 PM                                                          CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                            Transaction Detail by Account
                                                                                                                March 1, 2019 to March 31, 2019
                                                                                                                      Clr              Split          Amount
                                                                             Num             Name             Memo
                                             Type            Date
                                                                           .......                                     *                                -2,815.24
                                                                                                                                Payroll Expenses
                                                                            5280     Marilyn Crowder
Desc Main




                                           Check           03/15/2019
                                                                                                                                Payroll Expenses        -1,636.08
                                           Check           03/15/2019      5281      Patsy Fisher
                                                                                                                                Payroll Expenses         -326.79
                                                           03/15/2019       1001     Williams Carroll
                                           Check                                                                                                        -1,471.18
                                                                                                                                Payroll Expenses
                                                           03/15/2019       1002     Ruth Fullen
                                           Check                                                                                                        -1,056.25
                                                                                                                                Payroll Expenses
                                                           03/15/2019       1003     David Mooneyham
                                           Check                                                                                                        -1,767.67
                                                                                                                                Payroll Expenses
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                           03/15/2019       1004     Carrie Pridmore
                                            Check                                                                                                       -1,125.74
                                                                                                                                Payroll Expenses
                                                           03/15/2019       1005     Lisa Ward
                                            Check                                                                                                         -317.52
                                                                                                                        *       Payroll Expenses
                                                           03/15/2019       1006     Elizabeth Smith
                                            Check                                                                                                         -146.75
                                                                                                                        *       Payroll Expenses
                                                           03/15/2019       1007     Rachel Comeaux
                                            Check                                                                                                        -1,539.40
                                                                                                                                 Payroll Expenses
                                                           03/15/2019       1008      Melanie Bradford
                                            Check                                                                                                         -289.82
                                                                                                                                 Payroll Expenses
                                            Check           03/15/2019      1009      Alice Jamison
                                                                                                                                                         -1,353.69
              Page 23 of 61




                                                                                                                        "        Payroll Expenses
                                                            03/15/2019       1010     Charity Vaughan
                                            Check                                                                                                        -1,570.54
                                                                                                                                 Payroll Expenses
                                                            03/15/2019       1011     Danita tgreadwell
                                            Check                                                                                                          -539.96
                                                                                                                                 Payroll Expenses
                                                            03/15/2019       1012     Georgia Brown
                                            Check                                                                                                           -47.69
                                                                                                                                 Payroll Expenses
                                            Check           03/15/2019       1013     Jackie Glass
                                                                                                                                 Payroll Expenses          -732.81
                                                            03/15/2019       1014     Pamela Glenn
                                             Check                                                                                                         -714.98
                                                                                                                                 Payroll Expenses
                                             Check          03/15/2019       1015     Charlotte Green
                                                                                                                                 Payroll Expenses        -2,602.11
                                                                             1016     Debra Hargett
Document




                                             Check          03/15/2019
                                                                                                                                  Payroll Expenses       -1,394.91
                                             Check          03/15/2019       1017     Traketha Jacox Reed
                                                                                                                                  Payroll Expenses        -1,992.25
                                             Check          03/15/2019       1018     Judy King
                                                                                                                                  Payroll Expenses         -161.67
                                             Check           03/15/2019      1019      Jordon Rhoads
                                                                                                                                  Payroll Expenses         -544.22
                                                             03/15/2019      1020      Nancy Stanley
                                             Check                                                                                                        -2,431.24
                                                                                                                                  Payroll Expenses
Doc 105




                                             Check           03/15/2019       1021     Cassandra Williams
                                                                                                                                  Payroll Expenses        -1,447.49
                                             Check           03/15/2019       1022     Carrie Cody
                                                                                                                                  Payroll Expenses             -63.13
                                             Check           03/15/2019       1023     Evelyn Harrell
                                                                                                                                  Payroll Expenses          -108.97
                                             Check           03/15/2019       1024     Priscilla Waits
                                                                                                                                  Payroll Expenses          -486.49
Case 19-22020




                                              Check          03/15/2019       1025     Carolyn Cordle
                                                                                                                                  Payroll Expenses          -722.83
                                                             03/15/2019       1026      Leslie Harrison
                                              Check                                                                                                         -674.64
                                                                                                                                   Payroll Expenses
                                              Check          03/15/2019       1027      Mary Ann Jarrett
                                                                                                                            *      Payroll Expenses            -833.77
                                              Check          03/15/2019       1028      Jamie Ragan
                                                                                                                            *      Payroll Expenses        -2,158.36
                                                              03/15/2019      1029      Aimee Mooney
                                              Check                                                                                                        -1,604.95
                                                                                                                            *      Payroll Expenses
                                                              03/15/2019      1030      Belinda Baggett
                                              Check                                                                                                        -1,602.85
                                                                                                                                   Payroll Expenses
                                                              03/15/2019      1031      Barbara Savage
                                              Check
                                                                                                                                                                         Page 9 of 15
                                           1:51 PM                                                         CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                           Transaction Detail by Account
                                                                                                               March 1, 2019 to March 31, 2019
                                                                                                             Memo    CIr          Split          Amount
                                                             Date           Num              Name
                                            Type                          omikumi
                                                                                                                           Payroll Expenses        -1,239.92
                                                                           1032     Derek Wilkerson
Desc Main




                                           Check           03/15/2019
                                                                                                                           Payroll Expenses          -557.91
                                           Check           03/15/2019     1033      Williams Carroll
                                                                                                                           Payroll Expenses        -1,411.28
                                           Check           03/15/2019     1034      Ruth Fullen
                                                                                                                           Payroll Expenses        -1,743.47
                                           Check           03/15/2019     1035      David Mooneyham
                                                                                                                           Payroll Expenses        -1,904.12
                                           Check           03/15/2019      1036     Carrie Pridmore
                                                                                                                           Payroll Expenses        -1,038.01
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/15/2019      1037     Lisa Ward
                                                                                                                           Payroll Expenses          -642.17
                                            Check          03/15/2019      1038     Elizabeth Smith
                                                                                                                           Payroll Expenses        -1,451.29
                                            Check          03/15/2019      1039     Melanie Bradford
                                                                                                                           Payroll Expenses          -532.90
                                            Check          03/15/2019      1040     Alice Jamison
                                                                                                                           Payroll Expenses         -1,049.69
                                            Check          03/15/2019      1041     Charity Vaughan
                                                                                                                           Payroll Expenses         -2,048.36
                                            Check          03/15/2019      1042     Danita Treadwell
                                                                                                                                                     -934.88
              Page 24 of 61




                                                                                     Georgia Brown                          Payroll Expenses
                                            Check          03/15/2019      1043
                                                                                                                            Payroll Expenses          -198.68
                                            Check           03/15/2019     1044      Kristen Deaton
                                                                                                                            Payroll Expenses          -543.09
                                            Check           03/15/2019     1045      Jackie Glass
                                                                                                                            Payroll Expenses        -1,160.51
                                            Check           03/15/2019     1046      Pamela Glenn
                                                                                                                            Payroll Expenses        -1,194.89
                                            Check           03/15/2019     1047      Charlotte Green
                                                                                                                            Payroll Expenses        -2,486.56
                                            Check           03/15/2019      1048     Debra Hargett
                                                                                                                            Payroll Expenses          -437.96
                                                                            1049     Delois Henning
Document




                                            Check           03/15/2019
                                                                                                                            Payroll Expenses        -1,678.73
                                             Check          03/15/2019      1050     Traketha Jacox Reed
                                                                                                                            Payroll Expenses        -2,492.25
                                             Check          03/15/2019      1051     Judy King
                                                                                                                            Payroll Expenses          -965.51
                                             Check          03/15/2019      1052      Nancy Stanley
                                                                                                                            Payroll Expenses         -2,937.51
                                             Check          03/15/2019      1053      Cassandra Williams
                                                                                                                             Payroll Expenses        -1,494.09
Doc 105




                                             Check          03/15/2019      1054      Carrie Cody
                                                                                                                             Payroll Expenses             -37.78
                                             Check           03/15/2019     1055      Evalyn Harrell
                                                                                                                             Payroll Expenses          -708.15
                                             Check           03/15/2019     1056      Priscilla Waits
                                                                                                                             Payroll Expenses          -662.17
                                             Check           03/15/2019     1057      Carolyn Cordle
                                                                                                                             Payroll Expenses          -220.35
Case 19-22020




                                             Check           03/15/2019      1058     Teresa Robbins
                                                                                                                             Payroll Expenses          -211.94
                                             Check           03/15/2019      1059     Leslie Harrison
                                                                                                                             Payroll Expenses          -316.59
                                             Check           03/15/2019      1060     Marializ Montalvo
                                                                                                                             Payroll Expenses          -356.66
                                             Check           03/15/2019      1061     Julie Balton
                                                                                                                             Payroll Expenses          -541.54
                                             Check           03/15/2019      1062      Mary Ann Jarrett
                                                                                                                             Payroll Expenses         -1,036.81
                                             Check           03/15/2019      1063     Jamie Ragan
                                                                                                                             Payroll Expenses         -2,109.19
                                              Check          03/15/2019      1064      Aimee Mooney
                                                                                                                                                                   Page 10 of 15
                                           1:51 PM                                                   CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                     Transaction Detail by Account
                                                                                                         March 1, 2019 to March 31, 2019
                                                                                         Name          Memo    Clr              Split         Amount
                                            Type             Date        Num
                                                                                                                         Payroll Expenses       -2,104.95
                                                           03/15/2019    1065    Belinda Baggett
Desc Main




                                           Check
                                                                                                                *        Payroll Expenses       -2,089.77
                                           Check           03/15/2019    1066    Barbara Savage
                                                                                                                         Payroll Expenses       -1,462.08
                                           Check           03/15/2019    1067    Derek Wilkerson
                                                                                                                         Payroll Expenses           -9.63
                                           Check           03/15/2019    1076    Susan Agee
                                                                                                                         Payroll Expenses       -2,075.16
                                           Check           03/15/2019    1077    Bobby Taylor
                                                                                                                *        Payroll Expenses       -1,703.64
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/15/2019    1078    Lori Butterworth
                                                                                                                         Payroll Expenses       -1,788.44
                                           Check           03/15/2019    1079    Amy Coulston
                                                                                                                         Payroll Expenses       -4,094.88
                                           Check           03/15/2019    1080    Margo Eudy
                                                                                                                         Payroll Expenses         -290.03
                                           Check           03/15/2019    1081    Theresa Benson
                                                                                                                         Payroll Expenses         -935.39
                                           Check           03/15/2019    1082    Leann Gatewood
                                                                                                                         Payroll Expenses       -1,621.41
                                           Check           03/15/2019    1083    Scott Collins
              Page 25 of 61




                                                                                                                         Payroll Expenses       -1,916.96
                                            Check          03/15/2019    1084    Mary Turner
                                                                                                                         Payroll Expenses        -1,387.04
                                            Check          03/15/2019    1085    Cody Harwell
                                                                                                                         Payroll Expenses       -2,764.39
                                            Check          03/15/2019    1086    Sandra Tindle
                                                                                                                0        Payroll Expenses         -132.41
                                            Check          03/15/2019    1087     Heather Sills
                                                                                                                          Payroll Expenses        -805.54
                                            Check          03/15/2019    1088    Anita Cates
                                                                                                                          Payroll Expenses       -3,985.01
                                            Check          03/15/2019    1089    Tamara Ford
                                                                                                                          Payroll Expenses       -5,923.70
                                                            03/15/2019   1090     Tera Gwaltney
Document




                                            Check
                                                                                                                          Payroll Expenses         -865.84
                                            Check           03/15/2019    1091    Debrorah Nolen
                                                                                                                          Payroll Expenses       -1,556.75
                                            Check           03/15/2019    1092    Chelsea Hill
                                                                                                                    *     Payroll Expenses       -2,371.14
                                            Check           03/15/2019    1093    Trinity Johnston
                                                                                                                    *     Payroll Expenses       -7,525.84
                                            Check           03/15/2019    1094    Melissa Autry
                                                                                                                          Payroll Expenses         -838.64
Doc 105




                                            Check           03/15/2019    1095    Sandra Bondurant
                                                                                                                          Payroll Expenses       -8,791.90
                                            Check           03/15/2019    1096    Kimberly Young
                                                                                                                          Payroll Expenses         -896.22
                                            Check           03/15/2019    1097    Mary Mooney
                                                                                                                    *     Payroll Expenses       -8,791.90
                                            Check           03/15/2019    1098    Kimberly Young
                                                                                                                          Payroll Expenses       -4,972.22
Case 19-22020




                                            Check           03/15/2019    1099    Sherri Bradford
                                                                                                                    *     Payroll Expenses         -610.96
                                            Check           03/15/2019    1100    Margaret McCool
                                                                                                                          Payroll Expenses        -2,026.63
                                             Check          03/15/2019    1068    Cody Grills
                                                                                                                          Payroll Expenses        -2,189.90
                                             Check          03/15/2019    1069     Margaret Warren
                                                                                                                     *    Payroll Expenses        -1,758.77
                                             Check          03/15/2019    1070    Timothy Baker
                                                                                                                           Payroll Expenses            -75.35
                                             Check          03/15/2019    1071     Kristen Cates
                                                                                                                           Payroll Expenses       -3,617.40
                                             Check          03/15/2019    1072     Brenda Chapman
                                                                                                                                                                Page 11 of 15
                                           1:51 PM                                                                CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                                  Transaction Detail by Account
                                                                                                                      March 1, 2019 to March 31, 2019
                                                                                                                              Cir                Split            Amount
                                                                          Num                     Name               Memo
                                            Type             Date
                                                                                                                              *         Payroll Expenses             -211.90
                                                                          1073           Valerie Cichello
Desc Main




                                           Check           03/15/2019
                                                                                                                              *         Payroll Expenses            -3,628.57
                                           Check           03/15/2019     1074           Sammy Copeland
                                                                                                                                        Payroll Expenses              -351.49
                                           Check           03/15/2019     1075           Candy Hicks
                                                                                                                                        Payroll Expenses              -358.00
                                           Check           03/15/2019     5241           Sherri Bradford
                                                                                                                                        Office Supplies               -724.57
                                           Check           03/15/2019     1              Sysco
                                                                                                                                        Office Supplies               -724.59
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/15/2019     5127           Werfen USA LLC
                                                                                                                                        Office Supplies               -441.35
                                           Check           03/15/2019     5128           McKesson
                                                                                                                                        Office Supplies               -724.57
                                            Check          03/15/2019     5129           Hardin Sysco
                                                                                                                                        Office Supplies              -2,922.78
                                            Check          03/15/2019     5130            McKesson
                                                                                                                                        Office Supplies              -2,748.50
                                            Check          03/15/2019     5131            Rad Source
                                                                                                                                        Payroll Expenses              -500.00
                                            Check          03/15/2019     5132            Cassie Williams
              Page 26 of 61




                                                                                                                                         Utilities                   -9,398.35
                                            Check          03/15/2019     5133            Ripley Power & Light
                                                                                                                                         Office Supplies                -26.55
                                            Check           03/15/2019     Fee            Check Charge
                                                                                                                               0         misc                          -373.25
                                            Check           03/18/2019     1              Unknown
                                                                                                                               0         Bank Service Charges           -26.55
                                            Check           03/19/2019        Fee         Deluxe Check
                                                                                                                               0         Bank Service Charges           -26.55
                                            Check           03/19/2019        Fee         Deluxe Check
                                                                                                                                         misc                              -7.67
                                            Check           03/20/2019        1           Unknown
                                                                                                                                      Office Supplies                -2,980.00
                                                                              5273        The Joint Commission
Document




                                            Check           03/21/2019
                                                                                                                                      Office Supplies                -1,810.88
                                             Check          03/21/2019        5275        Tri-Tec Medical
                                                                                                                                      Telephone Expense              -3,005.81
                                             Check          03/21/2019        5276        Aeneas
                                                                                                                                       Office Supplies                -1,077.75
                                             Check          03/21/2019        5277        Rad Source
                                                                                                                                       Office Supplies                -9,200.00
                                             Check          03/21/2019        5282        HERC
                                                                                                                                       Garnishment                      -315.35
                                                                                                                     Justin Brown *
Doc 105




                                             Check          03/21/2019        5283        Conserve
                                                                                                                                               hment                       -90.85
                                             Check           03/21/2019       5284         Madison County General Se Shawanda Holloway Garnis
                                                                                                                                  0    Office Supplies                     -12.00
                                             Check           03/21/2019        Wire        Miscellaneous Fee
                                                                                                                                  0       Insurance Expense           -3,204.80
                                             Check           03/22/2019        WIRE        IPFS Corporation
                                                                                                                                          Payroll Expenses              -136.26
Case 19-22020




                                             Check           03/23/2019        1189        Linda Lane
                                                                                                                                          Payroll Expenses              -110.69
                                             Check           03/23/2019           1190     Annette Apperson
                                                                                                                                          Payroll Expenses              -122.84
                                             Check           03/23/2019           1191      Mona Blackwell
                                                                                                                                    0      Office Supplies            -3,204.80
                                              Check          03/25/2019           Wire      Preauthorized Debit
                                                                                                                                    0      Office Supplies             -3,052.19
                                              Check          03/25/2019           Wire      Preauthorized Debit
                                                                                                                                    0      Professional Fees           -1,300.00
                                              Check          03/26/2019           1101      Dept Of Health License
                                                                                                                                    0      Bank Service Charges            -106.20
                                              Check          03/26/2019           FEE       Deluxe Check
                                                                                                                                                                                     Page 12 of 15
                                           1:51 PM                                                      CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                                Transaction Detail by Account
                                                                                                            March 1, 2019 to March 31, 2019
                                                                                          Name            Memo    Clr               Split     Amount
                                            Type             Date        Num
                                                                                 TDEC                                   Professional Fees       -1,241.96
                                                                         1104
Desc Main




                                           Check           03/27/2019
                                                                                 Ripley Gas & Water                     Utilities              -16,477.73
                                           Check           03/27/2019    1105
                                                                         1144    Quest Diagnostic                       Professional Fees       -1,436.00
                                           Check           03/27/2019
                                                                                 Christopher Reeves                     Payroll Expenses          -113.04
                                           Check           03/27/2019    1131
                                                                                 Trinity Johnston                       Payroll Expenses          -500.00
                                           Check           03/27/2019    1103
                                                                                                                        Professional Fees       -9,049.14
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/27/2019    1145    Lifeline Blood
                                                                                 Kim Young                              Payroll Expenses          -731.00
                                           Check           03/27/2019    1102
                                                                         5274    Ripley Power & Light                   Utilities               -7,271.48
                                           Check           03/27/2019
                                                                         1146    Stericycle                             Professional Fees       -4,242.51
                                           Check           03/27/2019
                                                                         1133    McKesson                               Office Supplies         -2,979.12
                                           Check           03/27/2019
                                                                         1119    McKesson                               Office Supplies           -163.73
                                           Check           03/27/2019
              Page 27 of 61




                                                                         1106    Mary Turner                            Payroll Expenses        -1,193.24
                                           Check           03/27/2019
                                                                         1121    Emcor Services                    0    Professional Fees       -3,325.00
                                           Check           03/27/2019
                                                                         1150    Susan Agee                             Payroll Expenses          -123.54
                                           Check           03/28/2019
                                                                         1148    Brenda Douglas                         Payroll Expenses        -1,557.77
                                            Check          03/28/2019
                                                                         1149    Brenda Chapman                    O    Payroll Expenses         -1,830.60
                                            Check          03/28/2019
                                                                         1192    Konica Minolta                          Office Supplies         -3,350.75
                                            Check          03/29/2019
                                                                         1193    Linen King                             Professional Fees        -8,419.28
Document




                                            Check          03/29/2019
                                                                         1194     Masimo                                 Office Supplies          -655.20
                                            Check          03/29/2019
                                                                         1180    Carolyn Cordle                          Payroll Expenses           -58.06
                                            Check          03/29/2019
                                                                         1179     Priscilla Waits                        Payroll Expenses           -37.78
                                            Check          03/29/2019
                                                                         1177     Marializ Montalvo                      Payroll Expenses           -25.88
                                            Check          03/29/2019
                                                                                                                         Payroll Expenses        -1,147.94
Doc 105




                                            Check           03/29/2019   1163     Trinity Johnston
                                                                                  Tamara Ford                            Payroll Expenses        -2,094.44
                                            Check           03/29/2019    1162
                                                                          1137    Sherri Bradford                        Payroll Expenses        -2,003.84
                                            Check           03/29/2019
                                                                          1114    Marilyn Crowder                        Payroll Expenses        -1,779.62
                                            Check           03/29/2019
                                                                                                                         Payroll Expenses           -41.48
Case 19-22020




                                            Check           03/29/2019    1113    Thelma Carter
                                                                          1187    Traketha Jacox Reed                    Payroll Expenses        -1,172.44
                                            Check           03/29/2019
                                                                          1184    David Mooneyham                        Payroll Expenses        -1,554.86
                                            Check           03/29/2019
                                                                          1183    Carrie Pridmore                        Payroll Expenses        -1,791.37
                                            Check           03/29/2019
                                                                                  Mary Ann Jarrett                       Payroll Expenses        -1,350.17
                                            Check           03/29/2019    1176
                                                                          1161    Tera Gwaltney                           Payroll Expenses       -3,207.60
                                            Check           03/29/2019
                                                                          1160    Anita Cates                             Payroll Expenses         -781.76
                                            Check           03/29/2019
                                                                                                                                                             Page 13 of 15
                                           1:51 PM                                                    CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                      Transaction Detail by Account
                                                                                                          March 1, 2019 to March 31, 2019
                                                                                                        Memo    Clr          Split          Amount
                                            Type             Date        Num             Name
                                                                                                                      Payroll Expenses        -1,495.93
                                                                         1139    Jimmy Foster
Desc Main




                                           Check           03/29/2019
                                                                                                                      Payroll Expenses        -1,481.55
                                           Check           03/29/2019    1130    Christopher Reeves
                                                                                                                      Payroll Expenses        -1,805.53
                                           Check           03/29/2019    1186    Carrie Cody
                                                                                                                      Payroll Expenses        -2,772.49
                                           Check           03/29/2019    1185    Debra Hargett
                                                                                                                      Payroll Expenses          -558.73
                                           Check           03/29/2019    1181    Deborah Nolen
                                                                                                                      Payroll Expenses        -1,340.49
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/29/2019    1178    Nancy Stanley
                                                                                                                      Payroll Expenses          -770.07
                                           Check           03/29/2019    1173    Delois Henning
                                                                                                                      Payroll Expenses        -1,167.54
                                           Check           03/29/2019    1172    Pamela Glenn
                                                                                                                      Payroll Expenses          -795.70
                                           Check           03/29/2019    1170    Georgia Brown
                                                                                                                      Payroll Expenses        -1,485.73
                                           Check           03/29/2019    1166    Danita Treadwell
                                                                                                                      Payroll Expenses          -670.36
                                            Check          03/29/2019    1165    Rachel Comeaux
              Page 28 of 61




                                                                                                                      Payroll Expenses          -347.72
                                            Check          03/29/2019    1156    Annette Apperson
                                                                                                                      Payroll Expenses         -2,016.12
                                            Check          03/29/2019    1154    Sammy Copeland
                                                                                                                      Payroll Expenses         -1,117.86
                                            Check          03/29/2019    1152    Lori Butterworth
                                                                                                                      Payroll Expenses          -276.85
                                            Check          03/29/2019    1151    Candy Hicks
                                                                                                                      Payroll Expenses          -371.19
                                            Check          03/29/2019    1142    Justin Brown
                                                                                                                       Payroll Expenses          -525.05
                                            Check           03/29/2019   1141    C J Friend
                                                                                                                       Payroll Expenses          -538.04
                                                                         1138     Sandra Bondurant
Document




                                            Check           03/29/2019
                                                                                                                       Payroll Expenses        -5,115.99
                                            Check           03/29/2019    1135    Kimberly Young
                                                                                                                       Payroll Expenses        -2,489.19
                                            Check           03/29/2019    1132    Judy King
                                                                                                                       Payroll Expenses        -1,921.41
                                            Check           03/29/2019    1128    Jammie Hardy
                                                                                                                       Payroll Expenses          -780.07
                                            Check           03/29/2019    1123    Tina Rubio
                                                                                                                       Payroll Expenses          -299.37
Doc 105




                                            Check           03/29/2019    1118    Donald McClish
                                                                                                                       Payroll Expenses          -417.58
                                            Check           03/29/2019    1115    Cathy Fishburn
                                                                                                                       Payroll Expenses        -2,413.29
                                            Check           03/29/2019    1112    Cheryl Barlow
                                                                                                                       Payroll Expenses        -1,831.05
                                            Check           03/29/2019    1109    Barbara Savage
                                                                                                                  O    Payroll Expenses        -1,018.24
Case 19-22020




                                             Check          03/29/2019    1188    Williams Carroll
                                                                                                                  0    Payroll Expenses         -1,844.25
                                             Check          03/29/2019    1182    Emma Fuller
                                                                                                                  0    Payroll Expenses          -621.21
                                             Check          03/29/2019    1171    Jackie Glass
                                                                                                                  0    Payroll Expenses          -671.19
                                             Check          03/29/2019    1167    Lisa Ward
                                                                                                                  O    Payroll Expenses          -219.51
                                             Check          03/29/2019    1157     Mona Blackwell
                                                                                                                  0     Payroll Expenses          -318.01
                                             Check          03/29/2019    1155     Linda Lane
                                                                                                                        Payroll Expenses        -1,296.84
                                             Check          03/29/2019    1153     Amy Coulston
                                                                                                                                                            Page 14 of 15
                                           1:51 PM                                                    CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                      Transaction Detail by Account
                                                                                                          March 1, 2019 to March 31, 2019
                                                                                                        Memo    CIr          Split          Amount
                                            Type             Date        Num             Name
                                                                                                                 O    Payroll Expenses         -198.87
                                                           03/29/2019    1147    Anita Maben
Desc Main




                                           Check
                                                                                                                 O    Payroll Expenses        -1,620.16
                                           Check           03/29/2019    1126    Donna Jenkins
                                                                                                                 O    Payroll Expenses          -845.35
                                           Check           03/29/2019    1125    Sandra Wakefiled
                                                                                                                      Payroll Expenses          -848.57
                                           Check           03/29/2019    1124    Jacqueline Taylor
                                                                                                                 O    Payroll Expenses          -595.40
                                           Check           03/29/2019    1120    Lashunda Richmond
                                                                                                                 O    Payroll Expenses          -482.84
                                                                                 Shawanda Holloway
Filed 05/24/19 Entered 05/24/19 11:06:22




                                           Check           03/29/2019    1117
                                                                                                                      Payroll Expenses        -2,130.30
                                           Check           03/29/2019    1107    Belinda Baggett
                                                                                                                 O    Payroll Expenses           -11.07
                                           Check           03/29/2019    1158    Gayle Martin
                                                                                                                      Payroll Expenses          -311.94
                                            Check          03/29/2019    1159    Theresa Benson
                                                                                                                  O   Payroll Expenses         -3,211.35
                                            Check          03/29/2019    1164    Cassandra Williams
                                                                                                                  O   Payroll Expenses          -574.28
                                            Check          03/29/2019    1143    Gladys Johnson
              Page 29 of 61




                                                                                                                  O   Payroll Expenses          -866.64
                                            Check           03/29/2019   1111     Derek Wilkerson
                                                                                                                  0    Payroll Expenses        -4,007.51
                                            Check           03/29/2019   1136     Melissa Autry
                                                                                                                  O    Payroll Expenses        -1,717.17
                                            Check           03/29/2019    1127    James Vaden
                                                                                                                  O    Payroll Expenses        -1,213.79
                                            Check           03/29/2019    1116    Patsy Fisher
                                                                                                                       Payroll Expenses          -784.30     (400,054.49) Disbursement
                                            Check           03/29/2019    1108    Cody Grills
                                                                                                                                             -643,673.54       (60,883.03) Payroll Taxes (accrued)
                                                                                                                                                             (460,937.52) Post-Petition expesnes
Document




                                                                                                                                                            Bank Fees
                                                                                                                                                  249.85    Total                 197.85
                                                                                                                                                            Insurance
                                                                                                                                                3,204.80    Total                3,204.80
                                                                                                                                               24,550.75    Lease Total         12,550.75
                                                                                                                                                            Licenses
                                                                                                                                                                                 4,280.00
Doc 105




                                                                                                                                                4,280.00    Total
                                                                                                                                              473,105.92     Payroll Total     282,576.95
                                                                                                                                                            Purchased
                                                                                                                                                            Services Total      27,713.89
                                                                                                                                               27,713.89
Case 19-22020




                                                                                                                                                            Supplies Total      23,978.53
                                                                                                                                                26,130.87
                                                                                                                                                            Telephone
                                                                                                                                                 9,485.05   Total                3,005.81
                                                                                                                                                74,545.91   Utilities Total     42,545.91
                                                                                                                                               643,267.04    Grand Total       400,054.49 Disbursements
                                                                                                                                                             Payroll Taxes      60,883.03
                                                                                                                                                                               460,937.52
                                                                                                                                                                                                     Page 15 of 15
                                           1:51 PM                                                      CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                                Transaction Detail by Account
                                                                                                            March 1, 2019-March 31, 2019
                                                                                            Name             Memo     Clr               Split         Amount        Balance
                                               Type          Date        Num
Desc Main




                                                                         DEP    Beginning Balance           Deposit         Security Deposits Asset     1,973.54      1,973.54
                                              Deposit      03/01/2019
                                                                         DEP    Deposit                     Deposit         Security Deposits Asset       300.00      2,273.54
                                              Deposit      03/01/2019
                                                                         DEP    Wire Transfer Deposit       Deposit         Security Deposits Asset   100,000.00    102,273.54
                                              Deposit      03/01/2019
                                                                         DEP    Deposit                     Deposit         Security Deposits Asset     2,601.54    104,875.08
                                              Deposit      03/01/2019
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                         5001   Ripley Power & Light                   *    Utilities                 -12,000.00     92,875.08
                                              Check        03/01/2019
                                                                         5002   Ripley Gas & Water                          Utilities                  -10,000.00    82,875.08
                                              Check        03/01/2019
                                                                         5003   Aeneas                                      Telephone Expense           -6,479.24    76,395.84
                                              Check        03/01/2019
                                                                         5004   Belinda Baggett                             Payroll Expenses             -500.00     75,895.84
                                              Check        03/01/2019
                                                                         5005   Danita tgreadwell                      *    Payroll Expenses             -500.00     75,395.84
                                              Check        03/01/2019
                                                                                Georgia Brown                               Payroll Expenses             -500.00      74,895.84
              Page 30 of 61




                                              Check        03/01/2019    5006
                                                                         5007   Jackie Glass                                Payroll Expenses              -500.00     74,395.84
                                              Check        03/01/2019
                                                                         5008   Pamela Glenn                                Payroll Expenses              -500.00     73,895.84
                                               Check       03/01/2019
                                                                         5009   Charalette Green                            Payroll Expenses              -500.00     73,395.84
                                               Check       03/01/2019
                                                                         5010   Debra Hargett                               Payroll Expenses              -500.00     72,895.84
                                               Check       03/01/2019
                                                           03/01/2019    5011   Delois Henning                              Payroll Expenses              -500.00     72,395.84
                                               Check
                                                                         5012   Traketha Jacox Reed                         Payroll Expenses              -500.00     71,895.84
                                               Check       03/01/2019
Document




                                                                         5013   Judy King                              *    Payroll Expenses              -500.00     71,395.84
                                               Check       03/01/2019
                                                           03/01/2019    5014   Jordon Rhoads                               Payroll Expenses              -500.00     70,895.84
                                               Check
                                                           03/01/2019    5015   Nancy Stanley                               Payroll Expenses              -500.00     70,395.84
                                               Check
                                                           03/01/2019    5016   Cassandra Williams                          Payroll Expenses              -500.00     69,895.84
                                               Check
                                                                                                                             Payroll Expenses             -500.00     69,395.84
Doc 105




                                               Check       03/01/2019    5017   Carrie Cody
                                                           03/01/2019    5018   Evalyn Harrell                               Payroll Expenses             -500.00     68,895.84
                                               Check
                                                           03/01/2019    5019   Priscilla Waits                              Payroll Expenses             -500.00     68,395.84
                                               Check
                                                           03/01/2019    5020    Carolyn Cordle                              Payroll Expenses             -500.00     67,895.84
                                               Check
Case 19-22020




                                                           03/01/2019    5021   Teresa Robbins                               Payroll Expenses             -500.00     67,395.84
                                               Check
                                                            03/01/2019   5022    Leslie Harrison                             Payroll Expenses             -500.00     66,895.84
                                               Check
                                                            03/01/2019   5023    Marializ Montalvo                           Payroll Expenses             -500.00     66,395.84
                                               Check
                                                            03/01/2019   5024    Julie Balton                                Payroll Expenses             -500.00     65,895.84
                                               Check
                                                            03/01/2019   5025    Mary Mooney                                 Payroll Expenses             -500.00     65,395.84
                                               Check
                                                            03/01/2019   5026    Kimberly Young                              Payroll Expenses             -500.00     64,895.84
                                               Check
                                                            03/01/2019   5027    Sherri Bradford                             Payroll Expenses             -500.00     64,395.84
                                               Check
                                                                                                                                                                                  Page 1 of 31
                                           1:51 PM                                                   CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                             Transaction Detail by Account
                                                                                                          March 1, 2019-March 31, 2019
                                                                                                          Memo      Clr           Split       Amount        Balance
                                               Type          Date         Num               Name
                                                                         Immo.
                                                                                                                    *     Payroll Expenses      -500.00      63,895.84
Desc Main




                                              Check        03/01/2019    5028    Mary Ann Jarrett
                                                                                                                          Payroll Expenses       -500.00     63,395.84
                                              Check        03/01/2019    5029    Valerie Cichello
                                                                                                                          Payroll Expenses       -500.00     62,895.84
                                              Check        03/01/2019    5030    'Sammy Copeland
                                                                                                                          Payroll Expenses       -500.00     62,395.84
                                              Check        03/01/2019    5031    Bobby Taylor
                                                                                                                     *    Payroll Expenses       -500.00     61,895.84
                                              Check        03/01/2019    5032    Lori Butterworth
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                                                          Payroll Expenses       -500.00     61,395.84
                                              Check        03/01/2019    5033    Amy Coulston
                                                                                                                          Payroll Expenses       -500.00     60,895.84
                                              Check        03/01/2019    5034    Margo Eudy
                                                                                                                          Payroll Expenses       -500.00     60,395.84
                                              Check        03/01/2019    5035    Theresa Benson
                                                                                                                          Payroll Expenses       -500.00      59,895.84
                                              Check        03/01/2019    5036    Leann Gatewood
                                                                                                                          Payroll Expenses       -500.00      59,395.84
                                               Check       03/01/2019    5037    Lisa Stephens
                                                                                                                          Payroll Expenses       -500.00      58,895.84
              Page 31 of 61




                                               Check       03/01/2019    5039    Margaret Warren
                                                                                                                          Payroll Expenses       -500.00      58,395.84
                                               Check       03/01/2019    5040    Brenda Chapman
                                                                                                                          Payroll Expenses       -500.00      57,895.84
                                               Check       03/01/2019    5041    Kasey Paulk
                                                                                                                          Payroll Expenses       -500.00      57,395.84
                                               Check       03/01/2019    5042     Barbara Savage
                                                                                                                          Payroll Expenses       -500.00      56,895.84
                                               Check       03/01/2019    5043     Derek Wilkerson
                                                                                                                          Payroll Expenses       -500.00      56,395.84
                                               Check       03/01/2019     5044    Cody Grills
                                                                                                                          Payroll Expenses       -500.00      55,895.84
                                               Check       03/01/2019     5045    Williams Carroll
Document




                                                                                                                           Payroll Expenses      -500.00      55,395.84
                                               Check        03/01/2019    5046    Ruth Fullen
                                                                                                                           Payroll Expenses      -500.00      54,895.84
                                               Check        03/01/2019    5047    David Mooneyham
                                                                                                                           Payroll Expenses       -500.00     54,395.84
                                               Check        03/01/2019    5048    Carrie Pridmore
                                                                                                                           Payroll Expenses       -500.00     53,895.84
                                               Check        03/01/2019    5049    Lisa Ward
                                                                                                                           Payroll Expenses       -500.00     53,395.84
Doc 105




                                               Check        03/01/2019    5050    Elizabeth Smith
                                                                                                                           Payroll Expenses       -500.00     52,895.84
                                               Check        03/01/2019    5051    Jessica Foster
                                                                                                                           Payroll Expenses       -500.00     52,395.84
                                               Check        03/01/2019    5052    Rachel Comeaux
                                                                                                                           Payroll Expenses       -500.00     51,895.84
                                               Check        03/01/2019    5053    Scott Collins
                                                                                                                                                              51,395.84
Case 19-22020




                                                                                  Mary Turner                              Payroll Expenses       -500.00
                                               Check        03/01/2019    5054
                                                                                                                           Payroll Expenses       -500.00     50,895.84
                                               Check        03/01/2019    5055    Cody Harwell
                                                                                                                           Payroll Expenses       -500.00      50,395.84
                                               Check        03/01/2019    5056    Sandra Tindle
                                                                                                                           Payroll Expenses       -500.00      49,895.84
                                                Check       03/01/2019    5057    Anita Cates
                                                                                                                           Payroll Expenses       -500.00      49,395.84
                                               Check        03/01/2019    5058    Tamara Ford
                                                                                                                           Payroll Expenses       -500.00      48,895.84
                                                Check       03/01/2019    5059    Tera Gwaltney
                                                                                                                           Payroll Expenses       -500.00      48,395.84
                                                Check       03/01/2019    5060    Debrorah Nolen
                                                                                                                                                                           Page 2 of 31
                                           1:51 PM                                                  CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                            Transaction Detail by Account
                                                                                                        March 1, 2019-March 31, 2019
                                                                                                         Memo      Clr             Split             Amount        Balance
                                               Type          Date        Num                Name
                                                                                                                   *       Payroll Expenses            -500.00      47,895.84
Desc Main




                                              Check        03/01/2019    5061    Chelsea Hill
                                                                                                                           Payroll Expenses             -500.00     47,395.84
                                              Check        03/01/2019    5062    Trinity Johnston
                                                                                                                           Payroll Expenses             -500.00     46,895.84
                                              Check        03/01/2019    5063    Melissa Autry
                                                                                                                           Payroll Expenses             -500.00     46,395.84
                                              Check        03/01/2019    5064    Sandra Bondurant
                                                                                                                           Payroll Expenses             -500.00     45,895.84
                                              Check        03/01/2019    5065    Melanie Bradford
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                                                           Payroll Expenses             -500.00     45,395.84
                                              Check        03/01/2019    5066    Taffee McNeill
                                                                                                                           Payroll Expenses             -500.00     44,895.84
                                              Check        03/01/2019    5067    Alice Jamison
                                                                                                                           Payroll Expenses             -500.00     44,395.84
                                              Check        03/01/2019    5068    Charity Vaughan
                                                                                                                           Payroll Expenses             -500.00      43,895.84
                                              Check        03/01/2019    5069    Jamie Ragan
                                                                                                                           Payroll Expenses             -500.00     43,395.84
                                              Check        03/01/2019    5070    Margaret McCool
                                                                                                                           Payroll Expenses             -500.00      42,895.84
              Page 32 of 61




                                              Check        03/01/2019    5071    Annette Apperson
                                                                                                                           Payroll Expenses             -500.00      42,395.84
                                               Check       03/01/2019    5072    Brenda Douglas
                                                                                                                           Payroll Expenses             -500.00      41,895.84
                                               Check       03/01/2019    5073    Linda Lane
                                                                                                                           Payroll Expenses             -500.00      41,395.84
                                               Check       03/01/2019    5074    Mona Blackwell
                                                                                                                           Payroll Expenses             -500.00      40,895.84
                                               Check       03/01/2019    5075    Rachel Lake
                                                                                                                           Payroll Expenses             -500.00      40,395.84
                                               Check       03/01/2019    5076    Tammie Hardy
                                                                                                         Deposit           Security Deposits Asset      1,431.57     41,827.41
                                               Deposit     03/04/2019    DEP      Deposit
Document




                                                                                                         Deposit           Security Deposits Asset     8,647.84      50,475.25
                                               Deposit     03/05/2019    DEP      Deposit
                                                                                                                            misc                        -500.00      49,975.25
                                               Check       03/05/2019    5118     Unknown
                                                                                                                     *      misc                         -500.00     49,475.25
                                               Check       03/05/2019    5113     Unknown
                                                                                                                            misc                         -500.00     48,975.25
                                               Check       03/05/2019    5105     Unknown
                                                                                                                                                         -385.40     48,589.85
Doc 105




                                               Check       03/05/2019     1       Unknown                                   misc
                                                                                                                            misc                          -52.50     48,537.35
                                               Check        03/05/2019   5103     Unknown
                                                                                                                            misc                         -212.36     48,324.99
                                               Check        03/05/2019    1       Unknown
                                                                                                                     *      misc                         -341.22     47,983.77
                                               Check        03/05/2019    5101    Unknown
Case 19-22020




                                                                                                                            misc                         -497.69     47,486.08
                                               Check        03/05/2019    5098    Unknown
                                                                                                                            misc                         -500.00     46,986.08
                                               Check        03/05/2019    5120    Unknown
                                                                                                                            misc                         -222.39     46,763.69
                                               Check        03/05/2019    5086    Unknown
                                                                                                                            misc                          -69.33      46,694.36
                                               Check        03/05/2019    5100    Unknown
                                                                                                                       *    misc                         -333.35      46,361.01
                                               Check        03/05/2019    5082    Unknown
                                                                                                                            misc                         -314.87      46,046.14
                                               Check        03/05/2019    1       Unknown
                                                                                                                            misc                         -256.22      45,789.92
                                               Check        03/05/2019    5079    Unknown
                                                                                                                                                                                  Page 3 of 31
                                           1:51 PM                                                         CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                            Transaction Detail by Account
                                                                                                                 March 1, 2019-March 31, 2019
                                                                                                                                                 Split              Amount         Balance
                                                                                                 Name            Memo       CIr
                                               Type          Date         Num
                                                                                                                                        misc                           -500.00      45,289.92
                                                                                                                            *
Desc Main




                                              Check        03/05/2019     5121       Unknown
                                                                                                                                        misc                           -500.00      44,789.92
                                                                                     Unknown                                *
                                              Check        03/05/2019     5094
                                                                                                                                        misc                           -360.60      44,429.32
                                              Check        03/05/2019     5088       Unknown
                                                                                                                             *          misc                           -397.37      44,031.95
                                              Check        03/05/2019     5081       Unknown
                                                                                                                                        misc                           -500.00      43,531.95
                                              Check        03/05/2019     1          Unknown
                                                                                                                                                                        -20.00      43,511.95
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                     Wire Fee                                           Office Supplies
                                              Check        03/05/2019     fee
                                                                                                                                        Office Supplies               -1,076.17      42,435.78
                                               Check       03/05/2019     Wire       American Paper
                                                                                                                                        misc                           -403.84       42,031.94
                                               Check       03/05/2019     1          Unknown
                                                                                                                                        misc                           -500.00       41,531.94
                                                                          5126       Unknown                                 'J
                                               Check       03/05/2019
                                                                                                                                        misc                           -500.00       41,031.94
                                                                                     Unknown                                 *
                                               Check       03/05/2019     5116
                                                                                                                                        misc                           -500.00       40,531.94
                                                                                     Unknown
              Page 33 of 61




                                               Check       03/05/2019     5125
                                                                                                                                        misc                            -500.00      40,031.94
                                               Check       03/05/2019     5115       Unknown
                                                                                                                             *          misc                            -500.00      39,531.94
                                               Check       03/05/2019     5123       Unknown
                                                                                                                                         misc                           -500.00      39,031.94
                                               Check       03/05/2019     5112       Unknown
                                                                                                                                         misc                           -500.00      38,531.94
                                               Check        03/05/2019     5122       Unknown
                                                                                                                              *          misc                           -500.00      38,031.94
                                               Check        03/05/2019     5108       Unknown
                                                                                                                                         misc                           -500.00      37,531.94
                                               Check        03/05/2019     5119       Unknown
Document




                                                                                                                                *        misc                           -500.00      37,031.94
                                               Check        03/05/2019     5107       Unknown
                                                                                                                                         misc                           -500.00      36,531.94
                                               Check        03/05/2019     5117       Unknown
                                                                                                                                         misc                           -362.70       36,169.24
                                               Check        03/05/2019        5077    Unknown
                                                                                                                                         misc                           -500.00       35,669.24
                                                Check       03/05/2019        5110    Unknown
                                                                                                                                         Office Supplies                  -12.00      35,657.24
Doc 105




                                                Check       03/05/2019        Fee     Wire Fee
                                                                                                                                         misc                            -500.00      35,157.24
                                                Check       03/05/2019        5109    Unknown
                                                                                                                                         misc                            -500.00      34,657.24
                                                Check       03/05/2019        5106    Unknown
                                                                                                                                 *       misc                            -310.66      34,346.58
                                                Check       03/05/2019        5104    Unknown
                                                                                                                                                                         -485.03      33,861.55
Case 19-22020




                                                                                      Unknown                                            misc
                                                Check       03/05/2019        5099
                                                                                                                                          misc                           -465.77      33,395.78
                                                Check       03/05/2019        5092    Unknown
                                                                                                                                          misc                           -509.68      32,886.10
                                                Check       03/05/2019        5087    Unknown
                                                                                                                                          misc                           -249.73      32,636.37
                                                Check        03/05/2019       5080    Unknown
                                                                                                                                          Office Supplies                 -20.00      32,616.37
                                                                              Wire    Wire Fee                                    -‘1
                                                Check        03/05/2019
                                                                                                                                          Office Supplies              -1,076.17      31,540.20
                                                                              Wire     Outgoing money transfer                    -V
                                                Check        03/05/2019
                                                                                                                                          Security Deposits Asset       1,645.87       33,186.07
                                                             03/06/2019       DEP      Deposit                    Deposit
                                                Deposit
                                                                                                                                                                                                   Page 4 of 31
                                           1:51 PM                                                     CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                       Transaction Detail by Account
                                                                                                           March 1, 2019-March 31, 2019
                                                                                                                                   Split        Amount          Balance
                                                                                              Name          Memo     Clr
                                               Type          Date         Num
                                                                                                                      *    misc                    -500.00       32,686.07
Desc Main




                                              Check        03/06/2019     5111     Unknown
                                                                                                                           misc                    -248.98       32,437.09
                                              Check        03/06/2019     5085     Unknown
                                                                                                                           Payroll Expenses         -86.44       32,350.65
                                              Check        03/07/2019     5134     J C Holman
                                                                                                                           Payroll Expenses        -926.96       31,423.69
                                              Check        03/07/2019     5136     Mary Ann Jarrett
                                                                                                                           Payroll Expenses        -957.65       30,466.04
                                              Check        03/07/2019     5137     Jamie Ragan
                                                                                                                                                                 28,307.68
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                                                      *    Payroll Expenses      -2,158.36
                                              Check        03/07/2019     5138     Aimee Mooney
                                                                                                                           Payroll Expenses       -2,104.95       26,202.73
                                               Check       03/07/2019     5139     Belinda Baggett
                                                                                                                           Payroll Expenses         -22.80        26,179.93
                                               Check       03/07/2019     5140     Kasey Paulk
                                                                                                                           Payroll Expenses       -2,701.57       23,478.36
                                               Check       03/07/2019     5141     Barbara Savage
                                                                                                                           Payroll Expenses       -1,777.13       21,701.23
                                               Check       03/07/2019     5142     Derek Wilkerson
                                                                                                                            Payroll Expenses      -1,702.01       19,999.22
              Page 34 of 61




                                               Check       03/07/2019     5143     Cody Grills
                                                                                                                      *     Payroll Expenses        -198.14       19,801.08
                                               Check       03/07/2019     5144     Lisa Stephens
                                                                                                                            Payroll Expenses      -2,607.58       17,193.50
                                               Check       03/07/2019     5145     Ricky Ancar
                                                                                                                            Payroll Expenses      -1,708.68       15,484.82
                                               Check        03/07/2019    5146     Margaret Warren
                                                                                                                            Payroll Expenses      -1,870.72       13,614.10
                                               Check        03/07/2019    5147     Timothy Baker
                                                                                                                            Payroll Expenses      -2,325.94       11,288.16
                                               Check        03/07/2019     5148     Brenda Chapman
                                                                                                                            Payroll Expenses      -1,314.77        9,973.39
                                               Check        03/07/2019     5149     Valerie Cichello
Document




                                                                                                                            Payroll Expenses        -224.30        9,749.09
                                               Check        03/07/2019     5150     Williams Carroll
                                                                                                                            Payroll Expenses      -2,607.62        7,141.47
                                               Check        03/07/2019     5151     Ruth Fullen
                                                                                                                            Payroll Expenses       -1,891.85        5,249.62
                                               Check        03/07/2019     5152     David Mooneyham
                                                                                                                            Payroll Expenses       -2,131.64        3,117.98
                                                Check       03/07/2019     5153     Carrie Pridmore
                                                                                                                            Payroll Expenses        -392.14         2,725.84
Doc 105




                                                Check       03/07/2019     5154     Lisa Ward
                                                                                                                            Payroll Expenses         -496.91        2,228.93
                                                Check       03/07/2019     5155     Elizabeth Smith
                                                                                                                             Payroll Expenses        -155.40        2,073.53
                                                Check       03/07/2019     5156     Jessica Foster
                                                                                                                             Payroll Expenses        -960.98        1,112.55
                                                Check       03/07/2019     5157     Rachel Comeaux
                                                                                                                             Payroll Expenses      -1,320.39         -207.84
Case 19-22020




                                                Check       03/07/2019     5158     Leann Gatewood
                                                                                                                             Payroll Expenses        -838.23       -1,046.07
                                                Check       03/07/2019     5159     Scott Collins
                                                                                                                             Payroll Expenses      -1,572.87       -2,618.94
                                                Check        03/07/2019    5160      Mary Turner
                                                                                                                             Payroll Expenses      -1,017.15       -3,636.09
                                                Check        03/07/2019    5161      Cody Harwell
                                                                                                                             Payroll Expenses      -2,961.96        -6,598.05
                                                Check        03/07/2019    5162      Sandra Tindle
                                                                                                                             Payroll Expenses        -654.57        -7,252.62
                                                Check        03/07/2019     5163     Anita Cates
                                                                                                                             Payroll Expenses       -2,488.37       -9,740.99
                                                Check        03/07/2019     5164     Tamara Ford
                                                                                                                                                                                Page 5 of 31
                                           1:51 PM                                                    CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                              Transaction Detail by Account
                                                                                                          March 1, 2019-March 31, 2019
                                                                                                           Memo     Clr              Split       Amount        Balance
                                               Type          Date        Num                Name                   MINIM
                                                                                                                    *        Payroll Expenses     -3,211.85    -12,952.84
Desc Main




                                              Check        03/07/2019    5165    Tera Gwaltney
                                                                                                                     *       Payroll Expenses       -473.29     -13,426.13
                                              Check        03/07/2019    5166    Mary Mooney
                                                                                                                             Payroll Expenses     -4,641.43     -18,067.56
                                              Check        03/07/2019    5167    Kimberly Young
                                                                                                                             Payroll Expenses     -3,210.40     -21,277.96
                                              Check        03/07/2019    5168    Sherri Bradford
                                                                                                                             Payroll Expenses       -921.27     -22,199.23
                                              Check        03/07/2019    5169    Margaret McCool
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                                                             Payroll Expenses       -559.16     -22,758.39
                                              Check        03/07/2019    5170    Annette Apperson
                                                                                                                             Payroll Expenses     -1,558.91     -24,317.30
                                              Check        03/07/2019    5171    Brenda Douglas
                                                                                                                             Payroll Expenses       -675.75     -24,993.05
                                              Check        03/07/2019    5172    Linda Lane
                                                                                                                             Payroll Expenses       -616.38     -25,609.43
                                              Check        03/07/2019    5173    Mona Blackwell
                                                                                                                             Payroll Expenses       -613.75     -26,223.18
                                              Check        03/07/2019    5174    Rachel Lake
                                                                                                                             Payroll Expenses      -1,924.63    -28,147.81
              Page 35 of 61




                                               Check       03/07/2019    5175    Tammie Hardy
                                                                                                                             Payroll Expenses       -799.32     -28,947.13
                                               Check       03/07/2019    5176    Emily Murray
                                                                                                                             Payroll Expenses      -1,195.71    -30,142.84
                                               Check       03/07/2019    5177    Jimmy Foster
                                                                                                                             Payroll Expenses      -1,818.20    -31,961.04
                                               Check       03/07/2019    5178    Christopher Reeves
                                                                                                                             Payroll Expenses       -524.44     -32,485.48
                                               Check       03/07/2019    5179    Catherine Bradford
                                                                                                                             Payroll Expenses       -526.45     -33,011.93
                                               Check       03/07/2019    5181    Justin Brown
                                                                                                                             Payroll Expenses        -684.72    -33,696.65
                                               Check       03/07/2019    5182    Debrorah Nolen
Document




                                                                                                                     *       Payroll Expenses      -2,122.19    -35,818.84
                                               Check       03/07/2019    5183     Chelsea Hill
                                                                                                                     *        Payroll Expenses     -1,619.30    -37,438.14
                                               Check       03/07/2019    5184    Trinity Johnston
                                                                                                                              Payroll Expenses     -4,012.92    -41,451.06
                                               Check       03/07/2019    5185     Melissa Autry
                                                                                                                              Payroll Expenses     -1,024.93    -42,475.99
                                               Check        03/07/2019   5186     Yvonne Jacox
                                                                                                                                                   -1,070.80     -43,546.79
Doc 105




                                               Check        03/07/2019   5187     Patsy Fisher                                Payroll Expenses
                                                                                                                              Payroll Expenses     -1,654.48     -45,201.27
                                               Check        03/07/2019   5188     Marilyn Crowder
                                                                                                                              Payroll Expenses       -643.98     -45,845.25
                                               Check        03/07/2019    5189    Tammy Barnes
                                                                                                                              Payroll Expenses     -2,291.90     -48,137.15
                                               Check        03/07/2019    5190    Cheryl Barlow
Case 19-22020




                                                                                                                         *    Payroll Expenses     -2,527.92     -50,665.07
                                               Check        03/07/2019    5191    James Vaden
                                                                                                                         *    Payroll Expenses       -815.05     -51,480.12
                                               Check        03/07/2019    5192    Jacqueline Taylor
                                                                                                                         *    Payroll Expenses       -836.95     -52,317.07
                                               Check        03/07/2019    5193    Lashunda Richmond
                                                                                                                              Payroll Expenses       -700.88     -53,017.95
                                               Check        03/07/2019    5194    Cathy Fishburn
                                                                                                                              Payroll Expenses       -870.30     -53,888.25
                                               Check        03/07/2019    5195    Sandra Wakefiled
                                                                                                                              Payroll Expenses       -800.69     -54,688.94
                                               Check        03/07/2019    5196    Shawanda Holloway
                                                                                                                              Payroll Expenses       -849.13     -55,538.07
                                               Check        03/07/2019    5197    Tina Rubio
                                                                                                                                                                              Page 6 of 31
                                           1:51 PM                                                     CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                       Transaction Detail by Account
                                                                                                            March 1, 2019-March 31, 2019
                                                                                                            Memo       Clr           Split        Amount         Balance
                                               Type          Date        Num                  Name                   lommi
                                                                                                                        *    Payroll Expenses      -1,464.62     -57,002.69
Desc Main




                                              Check        03/07/2019    5198    Pamela Young
                                                                                                                             Payroll Expenses      -1,614.59      -58,617.28
                                              Check        03/07/2019    5199    Donna Jenkins
                                                                                                                             Payroll Expenses        -169.25      -58,786.53
                                              Check        03/07/2019    5200    Sandra Whitaker
                                                                                                                             Payroll Expenses        -575.19      -59,361.72
                                              Check        03/07/2019    5201    Anita Maben
                                                                                                                             Payroll Expenses      -2,002.86      -61,364.58
                                              Check        03/07/2019    5206    Melanie Bradford
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                                                       *     Payroll Expenses        -112.96      -61,477.54
                                              Check        03/07/2019    5207    Taffee McNeill
                                                                                                                             Payroll Expenses       -1,052.86     -62,530.40
                                              Check        03/07/2019    5208    Alice Jamison
                                                                                                                             Payroll Expenses       -1,853.69     -64,384.09
                                              Check        03/07/2019    5209    Charity Vaughn
                                                                                                                             Payroll Expenses       -2,396.64     -66,780.73
                                               Check       03/07/2019    5211    Danita tgreadwell
                                                                                                                       *     Payroll Expenses       -1,074.96     -67,855.69
                                               Check       03/07/2019    5212    Georgia Brown
                                                                                                                             Payroll Expenses         -540.25     -68,395.94
              Page 36 of 61




                                               Check       03/07/2019    5213    Jackie Glass
                                                                                                                             Payroll Expenses       -1,347.47     -69,743.41
                                               Check       03/07/2019    5214    Pamela Glenn
                                                                                                                             Payroll Expenses       -1,269.56     -71,012.97
                                               Check       03/07/2019    5215    Charlotte Green
                                                                                                                             Payroll Expenses       -2,731.55     -73,744.52
                                               Check       03/07/2019    5216    Debra Hargett
                                                                                                                             Payroll Expenses         -428.12     -74,172.64
                                               Check       03/07/2019    5217    Delois Henning
                                                                                                                              Payroll Expenses      -1,710.59     -75,883.23
                                               Check       03/07/2019    5218    Traketha Jacox Reed
                                                                                                                              Payroll Expenses      -2,492.25      -78,375.48
                                               Check        03/07/2019   5219     Judy King
Document




                                                                                                                              Payroll Expenses        -425.75      -78,801.23
                                               Check        03/07/2019    5220    Jordon Rhoads
                                                                                                                              Payroll Expenses      -1,072.86      -79,874.09
                                               Check        03/07/2019    5221    Nancy Stanley
                                                                                                                        4     Payroll Expenses        -183.18      -80,057.27
                                               Check        03/07/2019    5222    Janie Sweat
                                                                                                                              Payroll Expenses      -2,931.24      -82,988.51
                                               Check        03/07/2019    5223    Cassandra Williams
                                                                                                                              Payroll Expenses      -1,915.09      -84,903.60
Doc 105




                                               Check        03/07/2019    5224    Carrie Cody
                                                                                                                              Payroll Expenses        -724.50      -85,628.10
                                               Check        03/07/2019    5225    Evalyn Harrell
                                                                                                                              Payroll Expenses        -490.77      -86,118.87
                                               Check        03/07/2019    5226    C J Friend
                                                                                                                              Payroll Expenses        -560.17      -86,679.04
                                                Check       03/07/2019    5227    Gladys Johnson
                                                                                                                                                     -1,077.52     -87,756.56
Case 19-22020




                                                                          5228    Jim Vaden                                   Payroll Expenses
                                                Check       03/07/2019
                                                                                                                              Payroll Expenses       -1,059.00     -88,815.56
                                                Check       03/07/2019    5229    Mike Layfield
                                                                                                                              Payroll Expenses       -1,666.02     -90,481.58
                                                Check       03/07/2019    5234    Sammy Copeland
                                                                                                                              Payroll Expenses       -1,417.58     -91,899.16
                                                Check       03/07/2019    5235    Bobby Taylor
                                                                                                                               Payroll Expenses      -1,409.67     -93,308.83
                                                Check       03/07/2019    5236    Lori Butterworth
                                                                                                                               Payroll Expenses      -1,588.45      -94,897.28
                                                Check       03/07/2019    5237    Amy Coulston
                                                                                                                               Payroll Expenses      -2,173.18      -97,070.46
                                                Check       03/07/2019    5238     Margo Eudy
                                                                                                                                                                                 Page 7 of 31
                                           1:51 PM                                                        CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                                  Transaction Detail by Account
                                                                                                              March 1, 2019-March 31, 2019
                                                                                            Name               Memo      CIr               Split          Amount         Balance
                                               Type          Date        Num
                                                                                                                               Payroll Expenses              -382.68     -97,453.14
Desc Main




                                              Check        03/07/2019    5239    Theresa Benson                          *
                                                                                                                               Payroll Expenses              -628.28      -98,081.42
                                              Check        03/07/2019    5240    Sandra Bondurant
                                                                                 Priscilla Waits                               Payroll Expenses            -1,344.96      -99,426.38
                                              Check        03/07/2019    5242
                                                                                 Carolyn Cordle                                Payroll Expenses            -1,319.64     -100,746.02
                                              Check        03/07/2019    5243
                                                                                 Leslie Harrison                               Payroll Expenses              -902.58     -101,648.60
                                              Check        03/07/2019    5245
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                 Marializ Montalvo                             Payroll Expenses              -357.52     -102,006.12
                                              Check        03/07/2019    5246
                                                                                 Teresa Robbins                           *    Payroll Expenses              -538.08     -102,544.20
                                              Check        03/07/2019    5247
                                                                                 Kim Young                                     Payroll Expenses              -974.50     -103,518.70
                                              Check        03/07/2019    5248
                                                                                 Sherri Bradford                               Payroll Expenses              -358.00     -103,876.70
                                              Check        03/07/2019    5249
                                                                                 Chelsea Hill                                  Payroll Expenses              -299.99     -104,176.69
                                              Check        03/07/2019    5250
                                                                                                                               Payroll Expenses              -157.00     -104,333.69
              Page 37 of 61




                                              Check        03/07/2019    5251    Brenda Douglas
                                                                                 Melissa Autry                            *    Payroll Expenses              -685.00     -105,018.69
                                              Check        03/07/2019    5252
                                                                                 Ripley Gas & Water                       *    Utilities                   -10,000.00    -115,018.69
                                              Check        03/07/2019    5253
                                                                                 Deposit                      Deposit          Security Deposits Asset      2,166.99     -112,851.70
                                               Deposit     03/08/2019    DEP
                                                                                 Deposit                      Deposit          Security Deposits Asset     195,760.68      82,908.98
                                               Deposit     03/08/2019    DEP
                                                                                 HERC                                          Office Supplies             -12,000.00      70,908.98
                                               Check       03/08/2019    5254
                                                                                 Unknown                                  \I   misc                         -9,398.35      61,510.63
                                               Check       03/11/2019    1
Document




                                                                                  Unknown                                 \I   misc                         -2,748.50      58,762.13
                                               Check       03/11/2019    1
                                                                                  Unknown                                 \I   misc                           -441.35      58,320.78
                                               Check       03/11/2019    1
                                                                                  Deposit                      Deposit         Security Deposits Asset       2,465.03      60,785.81
                                               Deposit     03/12/2019    DEP
                                                                         1        Unknown                                      misc                           -480.31      60,305.50
                                               Check       03/12/2019
                                                                                  Unknown                                       misc                           -35.01      60,270.49
Doc 105




                                               Check       03/12/2019    1
                                                                                  Unknown                                 'I   Payroll Expenses               -232.34      60,038.15
                                               Check       03/14/2019    5102
                                                                                  Wire Transfer Deposit        Deposit          Security Deposits Asset    200,000.00     260,038.15
                                               Deposit     03/15/2019     DEP
                                                                                  Deposit                      Deposit          Security Deposits Asset      1,570.74     261,608.89
                                               Deposit     03/15/2019     DEP
                                                                                                                                Payroll Expenses            -2,617.82     258,991.07
Case 19-22020




                                               Check        03/15/2019   5202     Brenda Douglas
                                                                          5203    Linda Lane                                    Payroll Expenses              -895.99     258,095.08
                                               Check        03/15/2019
                                                                                  Gayla Marham                                  Payroll Expenses              -125.83     257,969.25
                                               Check        03/15/2019    5204
                                                                                  Mona Blackwell                                Payroll Expenses              -769.72     257,199.53
                                               Check        03/15/2019    5205
                                                                                  Tammie Hardy                                  Payroll Expenses             -3,349.26    253,850.27
                                               Check        03/15/2019    5230
                                                                                  Emily Murray                                  Payroll Expenses             -1,101.22    252,749.05
                                               Check        03/15/2019    5231
                                                                                  Jimmy Foster                                  Payroll Expenses             -2,005.85     250,743.20
                                               Check        03/15/2019    5232
                                                                                                                                                                                        Page 8 of 31
                                           1:51 PM                                                    CAN Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                              Transaction Detail by Account
                                                                                                          March 1, 2019-March 31, 2019
                                                                                                           Memo     Clr             Split       Amount         Balance
                                               Type          Date        Num                  Name
                                                                                                                    *       Payroll Expenses     -2,454.02     248,289.18
Desc Main




                                              Check        03/15/2019    5233    Chystopher Reeves
                                                                                                                            Payroll Expenses       -611.84     247,677.34
                                              Check        03/15/2019    5255    Catherine Bradford
                                                                                                                            Payroll Expenses       -418.04     247,259.30
                                              Check        03/15/2019    5256    Justin Brown
                                                                                                                            Payroll Expenses       -335.59     246,923.71
                                              Check        03/15/2019    5257    C J Friend
                                                                                                                            Payroll Expenses       -431.85     246,491.86
                                              Check        03/15/2019    5258    Gladys Johnson
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                                                            Payroll Expenses       -491.14     246,000.72
                                              Check        03/15/2019    5259    Anita Maben
                                                                                                                            Payroll Expenses     -2,729.18     243,271.54
                                              Check        03/15/2019    5260    Donna Jenkins
                                                                                                                            Payroll Expenses     -2,432.81      240,838.73
                                              Check        03/15/2019    5261    Paula Young
                                                                                                                            Payroll Expenses       -170.73      240,668.00
                                              Check        03/15/2019    5262    Thelma Carter
                                                                                                                            Payroll Expenses       -275.79      240,392.21
                                               Check       03/15/2019    5263    Donald McClish
                                                                                                                            Payroll Expenses      -1,052.85     239,339.36
              Page 38 of 61




                                               Check       03/15/2019    5264    Tina Rubio
                                                                                                                            Payroll Expenses       -677.69      238,661.67
                                               Check       03/15/2019    5265    Shawanda Holloway
                                                                                                                            Payroll Expenses      -1,262.09     237,399.58
                                               Check       03/15/2019    5266    Sandra Wakefiled
                                                                                                                            Payroll Expenses       -711.24      236,688.34
                                               Check       03/15/2019    5267    Cathy Fishburn
                                                                                                                            Payroll Expenses       -679.18      236,009.16
                                               Check       03/15/2019    5268    Lashunda Richmond
                                                                                                                            Payroll Expenses       -986.77      235,022.39
                                               Check       03/15/2019    5269    Jacqueline Taylor
                                                                                                                            Payroll Expenses        -674.57     234,347.82
                                               Check       03/15/2019    5270    Annette Apperson
Document




                                                                                                                             Payroll Expenses       -881.27     233,466.55
                                               Check        03/15/2019   5271    Yvonne Jacox
                                                                                                                             Payroll Expenses        -30.00     233,436.55
                                               Check        03/15/2019   5272     Amy Coulston
                                                                                                                             Payroll Expenses     -5,001.46     228,435.09
                                               Check        03/15/2019   5278     James Vaden
                                                                                                                             Payroll Expenses     -4,090.31     224,344.78
                                               Check        03/15/2019   5279     Cheryl Barlow
                                                                                                                             Payroll Expenses     -2,815.24     221,529.54
Doc 105




                                                            03/15/2019    5280    Marilyn Crowder                       *
                                               Check
                                                                                                                             Payroll Expenses     -1,636.08     219,893.46
                                               Check        03/15/2019    5281    Patsy Fisher
                                                                                                                        *    Payroll Expenses       -326.79     219,566.67
                                               Check        03/15/2019    1001    Williams Carroll
                                                                                                                             Payroll Expenses     -1,471.18     218,095.49
                                               Check        03/15/2019    1002    Ruth Fuilen
                                                                                                                                                                 217,039.24
Case 19-22020




                                                                                                                        *    Payroll Expenses     -1,056.25
                                               Check        03/15/2019    1003    David Mooneyham
                                                                                                                             Payroll Expenses     -1,767.67      215,271.57
                                               Check        03/15/2019    1004    Carrie Pridmore
                                                                                                                             Payroll Expenses      -1,125.74     214,145.83
                                               Check        03/15/2019    1005    Lisa Ward
                                                                                                                             Payroll Expenses       -317.52      213,828.31
                                                Check       03/15/2019    1006    Elizabeth Smith
                                                                                                                             Payroll Expenses     • -146.75      213,681.56
                                                Check       03/15/2019    1007    Rachel Comeaux
                                                                                                                             Payroll Expenses      -1,539.40     212,142.16
                                                Check       03/15/2019    1008    Melanie Bradford
                                                                                                                             Payroll Expenses       -289.82      211,852.34
                                                Check       03/15/2019    1009    Alice Jamison
                                                                                                                                                                              Page 9 of 31
                                           1:51 PM                                                     CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                               Transaction Detail by Account
                                                                                                           March 1, 2019-March 31, 2019
                                                                                             Name           Memo     CIr           Split       Amount         Balance
                                               Type          Date        Num
                                                                                                                           Payroll Expenses     -1,353.69     210,498.65
Desc Main




                                              Check        03/15/2019    1010    Charity Vaughan
                                                                                                                           Payroll Expenses     -1,570.54     208,928.11
                                              Check        03/15/2019    1011    Danita tgreadwell
                                                                                                                           Payroll Expenses       -539.96     208,388.15
                                              Check        03/15/2019    1012    Georgia Brown
                                                                                                                           Payroll Expenses        -47.69     208,340.46
                                              Check        03/15/2019    1013    Jackie Glass
                                                                                                                           Payroll Expenses       -732.81     207,607.65
                                              Check        03/15/2019    1014    Pamela Glenn
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                                                           Payroll Expenses       -714.98     206,892.67
                                              Check        03/15/2019    1015    Charlotte Green
                                                                                                                           Payroll Expenses     -2,602.11     204,290.56
                                              Check        03/15/2019    1016    Debra Hargett
                                                                                                                           Payroll Expenses     -1,394.91     202,895.65
                                              Check        03/15/2019    1017    Traketha Jacox Reed
                                                                                                                           Payroll Expenses     -1,992.25     200,903.40
                                              Check        03/15/2019    1018    Judy King
                                                                                                                      *    Payroll Expenses       -161.67      200,741.73
                                              Check        03/15/2019    1019    Jordon Rhoads
                                                                                                                           Payroll Expenses       -544.22      200,197.51
              Page 39 of 61




                                              Check        03/15/2019    1020    Nancy Stanley
                                                                                                                           Payroll Expenses      -2,431.24     197,766.27
                                               Check       03/15/2019    1021    Cassandra Williams
                                                                                                                           Payroll Expenses      -1,447.49     196,318.78
                                               Check       03/15/2019    1022    Carrie Cody
                                                                                                                           Payroll Expenses        -63.13      196,255.65
                                               Check       03/15/2019    1023    Evalyn Harrell
                                                                                                                      *    Payroll Expenses       -108.97      196,146.68
                                               Check       03/15/2019    1024    Priscilla Waits
                                                                                                                           Payroll Expenses       -486.49      195,660.19
                                               Check       03/15/2019    1025    Carolyn Cordle
                                                                                                                           Payroll Expenses       -722.83      194,937.36
                                               Check       03/15/2019    1026    Leslie Harrison
Document




                                                                                                                           Payroll Expenses        -674.64     194,262.72
                                               Check       03/15/2019    1027    Mary Ann Jarrett
                                                                                                                            Payroll Expenses       -833.77     193,428.95
                                               Check       03/15/2019    1028    Jamie Ragan
                                                                                                                            Payroll Expenses     -2,158.36     191,270.59
                                               Check        03/15/2019   1029     Aimee Mooney
                                                                                                                            Payroll Expenses     -1,604.95     189,665.64
                                               Check        03/15/2019   1030     Belinda Baggett
                                                                                                                                                               188,062.79
Doc 105




                                                                         1031     Barbara Savage                            Payroll Expenses     -1,602.85
                                               Check        03/15/2019
                                                                                                                            Payroll Expenses     -1,239.92     186,822.87
                                               Check        03/15/2019   1032     Derek Wilkerson
                                                                                                                            Payroll Expenses       -557.91     186,264.96
                                               Check        03/15/2019    1033    Williams Carroll
                                                                                                                            Payroll Expenses     -1,411.28     184,853.68
                                               Check        03/15/2019    1034    Ruth Fullen
Case 19-22020




                                                                                                                            Payroll Expenses     -1,743.47     183,110.21
                                               Check        03/15/2019    1035    David Mooneyham
                                                                                                                            Payroll Expenses     -1,904.12     181,206.09
                                               Check        03/15/2019    1036    Carrie Pridmore
                                                                                                                       *    Payroll Expenses     -1,038.01      180,168.08
                                               Check        03/15/2019    1037    Lisa Ward
                                                                                                                            Payroll Expenses       -642.17      179,525.91
                                               Check        03/15/2019    1038    Elizabeth Smith
                                                                                                                            Payroll Expenses     -1,451.29      178,074.62
                                               Check        03/15/2019    1039    Melanie Bradford
                                                                                                                            Payroll Expenses       -532.90      177,541.72
                                               Check        03/15/2019    1040    Alice Jamison
                                                                                                                            Payroll Expenses      -1,049.69     176,492.03
                                               Check        03/15/2019    1041    Charity Vaughan
                                                                                                                                                                             Page 10 of 31
                                           1:51 PM                                                     CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                               Transaction Detail by Account
                                                                                                           March 1, 2019-March 31, 2019
                                                                         Num                 Name           Memo     CIr           Split       Amount        Balance
                                               Type          Date
                                                                                                                           Payroll Expenses     -2,048.36    174,443.67
Desc Main




                                              Check        03/15/2019    1042    Danita Treadwell                     *
                                                                                 Georgia Brown                             Payroll Expenses       -934.88    173,508.79
                                              Check        03/15/2019    1043
                                                                         1044    Kristen Deaton                            Payroll Expenses       -198.68    173,310.11
                                              Check        03/15/2019
                                                                                 Jackie Glass                         *    Payroll Expenses       -543.09    172,767.02
                                              Check        03/15/2019    1045
                                                                         1046    Pamela Glenn                              Payroll Expenses     -1,160.51    171,606.51
                                              Check        03/15/2019
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                 Charlotte Green                           Payroll Expenses     -1,194.89    170,411.62
                                              Check        03/15/2019    1047
                                                                         1048    Debra Hargett                             Payroll Expenses     -2,486.56    167,925.06
                                              Check        03/15/2019
                                                                         1049    Delois Henning                            Payroll Expenses       -437.96    167,487.10
                                              Check        03/15/2019
                                                                         1050    Traketha Jacox Reed                       Payroll Expenses     -1,678.73     165,808.37
                                              Check        03/15/2019
                                                                         1051    Judy King                                 Payroll Expenses     -2,492.25     163,316.12
                                              Check        03/15/2019
                                                                                                                           Payroll Expenses       -965.51     162,350.61
              Page 40 of 61




                                              Check        03/15/2019    1052    Nancy Stanley
                                                                         1053    Cassandra Williams                        Payroll Expenses     -2,937.51     159,413.10
                                              Check        03/15/2019
                                                                         1054    Carrie Cody                               Payroll Expenses      -1,494.09    157,919.01
                                              Check        03/15/2019
                                                                         1055    Evalyn Harrell                            Payroll Expenses        -37.78     157,881.23
                                              Check        03/15/2019
                                                                         1056    Priscilla Waits                           Payroll Expenses       -708.15     157,173.08
                                              Check        03/15/2019
                                                                         1057    Carolyn Cordle                       *    Payroll Expenses       -662.17     156,510.91
                                               Check       03/15/2019
                                                                         1058    Teresa Robbins                            Payroll Expenses       -220.35     156,290.56
                                               Check       03/15/2019
Document




                                                                         1059    Leslie Harrison                           Payroll Expenses       -211.94     156,078.62
                                               Check       03/15/2019
                                                                         1060    Marializ Montalvo                    *    Payroll Expenses       -316.59     155,762.03
                                               Check       03/15/2019
                                                                         1061    Julie Balton                              Payroll Expenses        -356.66    155,405.37
                                               Check       03/15/2019
                                                                         1062    Mary Ann Jarrett                          Payroll Expenses        -541.54    154,863.83
                                               Check       03/15/2019
                                                                                                                                                              153,827.02
Doc 105




                                               Check       03/15/2019    1063    Jamie Ragan                          *     Payroll Expenses     -1,036.81
                                                                         1064    Aimee Mooney                               Payroll Expenses     -2,109.19    151,717.83
                                               Check       03/15/2019
                                                                         1065     Belinda Baggett                           Payroll Expenses     -2,104.95    149,612.88
                                               Check       03/15/2019
                                                                         1066     Barbara Savage                            Payroll Expenses     -2,089.77    147,523.11
                                               Check       03/15/2019
Case 19-22020




                                                                         1067     Derek Wilkerson                           Payroll Expenses     -1,462.08    146,061.03
                                               Check       03/15/2019
                                                                         1076     Susan Agee                                Payroll Expenses         -9.63    146,051.40
                                               Check        03/15/2019
                                                                          1077    Bobby Taylor                              Payroll Expenses     -2,075.16    143,976.24
                                               Check        03/15/2019
                                                                          1078    Lori Butterworth                          Payroll Expenses     -1,703.64    142,272.60
                                               Check        03/15/2019
                                                                          1079    Amy Coulston                              Payroll Expenses     -1,788.44    140,484.16
                                               Check        03/15/2019
                                                                          1080    Margo Eudy                                Payroll Expenses     -4,094.88    136,389.28
                                               Check        03/15/2019
                                                                          1081    Theresa Benson                            Payroll Expenses       -290.03    136,099.25
                                               Check        03/15/2019
                                                                                                                                                                           Page 11 of 31
                                           1:51 PM                                                    CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                      Transaction Detail by Account
                                                                                                           March 1, 2019-March 31, 2019
                                                                                                                     Clr              Split       Amount         Balance
                                                             Date         Num                Name          Memo
                                               Type
                                                                                                                      *       Payroll Expenses       -935.39     135,163.86
Desc Main




                                              Check        03/15/2019     1082    Leann Gatewood
                                                                                                                              Payroll Expenses     -1,621.41     133,542.45
                                              Check        03/15/2019     1083    Scott Collins
                                                                                                                              Payroll Expenses     -1,916.96     131,625.49
                                              Check        03/15/2019     1084    Mary Turner
                                                                                                                              Payroll Expenses     -1,387.04     130,238.45
                                              Check        03/15/2019     1085    Cody Harwell
                                                                                                                              Payroll Expenses     -2,764.39      127,474.06
                                              Check        03/15/2019     1086    Sandra Tindle
                                                                                                                                                                  127,341.65
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                                                      4       Payroll Expenses       -132.41
                                              Check        03/15/2019     1087    Heather Sills
                                                                                                                              Payroll Expenses       -805.54      126,536.11
                                               Check       03/15/2019     1088    Anita Cates
                                                                                                                      *       Payroll Expenses      -3,985.01     122,551.10
                                               Check       03/15/2019     1089    Tamara Ford
                                                                                                                      *       Payroll Expenses      -5,923.70     116,627.40
                                               Check       03/15/2019     1090    Tera Gwaltney
                                                                                                                              Payroll Expenses       -865.84      115,761.56
                                               Check       03/15/2019     1091    Debrorah Nolen
                                                                                                                              Payroll Expenses      -1,556.75     114,204.81
              Page 41 of 61




                                               Check       03/15/2019     1092    Chelsea Hill
                                                                                                                      *       Payroll Expenses      -2,371.14     111,833.67
                                               Check       03/15/2019     1093    Trinity Johnston
                                                                                                                      *       Payroll Expenses      -7,525.84     104,307.83
                                               Check       03/15/2019     1094     Melissa Autry
                                                                                                                      *       Payroll Expenses        -838.64     103,469.19
                                               Check       03/15/2019     1095     Sandra Bondurant
                                                                                                                      *        Payroll Expenses     -8,791.90      94,677.29
                                               Check       03/15/2019     1096     Kimberly Young
                                                                                                                      *        Payroll Expenses       -896.22      93,781.07
                                               Check        03/15/2019    1097     Mary Mooney
                                                                                                                               Payroll Expenses     -8,791.90      84,989.17
                                               Check        03/15/2019     1098    Kimberly Young
Document




                                                                                                                          *    Payroll Expenses     -4,972.22      80,016.95
                                               Check        03/15/2019     1099    Sherri Bradford
                                                                                                                               Payroll Expenses       -610.96      79,405.99
                                               Check        03/15/2019     1100    Margaret McCool
                                                                                                                               Payroll Expenses     -2,026.63       77,379.36
                                               Check        03/15/2019     1068    Cody Grills
                                                                                                                               Payroll Expenses     -2,189.90       75,189.46
                                                Check       03/15/2019     1069    Margaret Warren
                                                                                                                               Payroll Expenses      -1,758.77      73,430.69
Doc 105




                                                Check       03/15/2019     1070    Timothy Baker
                                                                                                                          *    Payroll Expenses         -75.35      73,355.34
                                                Check       03/15/2019     1071    Kristen Cates
                                                                                                                          *    Payroll Expenses      -3,617.40      69,737.94
                                                Check       03/15/2019     1072    Brenda Chapman
                                                                                                                               Payroll Expenses        -211.90      69,526.04
                                                Check       03/15/2019     1073    Valerie Cichello
                                                                                                                          *    Payroll Expenses      -3,628.57      65,897.47
Case 19-22020




                                                Check       03/15/2019     1074    Sammy Copeland
                                                                                                                               Payroll Expenses        -351.49      65,545.98
                                                Check       03/15/2019     1075     Candy Hicks
                                                                                                                               Payroll Expenses        -358.00      65,187.98
                                                Check       03/15/2019     5241     Sherri Bradford
                                                                                                                                Office Supplies        -724.57      64,463.41
                                                Check       03/15/2019     1        Sysco
                                                                                                                          *     Office Supplies        -724.59      63,738.82
                                                Check       03/15/2019     5127     Werfen USA LLC
                                                                                                                                Office Supplies        -441.35      63,297.47
                                                Check        03/15/2019    5128     McKesson
                                                                                                                                Office Supplies        -724.57      62,572.90
                                                Check        03/15/2019    5129     Hardin Sysco
                                                                                                                                                                                Page 12 of 31
                                           1:51 PM                                                            CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                                      Transaction Detail by Account
                                                                                                                  March 1, 2019-March 31, 2019
                                                                         Num                   Name                Memo          CIr                  Split         Amount         Balance
                                               Type          Date
                                                                                                                                         Office Supplies              -2,922.78     59,650.12
Desc Main




                                              Check        03/15/2019    5130       McKesson
                                                                                    Rad Source                                           Office Supplies              -2,748.50     56,901.62
                                              Check        03/15/2019    5131
                                                                                    Cassie Williams                                      Payroll Expenses               -500.00      56,401.62
                                              Check        03/15/2019    5132
                                                                                    Ripley Power & Light                                 Utilities                    -9,398.35      47,003.27
                                              Check        03/15/2019    5133
                                                                                    Check Charge                                         Office Supplies                 -26.55      46,976.72
                                              Check        03/15/2019    Fee
                                                                                                                                 4                                      -373.25      46,603.47
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/18/2019    1          Unknown                                              misc
                                                                                    Deluxe Check                                  I      Bank Service Charges            -26.55      46,576.92
                                              Check        03/19/2019    Fee
                                                                                    Deluxe Check                                  -g     Bank Service Charges            -26.55      46,550.37
                                              Check        03/19/2019    Fee
                                                                         DEP        Deposit                       Deposit         *      Security Deposits Asset      10,173.61      56,723.98
                                              Deposit      03/20/2019
                                                                                    Unknown                                              misc                             -7.67      56,716.31
                                              Check        03/20/2019    1
                                                                                    The Joint Commission                                 Office Supplies              -2,980.00      53,736.31
                                              Check        03/21/2019    5273
              Page 42 of 61




                                                                         5275       Tri-Tec Medical                                      Office Supplies              -1,810.88      51,925.43
                                              Check        03/21/2019
                                                                         5276       Aeneas                                               Telephone Expense            -3,005.81      48,919.62
                                              Check        03/21/2019
                                                                         5277       Rad Source                                           Office Supplies              -1,077.75      47,841.87
                                              Check        03/21/2019
                                                                         5282       HERC                                                 Office Supplies              -9,200.00      38,641.87
                                               Check       03/21/2019
                                                                                    Conserve                      Justin Brown    *      Garnishment                    -315.35      38,326.52
                                              Check        03/21/2019    5283
                                                                         5284       Madison County General Sessior Shawanda Holloway     Garnishment                     -90.85      38,235.67
                                               Check       03/21/2019
                                                                                                                   Deposit        *      Security Deposits Asset    1,022,516.45   1,060,752.12
Document




                                               Deposit     03/21/2019    dep        Deposit
                                                                         Wire       Miscellaneous Fee                             'I     Office Supplies                 -12.00    1,060,740.12
                                               Check       03/21/2019
                                                                         WIRE       IPFS Corporation                              -\I    Insurance Expense             -3,204.80   1,057,535.32
                                               Check       03/22/2019
                                                                         1189       Linda Lane                                           Payroll Expenses               -136.26    1,057,399.06
                                               Check       03/23/2019
                                                                         1190       Annette Apperson                                     Payroll Expenses               -110.69    1,057,288.37
                                               Check       03/23/2019
                                                                                                                                                                                   1,057,165.53
Doc 105




                                                           03/23/2019    1191        Mona Blackwell                               *       Payroll Expenses              -122.84
                                               Check
                                                                         Dep        Deposit                        Deposit                Security Deposits Asset      4,293.96    1,061,459.49
                                               Deposit     03/25/2019
                                                                         Wire       Preauthorized Debit                            q      Office Supplies              -3,204.80   1,058,254.69
                                               Check       03/25/2019
                                                                          Wire       Preauthorized Debit                           -\1    Office Supplies              -3,052.19   1,055,202.50
                                               Check       03/25/2019
                                                                                                                                                                                   1,053,902.50
Case 19-22020




                                               Check        03/26/2019    1101       Dept Of Health License                        i      Professional Fees            -1,300.00
                                                                             FEE     Deluxe Check                                  'NI    Bank Service Charges           -106.20   1,053,796.30
                                               Check        03/26/2019
                                                                             1104    TDEC                                                 Professional Fees            -1,241.96   1,052,554.34
                                               Check        03/27/2019
                                                                             1105    Ripley Gas & Water                                   Utilities                   -16,477.73   1,036,076.61
                                               Check        03/27/2019
                                                                             1144    Quest Diagnostic                                     Professional Fees            -1,436.00   1,034,640.61
                                               Check        03/27/2019
                                                                             1131    Christopher Reeves                                   Payroll Expenses               -113.04   1,034,527.57
                                               Check        03/27/2019
                                                                             1103    Trinity Johnston                                     Payroll Expenses               -500.00   1,034,027.57
                                               Check        03/27/2019
                                                                                                                                                                                                  Page 13 of 31
                                           1:51 PM                                                      CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                                Transaction Detail by Account
                                                                                                             March 1, 2019-March 31, 2019
                                                                                                             Memo       Clr                Split         Amount         Balance
                                               Type          Date        Num                  Name
                                                                                                                      ......
                                                                                                                               Professional Fees          -9,049.14     1,024,978.43
                                                                                 Lifeline Blood
Desc Main




                                              Check        03/27/2019    1145
                                                                                                                               Payroll Expenses             -731.00     1,024,247.43
                                              Check        03/27/2019    1102    Kim Young
                                                                                                                               Utilities                  -7,271.48     1,016,975.95
                                              Check        03/27/2019    5274    Ripley Power & Light
                                                                                                                               Professional Fees          -4,242.51     1,012,733.44
                                              Check        03/27/2019    1146    Stericycle
                                                                                                                               Office Supplies            -2,979.12     1,009,754.32
                                              Check        03/27/2019    1133    McKesson
                                                                                                                               Office Supplies              -163.73     1,009,590.59
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/27/2019    1119    McKesson                               4
                                                                                                                               Payroll Expenses           -1,193.24     1,008,397.35
                                              Check        03/27/2019    1106    Mary Turner
                                                                                                                        4      Professional Fees          -3,325.00     1,005,072.35
                                              Check        03/27/2019    1121    Emcor Services
                                                                                                                               Payroll Expenses             -123.54     1,004,948.81
                                              Check        03/28/2019    1150    Susan Agee
                                                                                                                               Payroll Expenses            -1,557.77    1,003,391.04
                                              Check        03/28/2019    1148    Brenda Douglas
                                                                                                                        I      Payroll Expenses            -1,830.60    1,001,560.44
                                               Check       03/28/2019    1149    Brenda Chapman
              Page 43 of 61




                                                                                                                               Office Supplies             -3,350.75      998,209.69
                                              Check        03/29/2019    1192    Konica Minolta
                                                                                                            Deposit      \I    Security Deposits Asset     2,041.37     1,000,251.06
                                               Deposit     03/29/2019    Dep     Deposit
                                                                                                                               Professional Fees           -8,419.28      991,831.78
                                               Check       03/29/2019    1193    Linen King
                                                                                                                               Office Supplies              -655.20       991,176.58
                                               Check       03/29/2019.   1194    Masimo
                                                                                                                               Payroll Expenses               -58.06      991,118.52
                                               Check       03/29/2019    1180    Carolyn Cordle
                                                                                                                               Payroll Expenses               -37.78      991,080.74
                                               Check       03/29/2019    1179    Priscilla Waits
                                                                                                                               Payroll Expenses               -25.88      991,054.86
                                                                                  Marializ Montalvo
Document




                                               Check       03/29/2019    1177
                                                                                                                                Payroll Expenses           -1,147.94      989,906.92
                                               Check       03/29/2019    1163    Trinity Johnston
                                                                                                                                Payroll Expenses           -2,094.44      987,812.48
                                               Check       03/29/2019    1162    Tamara Ford
                                                                                                                                Payroll Expenses           -2,003.84      985,808.64
                                               Check        03/29/2019   1137     Sherri Bradford
                                                                                                                                Payroll Expenses           -1,779.62      984,029.02
                                               Check        03/29/2019   1114     Marilyn Crowder
                                                                                                                                                              -41.48      983,987.54
Doc 105




                                               Check        03/29/2019    1113    Thelma Carter                                 Payroll Expenses
                                                                                                                                Payroll Expenses           -1,172.44      982,815.10
                                               Check        03/29/2019    1187    Traketha Jacox Reed
                                                                                                                                Payroll Expenses           -1,554.86      981,260.24
                                               Check        03/29/2019    1184    David Mooneyham
                                                                                                                                Payroll Expenses           -1,791.37      979,468.87
                                               Check        03/29/2019    1183    Carrie Pridm ore
                                                                                                                                                           -1,350.17      978,118.70
Case 19-22020




                                               Check        03/29/2019    1176    Mary Ann Jarrett                              Payroll Expenses
                                                                                                                                Payroll Expenses           -3,207.60      974,911.10
                                               Check        03/29/2019    1161    Tera Gwaltney
                                                                                                                                Payroll Expenses             -781.76      974,129.34
                                               Check        03/29/2019    1160    Anita Cates
                                                                                                                                Payroll Expenses            -1,495.93     972,633.41
                                               Check        03/29/2019    1139    Jimmy Foster
                                                                                                                                Payroll Expenses            -1,481.55      971,151.86
                                               Check        03/29/2019    1130    Christopher Reeves
                                                                                                                                Payroll Expenses            -1,805.53      969,346.33
                                               Check        03/29/2019    1186    Carrie Cody
                                                                                  Debra Hargett                                 Payroll Expenses            -2,772.49      966,573.84
                                               Check        03/29/2019    1185
                                                                                                                                                                                        Page 14 of 31
                                           1:51 PM                                                    CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                              Transaction Detail by Account
                                                                                                          March 1, 2019-March 31, 2019
                                                                                                           Memo     Clr            Split       Amount         Balance
                                               Type          Date        Num                  Name
                                                                                                                           Payroll Expenses       -558.73     966,015.11
                                                                                 Deborah Nolen
Desc Main




                                              Check        03/29/2019    1181
                                                                                                                           Payroll Expenses     -1,340.49     964,674.62
                                              Check        03/29/2019    1178    Nancy Stanley
                                                                                                                           Payroll Expenses       -770.07     963,904.55
                                              Check        03/29/2019    1173    Delois Henning
                                                                                                                           Payroll Expenses     -1,167.54     962,737.01
                                              Check        03/29/2019    1172    Pamela Glenn
                                                                                                                           Payroll Expenses       -795.70     961,941.31
                                              Check        03/29/2019    1170    Georgia Brown
                                                                                                                           Payroll Expenses     -1,485.73     960,455.58
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/29/2019    1166    Danita Treadwell
                                                                                                                           Payroll Expenses       -670.36     959,785.22
                                              Check        03/29/2019    1165    Rachel Comeaux
                                                                                                                           Payroll Expenses       -347.72     959,437.50
                                              Check        03/29/2019    1156    Annette Apperson
                                                                                                                           Payroll Expenses     -2,016.12     957,421.38
                                              Check        03/29/2019    1154    Sammy Copeland
                                                                                                                           Payroll Expenses      -1,117.86     956,303.52
                                              Check        03/29/2019    1152    Lori Butterworth
                                                                                                                           Payroll Expenses       -276.85      956,026.67
                                              Check        03/29/2019    1151    Candy Hicks
              Page 44 of 61




                                                                                                                           Payroll Expenses       -371.19      955,655.48
                                              Check        03/29/2019    1142    Justin Brown
                                                                                                                           Payroll Expenses       -525.05      955,130.43
                                               Check       03/29/2019    1141    C J Friend
                                                                                                                           Payroll Expenses       -538.04      954,592.39
                                               Check       03/29/2019    1138    Sandra Bondurant
                                                                                                                           Payroll Expenses      -5,115.99     949,476.40
                                               Check       03/29/2019    1135    Kimberly Young
                                                                                                                           Payroll Expenses      -2,489.19     946,987.21
                                               Check       03/29/2019    1132    Judy King
                                                                                                                           Payroll Expenses      -1,921.41     945,065.80
                                               Check       03/29/2019    1128    Jammie Hardy
                                                                                                                           Payroll Expenses        -780.07     944,285.73
                                                                                 Tina Rubio
Document




                                               Check       03/29/2019    1123
                                                                                                                           Payroll Expenses        -299.37     943,986.36
                                               Check       03/29/2019    1118    Donald McClish
                                                                                                                            Payroll Expenses       -417.58     943,568.78
                                               Check       03/29/2019    1115    Cathy Fishburn
                                                                                                                            Payroll Expenses     -2,413.29     941,155.49
                                               Check       03/29/2019    1112     Cheryl Barlow
                                                                                                                            Payroll Expenses     -1,831.05     939,324.44
                                               Check       03/29/2019    1109     Barbara Savage
                                                                                                                     4                           -1,018.24     938,306.20
Doc 105




                                                           03/29/2019    1188     Williams Carroll                          Payroll Expenses
                                               Check
                                                                                                                      4     Payroll Expenses     -1,844.25     936,461.95
                                               Check        03/29/2019    1182    Emma Fuller
                                                                                                                      4     Payroll Expenses       -621.21     935,840.74
                                               Check        03/29/2019    1171    Jackie Glass
                                                                                                                      \I    Payroll Expenses       -671.19     935,169.55
                                               Check        03/29/2019    1167    Lisa Ward
                                                                                                                                                   -219.51     934,950.04
Case 19-22020




                                               Check        03/29/2019    1157    Mona Blackwell                      4     Payroll Expenses
                                                                                                                      J     Payroll Expenses       -318.01     934,632.03
                                               Check        03/29/2019    1155    Linda Lane
                                                                                                                      4     Payroll Expenses      -1,296.84    933,335.19
                                               Check        03/29/2019    1153    Amy Coulston
                                                                                                                      4     Payroll Expenses       -198.87     933,136.32
                                               Check        03/29/2019    1147    Anita Maben
                                                                                                                      1/    Payroll Expenses      -1,620.16     931,516.16
                                               Check        03/29/2019    1126    Donna Jenkins
                                                                                                                      4     Payroll Expenses       -845.35      930,670.81
                                               Check        03/29/2019    1125    Sandra Wakefiled
                                                                                                                      *     Payroll Expenses       -848.57      929,822.24
                                               Check        03/29/2019    1124    Jacqueline Taylor
                                                                                                                                                                             Page 15 of 31
                                           1:51 PM                                                       CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                                 Transaction Detail by Account
                                                                                                              March 1, 2019-March 31, 2019
                                                                                           Name               Memo      Clr            Split           Amount          Balance
                                               Type          Date        Num
                                                                                                                               Payroll Expenses            -595.40      929,226.84
                                                                                Lashunda Richmond
Desc Main




                                              Check        03/29/2019    1120
                                                                                                                         AI    Payroll Expenses            -482.84      928,744.00
                                              Check        03/29/2019    1117   Shawanda Holloway
                                                                                                                        *      Payroll Expenses          -2,130.30      926,613.70
                                              Check        03/29/2019    1107   Belinda Baggett
                                                                                                                         -4    Payroll Expenses             -11.07      926,602.63
                                              Check        03/29/2019    1158   Gayle Martin
                                                                                                                               Payroll Expenses            -311.94      926,290.69
                                              Check        03/29/2019    1159   Theresa Benson
                                                                                                                                                         -3,211.35      923,079.34
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                           03/29/2019    1164   Cassandra Williams                       .\I   Payroll Expenses
                                              Check
                                                                                                                         .NI   Payroll Expenses            -574.28      922,505.06
                                              Check        03/29/2019    1143   Gladys Johnson
                                                                                                                         .\/   Payroll Expenses            -866.64      921,638.42
                                              Check        03/29/2019    1111   Derek Wilkerson
                                                                                                                         -4    Payroll Expenses           -4,007.51     917,630.91
                                              Check        03/29/2019    1136   Melissa Autry
                                                                                                                         -4    Payroll Expenses           -1,717.17     915,913.74
                                              Check        03/29/2019    1127   James Vaden
                                                                                                                         .4    Payroll Expenses           -1,213.79     914,699.95
                                              Check        03/29/2019    1116   Patsy Fisher
              Page 45 of 61




                                                                                                                               Payroll Expenses             -784.30     913,915.65
                                               Check       03/29/2019    1108   Cody Grills
                                                                                Beginning Balance             Deposit          Client Trust Account       -1,973.54       -1,973.54
                                               Deposit     03/01/2019    DEP
                                                                                                              Deposit          Client Trust Account         -300.00       -2,273.54
                                               Deposit     03/01/2019    DEP    Deposit
                                                                                                              Deposit          Client Trust Account     -100,000.00     -102,273.54
                                               Deposit     03/01/2019    DEP    Wire Transfer Deposit
                                                                                                              Deposit          Client Trust Account       -2,601.54     -104,875.08
                                               Deposit     03/01/2019    DEP    Deposit
                                                                                                              Deposit          Client Trust Account       -1,431.57     -106,306.65
Document




                                               Deposit     03/04/2019    DEP    Deposit
                                                                                Deposit                       Deposit          Client Trust Account       -8,647.84     -114,954.49
                                               Deposit     03/05/2019    DEP
                                                                                                              Deposit          Client Trust Account       -1,645.87     -116,600.36
                                               Deposit     03/06/2019    DEP    Deposit
                                                                                Deposit                       Deposit           Client Trust Account      -2,166.99     -118,767.35
                                               Deposit     03/08/2019    DEP
                                                                                                              Deposit           Client Trust Account    -195,760.68     -314,528.03
                                               Deposit     03/08/2019    DEP     Deposit
                                                                                                                                                          -2,465.03     -316,993.06
Doc 105




                                               Deposit      03/12/2019   DEP     Deposit                      Deposit           Client Trust Account
                                                                                 Wire Transfer Deposit        Deposit           Client Trust Account    -200,000.00     -516,993.06
                                               Deposit      03/15/2019   DEP
                                                                                                              Deposit           Client Trust Account      -1,570.74     -518,563.80
                                               Deposit      03/15/2019    DEP    Deposit
                                                                                 Deposit                      Deposit           Client Trust Account     -10,173.61     -528,737.41
                                               Deposit      03/20/2019    DEP
                                                                                                                                                       -1,022,516.45   -1,551,253.86
Case 19-22020




                                               Deposit      03/21/2019    dep    Deposit                      Deposit           Client Trust Account
                                                                                 Deposit                      Deposit           Client Trust Account       -4,293.96   -1,555,547.82
                                               Deposit      03/25/2019    Dep
                                                                          Dep    Deposit                      Deposit           Client Trust Account       -2,041.37   -1,557,589.19
                                               Deposit      03/29/2019
                                                                                                                                Client Trust Account          26.55           26.55
                                               Check        03/19/2019    Fee    Deluxe Check
                                                                                                                                Client Trust Account          26.55           53.10
                                               Check        03/19/2019    Fee    Deluxe Check
                                                                                                                                Client Trust Account         106.20          159.30
                                               Check        03/26/2019    FEE    Deluxe Check
                                                                                                                                                                                       Page 16 of 31
                                           1:51 PM                                                         CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                           Transaction Detail by Account
                                                                                                                   March 1, 2019-March 31, 2019
                                                                                                                                                Split            Amount        Balance
                                                                          Num                   Name                Memo        Clr
                                               Type          Date
Desc Main




                                                                                                                                        Client Trust Account        315.35         315.35
                                                           03/21/2019     5283       Conserve                       Justin Brown
                                              Check                                                                                                                                406.20
                                                                                                                                        Client Trust Account         90.85
                                              Check        03/21/2019     5284       Madison County General Sessior Shawanda Holloway
                                                                                                                                        Client Trust Account       3,204.80      3,204.80
                                              Check        03/22/2019     WIRE       IPFS Corporation
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                                                                                                        Client Trust Account        500.00         500.00
                                              Check        03/05/2019     5118       Unknown
                                                                                                                                        Client Trust Account        500.00        1,000.00
                                               Check       03/05/2019     5113       Unknown
                                                                                                                                        Client Trust Account        500.00        1,500.00
                                               Check       03/05/2019     5105       Unknown
                                                                                                                                        Client Trust Account         385.40       1,885.40
                                               Check       03/05/2019     1          Unknown
                                                                                                                                        Client Trust Account          52.50       1,937.90
                                               Check       03/05/2019     5103       Unknown
              Page 46 of 61




                                                                                                                                        Client Trust Account         212.36       2,150.26
                                               Check       03/05/2019     1          Unknown
                                                                                                                                        Client Trust Account         341.22       2,491.48
                                               Check       03/05/2019     5101       Unknown
                                                                                                                                         Client Trust Account        497.69       2,989.17
                                               Check       03/05/2019     5098        Unknown
                                                                                                                                         Client Trust Account        500.00       3,489.17
                                               Check        03/05/2019    5120        Unknown
                                                                                                                                         Client Trust Account        222.39       3,711.56
                                               Check        03/05/2019    5086        Unknown
                                                                                                                                         Client Trust Account         69.33       3,780.89
                                               Check        03/05/2019     5100       Unknown
                                                                                                                                         Client Trust Account        333.35       4,114.24
Document




                                               Check        03/05/2019     5082       Unknown
                                                                                                                                         Client Trust Account        314.87       4,429.11
                                               Check        03/05/2019     1          Unknown
                                                                                                                                         Client Trust Account        256.22       4,685.33
                                               Check        03/05/2019     5079       Unknown
                                                                                                                                         Client Trust Account        500.00        5,185.33
                                               Check        03/05/2019     5121       Unknown
                                                                                                                                         Client Trust Account        500.00        5,685.33
                                                Check       03/05/2019     5094       Unknown
                                                                                                                                         Client Trust Account         360.60       6,045.93
Doc 105




                                                Check       03/05/2019     5088       Unknown
                                                                                                                                         Client Trust Account         397.37       6,443.30
                                                Check       03/05/2019        5081    Unknown
                                                                                                                                         Client Trust Account         500.00       6,943.30
                                                Check       03/05/2019        1       Unknown
                                                                                                                                          Client Trust Account        403.84       7,347.14
                                                Check       03/05/2019        1       Unknown
                                                                                                                                          Client Trust Account        500.00       7,847.14
Case 19-22020




                                                Check       03/05/2019        5126    Unknown
                                                                                                                                          Client Trust Account        500.00       8,347.14
                                                Check       03/05/2019        5116     Unknown
                                                                                                                                          Client Trust Account        500.00       8,847.14
                                                Check       03/05/2019        5125     Unknown
                                                                                                                                          Client Trust Account        500.00       9,347.14
                                                Check        03/05/2019       5115     Unknown
                                                                                                                                          Client Trust Account        500.00       9,847.14
                                                Check        03/05/2019       5123     Unknown
                                                                                                                                          Client Trust Account        500.00      10,347.14
                                                Check        03/05/2019       5112     Unknown
                                                                                                                                          Client Trust Account        500.00      10,847.14
                                                Check        03/05/2019       5122     Unknown
                                                                                                                                                                                              Page 17 of 31
                                           1:51 PM                                                                CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                                           Transaction Detail by Account
                                                                                                                       March 1, 2019-March 31, 2019
                                                                                                                       Memo      CIr           Split           Amount          Balance
                                               Type          Date           Num                         Name
                                                                         IIIIII=IIIIIIIIE
                                                                                                                                       Client Trust Account       500.00        11,347.14
Desc Main




                                              Check        03/05/2019     5108              Unknown
                                                                                                                                       Client Trust Account       500.00        11,847.14
                                              Check        03/05/2019     5119              Unknown
                                                                                                                                       Client Trust Account       500.00        12,347.14
                                              Check        03/05/2019     5107              Unknown
                                                                                                                                       Client Trust Account       500.00        12,847.14
                                              Check        03/05/2019     5117              Unknown
                                                                                                                                       Client Trust Account       362.70        13,209.84
                                              Check        03/05/2019     5077              Unknown
                                                                                                                                       Client Trust Account       500.00        13,709.84
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/05/2019     5110              Unknown
                                                                                                                                       Client Trust Account       500.00         14,209.84
                                              Check        03/05/2019     5109              Unknown
                                                                                                                                       Client Trust Account       500.00         14,709.84
                                              Check        03/05/2019      5106             Unknown
                                                                                                                                       Client Trust Account       310.66         15,020.50
                                              Check        03/05/2019      5104             Unknown
                                                                                                                                       Client Trust Account       485.03         15,505.53
                                               Check       03/05/2019      5099             Unknown
                                                                                                                                       Client Trust Account       465.77         15,971.30
                                               Check       03/05/2019      5092             Unknown
              Page 47 of 61




                                                                                                                                       Client Trust Account       509.68         16,480.98
                                               Check       03/05/2019      5087             Unknown
                                                                                                                                       Client Trust Account        249.73        16,730.71
                                               Check       03/05/2019      5080             Unknown
                                                                                                                                       Client Trust Account        500.00        17,230.71
                                               Check       03/06/2019      5111             Unknown
                                                                                                                                       Client Trust Account        248.98        17,479.69
                                               Check       03/06/2019      5085             Unknown
                                                                                                                                       Client Trust Account      9,398.35        26,878.04
                                               Check       03/11/2019       1               Unknown
                                                                                                                                       Client Trust Account      2,748.50        29,626.54
                                               Check       03/11/2019       1               Unknown
                                                                                                                                       Client Trust Account        441.35        30,067.89
Document




                                               Check       03/11/2019       1               Unknown
                                                                                                                                        Client Trust Account       480.31        30,548.20
                                               Check       03/12/2019       1               Unknown
                                                                                                                                        Client Trust Account        35.01        30,583.21
                                               Check        03/12/2019      1               Unknown
                                                                                                                                        Client Trust Account       373.25        30,956.46
                                               Check        03/18/2019       1              Unknown
                                                                                                                                        Client Trust Account            7.67     30,964.13
                                               Check        03/20/2019       1              Unknown
Doc 105




                                                                                                                                        Client Trust Account        20.00            20.00
                                               Check        03/05/2019      fee             Wire Fee
                                                                                                                                        Client Trust Account      1,076.17         1,096.17
                                               Check        03/05/2019       Wire           American Paper
                                                                                                                                        Client Trust Account        12.00          1,108.17
                                               Check        03/05/2019       Fee             Wire Fee
                                                                                                                                                                    20.00          1,128.17
Case 19-22020




                                               Check        03/05/2019       Wire            Wire Fee                                   Client Trust Account
                                                                                                                                        Client Trust Account      1,076.17         2,204.34
                                               Check        03/05/2019       Wire            Outgoing money transfer
                                                                                                                                        Client Trust Account     12,000.00        14,204.34
                                                Check       03/08/2019       5254            HERC
                                                                                                                                        Client Trust Account       724.57         14,928.91
                                                Check       03/15/2019        1              Sysco
                                                                                                                                        Client Trust Account       724.59         15,653.50
                                                Check       03/15/2019        5127           Werfen USA LLC
                                                                                                                                        Client Trust Account       441.35         16,094.85
                                                Check       03/15/2019        5128           McKesson
                                                                                                                                        Client Trust Account       724.57         16,819.42
                                                Check       03/15/2019        5129           Hardin Sysco
                                                                                                                                                                                              Page 18 of 31
                                           1:51 PM                                                       CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                         Transaction Detail by Account
                                                                                                             March 1, 2019-March 31, 2019
                                                                                                                       Cir           Split            Amount        Balance
                                                             Date         Num                Name             Memo
                                               Type
                                                                                                                             Client Trust Account       2,922.78     19,742.20
                                                                                  McKesson
Desc Main




                                              Check        03/15/2019     5130
                                                                                                                             Client Trust Account       2,748.50     22,490.70
                                              Check        03/15/2019     5131    Rad Source
                                                                                                                             Client Trust Account         26.55      22,517.25
                                              Check        03/15/2019     Fee     Check Charge
                                                                                                                             Client Trust Account       2,980.00     25,497.25
                                              Check        03/21/2019     5273    The Joint Commission
                                                                                                                             Client Trust Account       1,810.88     27,308.13
                                              Check        03/21/2019     5275    Tri-Tec Medical
                                                                                                                             Client Trust Account       1,077.75      28,385.88
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/21/2019     5277    Rad Source
                                                                                                                             Client Trust Account       9,200.00      37,585.88
                                              Check        03/21/2019     5282    HERC
                                                                                                                             Client Trust Account          12.00      37,597.88
                                               Check       03/21/2019     Wire    Miscellaneous Fee
                                                                                                                             Client Trust Account       3,204.80      40,802.68
                                               Check       03/25/2019     Wire    Preauthorized Debit
                                                                                                                             Client Trust Account       3,052.19      43,854.87
                                               Check       03/25/2019     Wire    Preauthorized Debit
                                                                                                                             Client Trust Account       2,979.12      46,833.99
                                               Check       03/27/2019     1133    McKesson
              Page 48 of 61




                                                                                                                             Client Trust Account         163.73      46,997.72
                                               Check       03/27/2019     1119    McKesson
                                                                                                                              Client Trust Account      3,350.75      50,348.47
                                               Check       03/29/2019     1192    Konica Minolta
                                                                                                                              Client Trust Account        655.20      51,003.67
                                               Check       03/29/2019     1194    Masimo
                                                                                                                              Client Trust Account        500.00         500.00
                                               Check        03/01/2019    5004    Belinda Baggett
                                                                                                                              Client Trust Account        500.00       1,000.00
                                               Check        03/01/2019    5005     Danita tgreadwell
                                                                                                                              Client Trust Account        500.00       1,500.00
                                                                                   Georgia Brown
Document




                                               Check        03/01/2019     5006
                                                                                                                              Client Trust Account        500.00       2,000.00
                                               Check        03/01/2019     5007    Jackie Glass
                                                                                                                              Client Trust Account         500.00      2,500.00
                                               Check        03/01/2019     5008    Pamela Glenn
                                                                                                                              Client Trust Account         500.00       3,000.00
                                               Check        03/01/2019     5009    Charalette Green
                                                                                                                              Client Trust Account         500.00       3,500.00
                                               Check        03/01/2019     5010    Debra Hargett
                                                                                                                              Client Trust Account         500.00       4,000.00
Doc 105




                                               Check        03/01/2019     5011    Delois Henning
                                                                                                                              Client Trust Account         500.00       4,500.00
                                                Check       03/01/2019     5012    Traketha Jacox Reed
                                                                                                                              Client Trust Account         500.00       5,000.00
                                                Check       03/01/2019     5013    Judy King
                                                                                                                              Client Trust Account         500.00       5,500.00
                                                Check       03/01/2019     5014    Jordon Rhoads
                                                                                                                               Client Trust Account        500.00       6,000.00
Case 19-22020




                                                Check       03/01/2019     5015    Nancy Stanley
                                                                                                                               Client Trust Account        500.00       6,500.00
                                                Check       03/01/2019     5016    Cassandra Williams
                                                                                                                               Client Trust Account        500.00       7,000.00
                                                Check       03/01/2019     5017    Carrie Cody
                                                                                                                               Client Trust Account        500.00       7,500.00
                                                Check       03/01/2019     5018     Evalyn Harrell
                                                                                                                               Client Trust Account        500.00       8,000.00
                                                Check       03/01/2019     5019     Priscilla Waits
                                                                                                                               Client Trust Account        500.00       8,500.00
                                                Check        03/01/2019    5020     Carolyn Cordle
                                                                                                                               Client Trust Account        500.00       9,000.00
                                                Check        03/01/2019    5021     Teresa Robbins
                                                                                                                                                                                   Page 19 of 31
                                           1:51 PM                                                      CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis
                                                                                                        Transaction Detail by Account
                                                                                                             March 1, 2019-March 31, 2019
                                                                                                                                     Split            Amount        Balance
                                                                          Num                 Name           Memo      CIr
                                               Type          Date
                                                                                                                             Client Trust Account        500.00       9,500.00
                                                                                   Leslie Harrison
Desc Main




                                              Check        03/01/2019     5022
                                                                                                                             Client Trust Account        500.00      10,000.00
                                              Check        03/01/2019     5023     Marializ Montalvo
                                                                                                                             Client Trust Account        500.00      10,500.00
                                              Check        03/01/2019     5024     Julie Balton
                                                                                                                             Client Trust Account        500.00      11,000.00
                                              Check        03/01/2019     5025     Mary Mooney
                                                                                                                             Client Trust Account        500.00       11,500.00
                                              Check        03/01/2019     5026     Kimberly Young
                                                                                                                             Client Trust Account        500.00       12,000.00
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/01/2019     5027     Sherri Bradford
                                                                                                                             Client Trust Account        500.00       12,500.00
                                              Check        03/01/2019     5028     Mary Ann Jarrett
                                                                                                                             Client Trust Account        500.00       13,000.00
                                               Check       03/01/2019     5029     Valerie Cichello
                                                                                                                             Client Trust Account         500.00      13,500.00
                                               Check       03/01/2019     5030     'Sammy Copeland
                                                                                                                             Client Trust Account         500.00      14,000.00
                                               Check       03/01/2019     5031     Bobby Taylor
                                                                                                                              Client Trust Account        500.00      14,500.00
                                               Check       03/01/2019     5032     Lori Butterworth
                                                                                                                                                                      15,000.00
              Page 49 of 61




                                                                                                                              Client Trust Account        500.00
                                               Check       03/01/2019     5033      Amy Coulston
                                                                                                                              Client Trust Account        500.00      15,500.00
                                               Check        03/01/2019    5034      Margo Eudy
                                                                                                                              Client Trust Account        500.00      16,000.00
                                               Check        03/01/2019    5035      Theresa Benson
                                                                                                                              Client Trust Account        500.00      16,500.00
                                               Check        03/01/2019     5036     Leann Gatewood
                                                                                                                              Client Trust Account        500.00      17,000.00
                                               Check        03/01/2019     5037     Lisa Stephens
                                                                                                                              Client Trust Account        500.00      17,500.00
                                               Check        03/01/2019     5039     Margaret Warren
                                                                                                                              Client Trust Account        500.00       18,000.00
                                                                                    Brenda Chapman
Document




                                               Check        03/01/2019     5040
                                                                                                                              Client Trust Account        500.00       18,500.00
                                               Check        03/01/2019     5041     Kasey Paulk
                                                                                                                              Client Trust Account        500.00       19,000.00
                                                Check       03/01/2019     5042     Barbara Savage
                                                                                                                              Client Trust Account        500.00       19,500.00
                                                Check       03/01/2019     5043     Derek Wilkerson
                                                                                                                              Client Trust Account        500.00       20,000.00
                                                Check       03/01/2019     5044     Cody Grills
                                                                                                                              Client Trust Account         500.00      20,500.00
Doc 105




                                                Check       03/01/2019     5045      Williams Carroll
                                                                                                                               Client Trust Account        500.00      21,000.00
                                                Check       03/01/2019     5046      Ruth Fullen
                                                                                                                               Client Trust Account        500.00      21,500.00
                                                Check       03/01/2019     5047      David Mooneyham
                                                                                                                               Client Trust Account        500.00      22,000.00
                                                Check       03/01/2019     5048      Carrie Pridmore
                                                                                                                               Client Trust Account        500.00      22,500.00
Case 19-22020




                                                Check        03/01/2019    5049      Lisa Ward
                                                                                                                               Client Trust Account        500.00      23,000.00
                                                Check        03/01/2019    5050      Elizabeth Smith
                                                                                                                               Client Trust Account        500.00      23,500.00
                                                Check        03/01/2019    5051      Jessica Foster
                                                                                                                               Client Trust Account        500.00      24,000.00
                                                Check        03/01/2019    5052      Rachel Comeaux
                                                                                                                               Client Trust Account        500.00      24,500.00
                                                Check        03/01/2019     5053     Scott Collins
                                                                                                                               Client Trust Account        500.00       25,000.00
                                                Check        03/01/2019     5054     Mary Turner
                                                                                                                               Client Trust Account        500.00       25,500.00
                                                Check        03/01/2019     5055     Cody Harwell
                                                                                                                                                                                    Page 20 of 31
                                                                                                                                 y #11, LLC
                                           1:51 PM                                                        CAH Acquisition Compan
                                           05/08/19                                                       Transaction Detail by Account
                                           Accrual Basis
                                                                                                               March 1, 2019-March 31, 2019                                 Balance
                                                                                                                                       Split              Amount
                                                                                                               Memo      CIr
                                                             Date          Num                 Name
                                               Type                                                                                                          500.00          26,000.00
                                                                                                                               Client Trust Account
                                                                                     Sandra Tindle
Desc Main




                                              Check        03/01/2019      5056                                                                              500.00          26,500.00
                                                                                                                               Client Trust Account
                                                           03/01/2019      5057      Anita Cates                                                                             27,000.00
                                              Check                                                                                                          500.00
                                                                                                                               Client Trust Account
                                                           03/01/2019      5058      Tamara Ford                                                                             27,500.00
                                              Check                                                                                                          500.00
                                                                                                                               Client Trust Account
                                                           03/01/2019      5059      Tera Gwaltney                                                                            28,000.00
                                               Check                                                                                                         500.00
                                                                                                                               Client Trust Account
                                                           03/01/2019      5060      Debrorah Nolen                                                                           28,500.00
                                               Check                                                                           Client Trust Account           500.00
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                           03/01/2019      5061      Chelsea Hill                                                                             29,000.00
                                               Check                                                                           Client Trust Account           500.00
                                                           03/01/2019      5062      Trinity Johnston                                                                         29,500.00
                                               Check                                                                            Client Trust Account          500.00
                                                           03/01/2019      5063      Melissa Autry                                                                            30,000.00
                                               Check                                                                            Client Trust Account          500.00
                                                           03/01/2019      5064      Sandra Bondurant                                                                         30,500.00
                                               Check                                                                                                          500.00
                                                                                                                                Client Trust Account
                                                           03/01/2019      5065       Melanie Bradford                                                                        31,000.00
                                               Check                                                                            Client Trust Account          500.00
                                                            03/01/2019      5066      Taffee McNeill                                                                          31,500.00
                                               Check                                                                                                          500.00
                                                                                                                                Client Trust Account
              Page 50 of 61




                                                            03/01/2019      5067      Alice Jamison                                                                           32,000.00
                                               Check                                                                                                          500.00
                                                                                                                                Client Trust Account
                                                            03/01/2019      5068      Charity Vaughan                                                                          32,500.00
                                               Check                                                                                                          500.00
                                                                                                                                Client Trust Account
                                                            03/01/2019      5069      Jamie Ragan                                                                              33,000.00
                                                Check                                                                                                          500.00
                                                                                                                                Client Trust Account
                                                            03/01/2019      5070      Margaret McCool                                                                          33,500.00
                                                Check                                                                                                          500.00
                                                                                                                                 Client Trust Account
                                                            03/01/2019      5071      Annette Apperson                                                                         34,000.00
                                                Check                                                                                                          500.00
                                                                                                                                 Client Trust Account
                                                            03/01/2019      5072       Brenda Douglas                                                                          34,500.00
                                                Check                                                                                                          500.00
                                                                                                                                 Client Trust Account
                                                                                       Linda Lane
Document




                                                Check       03/01/2019      5073                                                                               500.00          35,000.00
                                                                                                                                 Client Trust Account
                                                            03/01/2019      5074       Mona Blackwell                                                                          35,500.00
                                                Check                                                                                                          500.00
                                                                                                                                 Client Trust Account
                                                             03/01/2019     5075       Rachel Lake                                                                             36,000.00
                                                Check                                                                                                          500.00
                                                                                                                                 Client Trust Account
                                                             03/01/2019      5076      Tammie Hardy                                                                            36,086.44
                                                Check                                                                                                              86.44
                                                                                                                                 Client Trust Account
                                                             03/07/2019      5134      J C Holman                                                                               37,013.40
                                                Check                                                                                                          926.96
                                                                                                                                 Client Trust Account
Doc 105




                                                             03/07/2019      5136      Mary Ann Jarrett                                                                         37,971.05
                                                Check                                                                                                           957.65
                                                                                                                                  Client Trust Account
                                                             03/07/2019      5137      Jamie Ragan                                                                              40,129.41
                                                 Check                                                                                                        2,158.36
                                                                                                                                  Client Trust Account
                                                             03/07/2019      5138       Aimee Mooney                                                                            42,234.36
                                                 Check                                                                                                        2,104.95
                                                                                                                                  Client Trust Account
                                                             03/07/2019      5139       Belinda Baggett                                                                         42,257.16
                                                 Check                                                                                                             22.80
                                                                                                                                  Client Trust Account
Case 19-22020




                                                             03/07/2019      5140       Kasey Paulk                                                                             44,958.73
                                                 Check                                                                                                        2,701.57
                                                                                                                                  Client Trust Account
                                                             03/07/2019      5141       Barbara Savage                                                                          46,735.86
                                                 Check                                                                                                         1,777.13
                                                                                                                                  Client Trust Account
                                                              03/07/2019     5142       Derek Wilkerson                                                                         48,437.87
                                                 Check                                                                                                         1,702.01
                                                                                                                                  Client Trust Account
                                                              03/07/2019     5143       Cody Grills                                                                             48,636.01
                                                 Check                                                                                                             198.14
                                                                                                                                  Client Trust Account
                                                 Check        03/07/2019     5144       Lisa Stephens                                                                            51,243.59
                                                                                                                                   Client Trust Account        2,607.58
                                                              03/07/2019      5145      Ricky Ancar                                                                              52,952.27
                                                 Check                                                                                                         1,708.68
                                                                                                                                   Client Trust Account
                                                 Check        03/07/2019      5146      Margaret Warren
                                                                                                                                                                                             Page 21 of 31
                                           1:51 PM                                                          CAH Acquisition Company #11, LLC
                                           05/08/19                                                         Transaction Detail by Account
                                           Accrual Basis
                                                                                                                 March 1, 2019-March 31, 2019                                Balance
                                                                                                                           CIr           Split             Amount
                                                                                                Name             Memo
                                               Type          Date          Num
                                                                                                                                                             1,870.72         54,822.99
                                                                                                                                 Client Trust Account
                                                                                    Timothy Baker
Desc Main




                                              Check        03/07/2019      5147                                                                                               57,148.93
                                                                                                                                 Client Trust Account        2,325.94
                                                           03/07/2019      5148     Brenda Chapman                                                                            58,463.70
                                              Check                                                                                                          1,314.77
                                                                                                                                 Client Trust Account
                                                           03/07/2019      5149     Valerie Cichello                                                                          58,688.00
                                              Check                                                                                                           224.30
                                                                                                                                 Client Trust Account
                                                           03/07/2019      5150     Williams Carroll                                                                           61,295.62
                                               Check                                                                                                         2,607.62
                                                                                                                                 Client Trust Account
                                                           03/07/2019      5151     Ruth Fullen                                                                                63,187.47
                                               Check                                                                                                         1,891.85
                                                                                                                                 Client Trust Account
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                           03/07/2019      5152     David Mooneyham                                                                            65,319.11
                                               Check                                                                                                         2,131.64
                                                                                                                                 Client Trust Account
                                               Check       03/07/2019      5153     Carrie Pridmore                                                                            65,711.25
                                                                                                                                  Client Trust Account         392.14
                                                           03/07/2019      5154     Lisa Ward                                                                                  66,208.16
                                               Check                                                                                                           496.91
                                                                                                                                  Client Trust Account
                                               Check       03/07/2019      5155      Elizabeth Smith                                                                           66,363.56
                                                                                                                                  Client Trust Account         155.40
                                               Check       03/07/2019      5156      Jessica Foster                                                                            67,324.54
                                                                                                                                  Client Trust Account         960.98
                                                            03/07/2019     5157      Rachel Comeaux                                                                            68,644.93
                                               Check                                                                                                          1,320.39
              Page 51 of 61




                                                                                                                                  Client Trust Account
                                               Check        03/07/2019      5158     Leann Gatewood                                                                            69,483.16
                                                                                                                                  Client Trust Account         838.23
                                               Check        03/07/2019      5159     Scott Collins                                                                             71,056.03
                                                                                                                                  Client Trust Account        1,572.87
                                               Check        03/07/2019      5160     Mary Turner                                                                                72,073.18
                                                                                                                                  Client Trust Account        1,017.15
                                                            03/07/2019      5161     Cody Harwell                                                                               75,035.14
                                                Check                                                                                                         2,961.96
                                                                                                                                  Client Trust Account
                                                Check       03/07/2019      5162     Sandra Tindle                                                                              75,689.71
                                                                                                                                   Client Trust Account         654.57
                                                Check       03/07/2019      5163     Anita Cates                                                                                78,178.08
                                                                                                                                   Client Trust Account       2,488.37
                                                                                     Tamara Ford
Document




                                                Check       03/07/2019      5164                                                                                                81,389.93
                                                                                                                                   Client Trust Account       3,211.85
                                                Check       03/07/2019      5165     Tera Gwaltney                                                                              81,863.22
                                                                                                                                   Client Trust Account         473.29
                                                Check       03/07/2019      5166      Mary Mooney
                                                                                                                                                              4,641.43          86,504.65
                                                                                                                                   Client Trust Account
                                                Check        03/07/2019     5167      Kimberly Young                                                                            89,715.05
                                                                                                                                   Client Trust Account        3,210.40
                                                Check        03/07/2019     5168      Sherri Bradford                                                                           90,636.32
                                                                                                                                   Client Trust Account         921.27
Doc 105




                                                Check        03/07/2019     5169      Margaret McCool                                                                           91,195.48
                                                                                                                                   Client Trust Account         559.16
                                                Check        03/07/2019      5170     Annette Apperson
                                                                                                                                                               1,558.91          92,754.39
                                                                                                                                    Client Trust Account
                                                 Check       03/07/2019      5171     Brenda Douglas                                                                             93,430.14
                                                                                                                                    Client Trust Account         675.75
                                                 Check       03/07/2019      5172     Linda Lane
                                                                                                                                                                 616.38          94,046.52
                                                                                                                                    Client Trust Account
Case 19-22020




                                                 Check       03/07/2019      5173      Mona Blackwell
                                                                                                                                                                 613.75          94,660.27
                                                                                                                                    Client Trust Account
                                                 Check       03/07/2019      5174      Rachel Lake
                                                                                                                                                               1,924.63          96,584.90
                                                                                                                                    Client Trust Account
                                                 Check       03/07/2019      5175      Tammie Hardy
                                                                                                                                                                 799.32          97,384.22
                                                                                                                                    Client Trust Account
                                                 Check       03/07/2019      5176      Emily Murray
                                                                                                                                                                1,195.71         98,579.93
                                                                                                                                    Client Trust Account
                                                 Check        03/07/2019     5177      Jimmy Foster
                                                                                                                                                                1,818.20        100,398.13
                                                                                                                                    Client Trust Account
                                                 Check        03/07/2019     5178      Christopher Reeves
                                                                                                                                                                    524.44      100,922.57
                                                                                                                                    Client Trust Account
                                                 Check        03/07/2019     5179      Catherine Bradford
                                                                                                                                                                                             Page 22 of 31
                                           1:51 PM
                                                                                                            CAH Acquisition Company #11, LLC
                                           05/08/19                                                         Transaction Detail by Account
                                           Accrual Basis
                                                                                                                 March 1, 2019-March 31, 2019                                 Balance
                                                                                                                                         Split              Amount
                                                                                                                 Memo      CIr
                                                                           Num                  Name
                                               Type          Date                                                                                              526.45         101,449.02
                                                                                                                                 Client Trust Account
                                                                                     Justin Brown
Desc Main




                                              Check        03/07/2019      5181                                                                                684.72         102,133.74
                                                                                                                                 Client Trust Account
                                                           03/07/2019      5182      Debrorah Nolen                                                                            104,255.93
                                              Check                                                                              Client Trust Account         2,122.19
                                                           03/07/2019      5183      Chelsea Hill                                                                              105,875.23
                                              Check                                                                                                           1,619.30
                                                                                                                                 Client Trust Account
                                                           03/07/2019      5184      Trinity Johnston                                                                          109,888.15
                                               Check                                                                             Client Trust Account         4,012.92
                                                           03/07/2019      5185      Melissa Autry                                                                             110,913.08
                                               Check                                                                             Client Trust Account         1,024.93
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                           03/07/2019      5186      Yvonne Jacox                                                                              111,983.88
                                               Check                                                                              Client Trust Account        1,070.80
                                                           03/07/2019      5187      Patsy Fisher                                                                              113,638.36
                                               Check                                                                              Client Trust Account         1,654.48
                                                           03/07/2019      5188       Marilyn Crowder                                                                          114,282.34
                                               Check                                                                              Client Trust Account          643.98
                                                           03/07/2019      5189      Tammy Barnes                                                                              116,574.24
                                               Check                                                                              Client Trust Account         2,291.90
                                                            03/07/2019      5190      Cheryl Barlow                                                                            119,102.16
                                               Check                                                                              Client Trust Account         2,527.92
                                                            03/07/2019      5191      James Vaden                                                                815.05         119,917.21
                                               Check                                                                              Client Trust Account
              Page 52 of 61




                                                            03/07/2019      5192      Jacqueline Taylor                                                          836.95         120,754.16
                                               Check                                                                              Client Trust Account
                                                            03/07/2019      5193      Lashunda Richmond                                                          700.88         121,455.04
                                                Check                                                                             Client Trust Account
                                                            03/07/2019      5194      Cathy Fishburn                                                             870.30         122,325.34
                                                Check                                                                              Client Trust Account
                                                            03/07/2019      5195      Sandra Wakefiled                                                                          123,126.03
                                                Check                                                                              Client Trust Account          800.69
                                                            03/07/2019      5196      Shawanda Holloway                                                                         123,975.16
                                                Check                                                                              Client Trust Account          849.13
                                                            03/07/2019      5197       Tina Rubio                                                                               125,439.78
                                                Check                                                                              Client Trust Account         1,464.62
                                                                                       Pamela Young
Document




                                                Check        03/07/2019     5198                                                                                1,614.59        127,054.37
                                                                                                                                   Client Trust Account
                                                             03/07/2019      5199      Donna Jenkins                                                                            127,223.62
                                                Check                                                                              Client Trust Account           169.25
                                                             03/07/2019      5200      Sandra Whitaker                                                                           127,798.81
                                                Check                                                                                                             575.19
                                                                                                                                   Client Trust Account
                                                             03/07/2019      5201      Anita Maben                                                                               129,801.67
                                                 Check                                                                             Client Trust Account         2,002.86
                                                             03/07/2019      5206      Melanie Bradford                                                                          129,914.63
                                                 Check                                                                              Client Trust Account          112.96
Doc 105




                                                             03/07/2019      5207      Taffee McNeill                                                                            130,967.49
                                                 Check                                                                              Client Trust Account        1,052.86
                                                             03/07/2019      5208       Alice Jamison                                                                            132,821.18
                                                 Check                                                                              Client Trust Account         1,853.69
                                                             03/07/2019      5209       Charity Vaughn                                                                           135,217.82
                                                 Check                                                                              Client Trust Account         2,396.64
                                                             03/07/2019      5211       Danita tgreadwell                                                                        136,292.78
                                                 Check                                                                              Client Trust Account         1,074.96
Case 19-22020




                                                              03/07/2019     5212       Georgia Brown                                                                             136,833.03
                                                 Check                                                                              Client Trust Account             540.25
                                                              03/07/2019     5213       Jackie Glass                                                                              138,180.50
                                                 Check                                                                              Client Trust Account         1,347.47
                                                              03/07/2019      5214      Pamela Glenn                                                                              139,450.06
                                                 Check                                                                               Client Trust Account        1,269.56
                                                              03/07/2019      5215      Charlotte Green                                                                           142,181.61
                                                  Check                                                                              Client Trust Account        2,731.55
                                                              03/07/2019      5216      Debra Hargett                                                                             142,609.73
                                                  Check                                                                                                              428.12
                                                                                                                                     Client Trust Account
                                                              03/07/2019      5217       Delois Henning                                                                           144,320.32
                                                  Check                                                                              Client Trust Account         1,710.59
                                                              03/07/2019      5218       Traketha Jacox Reed
                                                  Check
                                                                                                                                                                                               Page 23 of 31
                                           1:51 PM                                                    CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                              Transaction Detail by Account
                                                                                                           March 1, 2019-March 31, 2019
                                                                                                           Memo      CIr            Split           Amount        Balance
                                               Type          Date        Num                  Name
                                                                                                                    .....
                                                                                                                            Client Trust Account      2,492.25    146,812.57
Desc Main




                                              Check        03/07/2019    5219    Judy King
                                                                                                                            Client Trust Account       425.75     147,238.32
                                              Check        03/07/2019    5220    Jordon Rhoads
                                                                                                                            Client Trust Account      1,072.86    148,311.18
                                              Check        03/07/2019    5221    Nancy Stanley
                                                                                                                            Client Trust Account       183.18     148,494.36
                                              Check        03/07/2019    5222    Janie Sweat
                                                                                                                            Client Trust Account      2,931.24    151,425.60
                                              Check        03/07/2019    5223    Cassandra Williams
                                                                                                                            Client Trust Account      1,915.09     153,340.69
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/07/2019    5224    Carrie Cody
                                                                                                                            Client Trust Account       724.50      154,065.19
                                              Check        03/07/2019    5225    Evalyn Harrell
                                                                                                                            Client Trust Account       490.77      154,555.96
                                              Check        03/07/2019    5226    C J Friend
                                                                                                                            Client Trust Account        560.17     155,116.13
                                              Check        03/07/2019    5227    Gladys Johnson
                                                                                                                            Client Trust Account      1,077.52     156,193.65
                                              Check        03/07/2019    5228    Jim Vaden
                                                                                                                            Client Trust Account      1,059.00     157,252.65
                                              Check        03/07/2019    5229    Mike Layfield
              Page 53 of 61




                                                                                                                            Client Trust Account      1,666.02     158,918.67
                                               Check       03/07/2019    5234    Sammy Copeland
                                                                                                                            Client Trust Account      1,417.58     160,336.25
                                               Check       03/07/2019    5235    Bobby Taylor
                                                                                                                            Client Trust Account      1,409.67     161,745.92
                                               Check       03/07/2019    5236    Lori Butterworth
                                                                                                                            Client Trust Account      1,588.45     163,334.37
                                               Check       03/07/2019    5237    Amy Coulston
                                                                                                                            Client Trust Account      2,173.18     165,507.55
                                               Check       03/07/2019    5238    Margo Eudy
                                                                                                                            Client Trust Account        382.68     165,890.23
                                               Check       03/07/2019    5239    Theresa Benson
                                                                                                                            Client Trust Account        628.28     166,518.51
Document




                                               Check       03/07/2019    5240    Sandra Bondurant
                                                                                                                             Client Trust Account      1,344.96    167,863.47
                                               Check       03/07/2019    5242     Priscilla Waits
                                                                                                                             Client Trust Account      1,319.64    169,183.11
                                               Check       03/07/2019    5243     Carolyn Cordle
                                                                                                                             Client Trust Account       902.58     170,085.69
                                               Check       03/07/2019    5245     Leslie Harrison
                                                                                                                             Client Trust Account       357.52     170,443.21
                                               Check        03/07/2019   5246     Marializ Montalvo
                                                                                                                                                        538.08     170,981.29
Doc 105




                                               Check        03/07/2019   5247     Teresa Robbins                             Client Trust Account
                                                                                                                             Client Trust Account       974.50     171,955.79
                                               Check        03/07/2019    5248    Kim Young
                                                                                                                             Client Trust Account       358.00     172,313.79
                                               Check        03/07/2019   5249     Sherri Bradford
                                                                                                                             Client Trust Account       299.99      172,613.78
                                               Check        03/07/2019    5250    Chelsea Hill
                                                                                                                                                         157.00     172,770.78
Case 19-22020




                                               Check        03/07/2019    5251    Brenda Douglas                             Client Trust Account
                                                                                                                             Client Trust Account        685.00     173,455.78
                                               Check        03/07/2019    5252    Melissa Autry
                                                                                                                             Client Trust Account        232.34     173,688.12
                                               Check        03/14/2019    5102    Unknown
                                                                                                                             Client Trust Account      2,617.82     176,305.94
                                               Check        03/15/2019    5202    Brenda Douglas
                                                                                                                             Client Trust Account        895.99     177,201.93
                                               Check        03/15/2019    5203    Linda Lane
                                                                                                                             Client Trust Account        125.83     177,327.76
                                               Check        03/15/2019    5204    Gayla Marham
                                                                                                                             Client Trust Account        769.72     178,097.48
                                               Check        03/15/2019    5205    Mona Blackwell
                                                                                                                                                                                 Page 24 of 31
                                           1:51 PM                                                    CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                              Transaction Detail by Account
                                                                                                           March 1, 2019-March 31, 2019
                                                                                              Name          Memo      Cir           Split           Amount        Balance
                                               Type          Date        Num                              monommiim
                                                                                 Tammie Hardy                               Client Trust Account      3,349.26    181,446.74
Desc Main




                                              Check        03/15/2019    5230
                                                                                 Emily Murray                               Client Trust Account      1,101.22    182,547.96
                                              Check        03/15/2019    5231
                                                                                                                            Client Trust Account      2,005.85    184,553.81
                                              Check        03/15/2019    5232    Jimmy Foster
                                                                                 Chystopher Reeves                          Client Trust Account      2,454.02    187,007.83
                                              Check        03/15/2019    5233
                                                                                 Catherine Bradford                         Client Trust Account       611.84     187,619.67
                                              Check        03/15/2019    5255
                                                                                                                                                       418.04     188,037.71
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/15/2019    5256    Justin Brown                               Client Trust Account
                                                                                 C J Friend                                 Client Trust Account       335.59     188,373.30
                                              Check        03/15/2019    5257
                                                                                 Gladys Johnson                             Client Trust Account       431.85     188,805.15
                                              Check        03/15/2019    5258
                                                                                 Anita Maben                                Client Trust Account       491.14      189,296.29
                                              Check        03/15/2019    5259
                                                                                 Donna Jenkins                              Client Trust Account      2,729.18     192,025.47
                                              Check        03/15/2019    5260
                                                                                 Paula Young                                Client Trust Account      2,432.81     194,458.28
                                              Check        03/15/2019    5261
              Page 54 of 61




                                                                                 Thelma Carter                              Client Trust Account        170.73     194,629.01
                                              Check        03/15/2019    5262
                                                                                 Donald McClish                             Client Trust Account        275.79     194,904.80
                                              Check        03/15/2019    5263
                                                                                 Tina Rubio                                 Client Trust Account      1,052.85     195,957.65
                                               Check       03/15/2019    5264
                                                                                 Shawanda Holloway                          Client Trust Account        677.69     196,635.34
                                               Check       03/15/2019    5265
                                                                                 Sandra Wakefiled                           Client Trust Account      1,262.09     197,897.43
                                               Check       03/15/2019    5266
                                                                                 Cathy Fishburn                             Client Trust Account        711.24     198,608.67
                                               Check       03/15/2019    5267
                                                                                 Lashunda Richmond                          Client Trust Account        679.18     199,287.85
Document




                                               Check       03/15/2019    5268
                                                                                 Jacqueline Taylor                          Client Trust Account        986.77     200,274.62
                                               Check       03/15/2019    5269
                                                                                 Annette Apperson                           Client Trust Account        674.57     200,949.19
                                               Check       03/15/2019    5270
                                                                                 Yvonne Jacox                               Client Trust Account        881.27     201,830.46
                                               Check       03/15/2019    5271
                                                                                 Amy Coulston                                Client Trust Account        30.00     201,860.46
                                               Check       03/15/2019    5272
                                                                                                                                                                   206,861.92
Doc 105




                                                           03/15/2019    5278    James Vaden                                 Client Trust Account      5,001.46
                                               Check
                                                                                  Cheryl Barlow                              Client Trust Account      4,090.31    210,952.23
                                               Check       03/15/2019    5279
                                                                                  Marilyn Crowder                            Client Trust Account      2,815.24    213,767.47
                                               Check        03/15/2019   5280
                                                                         5281     Patsy Fisher                               Client Trust Account      1,636.08    215,403.55
                                               Check       03/15/2019
                                                                                                                                                        326.79     215,730.34
Case 19-22020




                                               Check        03/15/2019    1001    Williams Carroll                           Client Trust Account
                                                                          1002    Ruth Fullen                                Client Trust Account      1,471.18    217,201.52
                                               Check        03/15/2019
                                                                                  David Mooneyham                            Client Trust Account      1,056.25    218,257.77
                                               Check        03/15/2019    1003
                                                                                  Carrie Pridmore                            Client Trust Account      1,767.67    220,025.44
                                               Check        03/15/2019    1004
                                                                                  Lisa Ward                                  Client Trust Account      1,125.74    221,151.18
                                               Check        03/15/2019    1005
                                                                          1006    Elizabeth Smith                            Client Trust Account        317.52    221,468.70
                                               Check        03/15/2019
                                                                          1007    Rachel Comeaux                             Client Trust Account        146.75    221,615.45
                                               Check        03/15/2019
                                                                                                                                                                                Page 25 of 31
                                           t51 PM                                                      CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                               Transaction Detail by Account
                                                                                                            March 1, 2019-March 31, 2019
                                                                                             Name           Memo      Clr           Split           Amount        Balance
                                               Type          Date        Num                                         mem.
                                                                                                                            Client Trust Account      1,539.40    223,154.85
Desc Main




                                              Check        03/15/2019    1008    Melanie Bradford
                                                                                                                            Client Trust Account       289.82     223,444.67
                                              Check        03/15/2019    1009    Alice Jamison
                                                                                                                            Client Trust Account      1,353.69    224,798.36
                                              Check        03/15/2019    1010    Charity Vaughan
                                                                                                                            Client Trust Account      1,570.54    226,368.90
                                              Check        03/15/2019    1011    Danita tgreadwell
                                                                                                                            Client Trust Account       539.96     226,908.86
                                              Check        03/15/2019    1012    Georgia Brown
                                                                                                                                                        47.69     226,956.55
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/15/2019    1013    Jackie Glass                               Client Trust Account
                                                                                 Pamela Glenn                               Client Trust Account       732.81     227,689.36
                                              Check        03/15/2019    1014
                                                                                 Charlotte Green                            Client Trust Account       714.98     228,404.34
                                              Check        03/15/2019    1015
                                                                                                                            Client Trust Account      2,602.11    231,006.45
                                              Check        03/15/2019    1016    Debra Hargett
                                                                                 Traketha Jacox Reed                        Client Trust Account      1,394.91     232,401.36
                                              Check        03/15/2019    1017
                                                                                                                            Client Trust Account      1,992.25     234,393.61
                                              Check        03/15/2019    1018    Judy King
              Page 55 of 61




                                                                                 Jordon Rhoads                              Client Trust Account        161.67     234,555.28
                                              Check        03/15/2019    1019
                                                                                 Nancy Stanley                              Client Trust Account        544.22     235,099.50
                                              Check        03/15/2019    1020
                                                                                 Cassandra Williams                         Client Trust Account      2,431.24     237,530.74
                                               Check       03/15/2019    1021
                                                                                 Carrie Cody                                Client Trust Account      1,447.49     238,978.23
                                               Check       03/15/2019    1022
                                                                                 Evelyn Harrell                             Client Trust Account         63.13     239,041.36
                                               Check       03/15/2019    1023
                                                                                 Priscilla Waits                            Client Trust Account        108.97     239,150.33
                                               Check       03/15/2019    1024
                                                                                                                            Client Trust Account        486.49     239,636.82
Document




                                               Check       03/15/2019    1025    Carolyn Cordle
                                                                                 Leslie Harrison                            Client Trust Account        722.83     240,359.65
                                               Check       03/15/2019    1026
                                                                                                                            Client Trust Account        674.64     241,034.29
                                               Check       03/15/2019    1027     Mary Ann Jarrett
                                                                                 Jamie Ragan                                 Client Trust Account       833.77     241,868.06
                                               Check       03/15/2019    1028
                                                                                                                             Client Trust Account     2,158.36     244,026.42
                                               Check       03/15/2019    1029     Aimee Mooney
                                                                                                                                                                   245,631.37
Doc 105




                                                                         1030     Belinda Baggett                            Client Trust Account      1,604.95
                                               Check       03/15/2019
                                                                                  Barbara Savage                             Client Trust Account      1,602.85    247,234.22
                                               Check       03/15/2019    1031
                                                                                                                             Client Trust Account      1,239.92    248,474.14
                                               Check        03/15/2019   1032     Derek Wilkerson
                                                                                  Williams Carroll                           Client Trust Account       557.91     249,032.05
                                               Check        03/15/2019    1033
                                                                                                                                                                   250,443.33
Case 19-22020




                                                                          1034    Ruth Fullen                                Client Trust Account      1,411.28
                                               Check        03/15/2019
                                                                                  David Mooneyham                            Client Trust Account      1,743.47    252,186.80
                                               Check        03/15/2019    1035
                                                                                  Carrie Pridmore                            Client Trust Account      1,904.12    254,090.92
                                               Check        03/15/2019    1036
                                                                                  Lisa Ward                                  Client Trust Account      1,038.01    255,128.93
                                               Check        03/15/2019    1037
                                                                                  Elizabeth Smith                            Client Trust Account       642.17     255,771.10
                                               Check        03/15/2019    1038
                                                                                  Melanie Bradford                           Client Trust Account      1,451.29     257,222.39
                                               Check        03/15/2019    1039
                                                                                  Alice Jamison                              Client Trust Account        532.90     257,755.29
                                               Check        03/15/2019    1040
                                                                                                                                                                                 Page 26 of 31
                                           1:51 PM                                                     CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                               Transaction Detail by Account
                                                                                                            March 1, 2019-March 31, 2019
                                                                                             Name           Memo      CIr           Split           Amount          Balance
                                               Type          Date        Num
                                                                                 Charity Vaughan                            Client Trust Account      1,049.69      258,804.98
Desc Main




                                              Check        03/15/2019    1041
                                                                                 Danita Treadwell                           Client Trust Account      2,048.36      260,853.34
                                              Check        03/15/2019    1042
                                                                                 Georgia Brown                              Client Trust Account       934.88       261,788.22
                                              Check        03/15/2019    1043
                                                                                 Kristen Deaton                             Client Trust Account       198.68       261,986.90
                                              Check        03/15/2019    1044
                                                                                 Jackie Glass                               Client Trust Account       543.09       262,529.99
                                              Check        03/15/2019    1045
                                                                                                                                                      1,160.51      263,690.50
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/15/2019    1046    Pamela Glenn                               Client Trust Account
                                                                                 Charlotte Green                            Client Trust Account      1,194.89      264,885.39
                                              Check        03/15/2019    1047
                                                                                 Debra Hargett                              Client Trust Account      2,486.56      267,371.95
                                              Check        03/15/2019    1048
                                                                                 Delois Henning                             Client Trust Account       437.96       267,809.91
                                              Check        03/15/2019    1049
                                                                                 Traketha Jacox Reed                        Client Trust Account      1,678.73      269,488.64
                                              Check        03/15/2019    1050
                                                                                 Judy King                                  Client Trust Account      2,492.25       271,980.89
                                              Check        03/15/2019    1051
              Page 56 of 61




                                                                                 Nancy Stanley                              Client Trust Account        965.51       272,946.40
                                              Check        03/15/2019    1052
                                                                         1053    Cassandra Williams                         Client Trust Account      2,937.51       275,883.91
                                              Check        03/15/2019
                                                                                 Carrie Cody                                Client Trust Account      1,494.09       277,378.00
                                              Check        03/15/2019    1054
                                                                         1055    Evalyn Harrell                             Client Trust Account         37.78       277,415.78
                                              Check        03/15/2019
                                                                         1056    Priscilla Waits                            Client Trust Account        708.15       278,123.93
                                              Check        03/15/2019
                                                                                 Carolyn Cordle                             Client Trust Account        662.17       278,786.10
                                               Check       03/15/2019    1057
                                                                                                                            Client Trust Account        220.35       279,006.45
Document




                                               Check       03/15/2019    1058    Teresa Robbins
                                                                         1059    Leslie Harrison                            Client Trust Account        211.94       279,218.39
                                               Check       03/15/2019
                                                                         1060    Marializ Montalvo                          Client Trust Account        316.59       279,534.98
                                               Check       03/15/2019
                                                                                 Julie Balton                               Client Trust Account        356.66       279,891.64
                                               Check       03/15/2019    1061
                                                                         1062     Mary Ann Jarrett                           Client Trust Account       541.54       280,433.18
                                               Check       03/15/2019
Doc 105




                                                                         1063    Jamie Ragan                                 Client Trust Account      1,036.81      281,469.99
                                               Check       03/15/2019
                                                                         1064    Aimee Mooney                                Client Trust Account      2,109.19      283,579.18
                                               Check       03/15/2019
                                                                         1065     Belinda Baggett                            Client Trust Account      2,104.95      285,684.13
                                               Check       03/15/2019
                                                                         1066     Barbara Savage                             Client Trust Account      2,089.77      287,773.90
                                               Check        03/15/2019
                                                                                                                                                                     289,235.98
Case 19-22020




                                                            03/15/2019   1067     Derek Wilkerson                            Client Trust Account      1,462.08
                                               Check
                                                            03/15/2019   1076     Susan Agee                                 Client Trust Account            9.63    289,245.61
                                               Check
                                                                          1077    Bobby Taylor                               Client Trust Account      2,075.16      291,320.77
                                               Check        03/15/2019
                                                                          1078    Lori Butterworth                           Client Trust Account      1,703.64      293,024.41
                                               Check        03/15/2019
                                                                          1079    Amy Coulston                               Client Trust Account      1,788.44      294,812.85
                                               Check        03/15/2019
                                                                          1080    Margo Eudy                                 Client Trust Account      4,094.88      298,907.73
                                               Check        03/15/2019
                                                                          1081    Theresa Benson                             Client Trust Account        290.03      299,197.76
                                               Check        03/15/2019
                                                                                                                                                                                  Page 27 of 31
                                           1:51 PM                                                     CAN Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                               Transaction Detail by Account
                                                                                                           March 1, 2019-March 31, 2019
                                                                         Num                Name            Memo     CIr           Split           Amount        Balance
                                               Type          Date
                                                                                                                           Client Trust Account       935.39     300,133.15
Desc Main




                                              Check        03/15/2019    1082    Leann Gatewood
                                                                         1083    Scott Collins                             Client Trust Account      1,621.41    301,754.56
                                              Check        03/15/2019
                                                                                 Mary Turner                               Client Trust Account      1,916.96    303,671.52
                                              Check        03/15/2019    1084
                                                                         1085    Cody Harwell                              Client Trust Account      1,387.04    305,058.56
                                              Check        03/15/2019
                                                                         1086    Sandra Tindle                             Client Trust Account      2,764.39    307,822.95
                                              Check        03/15/2019
                                                                                                                                                                 307,955.36
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                           03/15/2019    1087    Heather Sills                             Client Trust Account       132.41
                                              Check
                                                                         1088    Anita Cates                               Client Trust Account       805.54     308,760.90
                                              Check        03/15/2019
                                                                         1089    Tamara Ford                               Client Trust Account      3,985.01    312,745.91
                                              Check        03/15/2019
                                                                         1090    Tera Gwaltney                             Client Trust Account      5,923.70    318,669.61
                                              Check        03/15/2019
                                                                         1091    Debrorah Nolen                            Client Trust Account       865.84     319,535.45
                                              Check        03/15/2019
                                                                         1092    Chelsea Hill                              Client Trust Account      1,556.75    321,092.20
                                              Check        03/15/2019
              Page 57 of 61




                                                                         1093    Trinity Johnston                          Client Trust Account      2,371.14     323,463.34
                                              Check        03/15/2019
                                                                         1094    Melissa Autry                             Client Trust Account      7,525.84    330,989.18
                                              Check        03/15/2019
                                                                         1095    Sandra Bondurant                          Client Trust Account        838.64     331,827.82
                                              Check        03/15/2019
                                                                         1096    Kimberly Young                            Client Trust Account      8,791.90     340,619.72
                                              Check        03/15/2019
                                                                         1097    Mary Mooney                               Client Trust Account        896.22     341,515.94
                                              Check        03/15/2019
                                                                         1098    Kimberly Young                            Client Trust Account      8,791.90     350,307.84
                                              Check        03/15/2019
                                                                                                                           Client Trust Account      4,972.22     355,280.06
Document




                                               Check       03/15/2019    1099    Sherri Bradford
                                                                         1100     Margaret McCool                          Client Trust Account        610.96     355,891.02
                                               Check       03/15/2019
                                                                         1068    Cody Grills                               Client Trust Account      2,026.63     357,917.65
                                               Check       03/15/2019
                                                                         1069     Margaret Warren                           Client Trust Account     2,189.90     360,107.55
                                               Check       03/15/2019
                                                                         1070    Timothy Baker                             Client Trust Account      1,758.77     361,866.32
                                               Check       03/15/2019
Doc 105




                                                                         1071     Kristen Cates                             Client Trust Account        75.35     361,941.67
                                               Check       03/15/2019
                                                           03/15/2019    1072     Brenda Chapman                            Client Trust Account     3,617.40     365,559.07
                                               Check
                                                                         1073     Valarie Cichello                          Client Trust Account       211.90     365,770.97
                                               Check       03/15/2019
                                                           03/15/2019    1074     Sammy Copeland                            Client Trust Account      3,628.57    369,399.54
                                               Check
Case 19-22020




                                                           03/15/2019    1075     Candy Hicks                               Client Trust Account       351.49     369,751.03
                                               Check
                                                           03/15/2019    5241     Sherri Bradford                           Client Trust Account       358.00     370,109.03
                                               Check
                                                           03/15/2019    5132     Cassie Williams                           Client Trust Account       500.00     370,609.03
                                               Check
                                                                         1189     Linda Lane                                Client Trust Account        136.26    370,745.29
                                               Check       03/23/2019
                                                           03/23/2019     1190    Annette Apperson                          Client Trust Account        110.69    370,855.98
                                               Check
                                                            03/23/2019    1191    Mona Blackwell                            Client Trust Account        122.84    370,978.82
                                               Check
                                               Check        03/27/2019    1131    Christopher Reeves                        Client Trust Account        113.04    371,091.86
                                                                                                                                                                               Page 28 of 31
                                           1:51 PM                                                     CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                               Transaction Detail by Account
                                                                                                           March 1, 2019-March 31, 2019
                                                                         Num                 Name           Memo     Clr            Split           Amount        Balance
                                               Type          Date                                                   mi...
                                                                                 Trinity Johnston                           Client Trust Account       500.00     371,591.86
Desc Main




                                              Check        03/27/2019    1103
                                                                         1102    Kim Young                                  Client Trust Account       731.00     372,322.86
                                              Check        03/27/2019
                                                                         1106    Mary Turner                                Client Trust Account      1,193.24    373,516.10
                                              Check        03/27/2019
                                                                         1150    Susan Agee                                 Client Trust Account       123.54     373,639.64
                                              Check        03/28/2019
                                                                         1148    Brenda Douglas                             Client Trust Account      1,557.77    375,197.41
                                              Check        03/28/2019
                                                                                                                                                      1,830.60    377,028.01
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/28/2019    1149    Brenda Chapman                             Client Trust Account
                                                                         1180    Carolyn Cordle                             Client Trust Account        58.06     377,086.07
                                              Check        03/29/2019
                                                                         1179    Priscilla Waits                            Client Trust Account        37.78     377,123.85
                                              Check        03/29/2019
                                                                         1177    Marializ Montalvo                          Client Trust Account         25.88    377,149.73
                                              Check        03/29/2019
                                                                         1163    Trinity Johnston                           Client Trust Account      1,147.94    378,297.67
                                              Check        03/29/2019
                                                                         1162    Tamara Ford                                Client Trust Account      2,094.44    380,392.11
                                              Check        03/29/2019
              Page 58 of 61




                                                                         1137    Sherri Bradford                            Client Trust Account      2,003.84     382,395.95
                                              Check        03/29/2019
                                                                         1114    Marilyn Crowder                            Client Trust Account      1,779.62     384,175.57
                                              Check        03/29/2019
                                                                         1113    Thelma Carter                              Client Trust Account         41.48     384,217.05
                                              Check        03/29/2019
                                                           03/29/2019    1187    Traketha Jacox Reed                        Client Trust Account      1,172.44     385,389.49
                                              Check
                                                                         1184    David Mooneyham                            Client Trust Account      1,554.86     386,944.35
                                              Check        03/29/2019
                                                                         1183    Carrie Pridmore                            Client Trust Account      1,791.37     388,735.72
                                               Check       03/29/2019
                                                                                 Mary Ann Jarrett                           Client Trust Account      1,350.17     390,085.89
Document




                                               Check       03/29/2019    1176
                                                           03/29/2019    1161    Tera Gwaltney                              Client Trust Account      3,207.60     393,293.49
                                               Check
                                                           03/29/2019    1160    Anita Cates                                Client Trust Account        781.76     394,075.25
                                               Check
                                                                         1139    Jimmy Foster                               Client Trust Account      1,495.93     395,571.18
                                               Check       03/29/2019
                                                           03/29/2019    1130     Christopher Reeves                        Client Trust Account      1,481.55     397,052.73
                                               Check
                                                                                                                                                                   398,858.26
Doc 105




                                               Check       03/29/2019    1186     Carrie Cody                                Client Trust Account     1,805.53
                                                           03/29/2019    1185     Debra Hargett                             Client Trust Account      2,772.49     401,630.75
                                               Check
                                               Check       03/29/2019    1181     Deborah Nolen                              Client Trust Account       558.73     402,189.48
                                                           03/29/2019    1178     Nancy Stanley                              Client Trust Account      1,340.49    403,529.97
                                               Check
                                                                                                                                                        770.07     404,300.04
Case 19-22020




                                               Check       03/29/2019    1173     Delois Henning                             Client Trust Account
                                               Check        03/29/2019   1172     Pamela Glenn                               Client Trust Account      1,167.54    405,467.58
                                                            03/29/2019   1170     Georgia Brown                              Client Trust Account       795.70     406,263.28
                                               Check
                                                            03/29/2019   1166     Danita Treadwell                           Client Trust Account      1,485.73    407,749.01
                                               Check
                                                            03/29/2019   1165     Rachel Comeaux                             Client Trust Account       670.36     408,419.37
                                               Check
                                                            03/29/2019    1156    Annette Apperson                           Client Trust Account       347.72     408,767.09
                                               Check
                                                            03/29/2019    1154    Sammy Copeland                             Client Trust Account      2,016.12    410,783.21
                                               Check
                                                                                                                                                                                Page 29 of 31
                                           1:51 PM                                                    CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                              Transaction Detail by Account
                                                                                                          March 1, 2019-March 31, 2019
                                                             Date        Num                 Name          Memo     CIr           Split           Amount        Balance
                                               Type
                                                                                Lori Butterworth                          Client Trust Account      1,117.86    411,901.07
Desc Main




                                              Check        03/29/2019    1152
                                                           03/29/2019    1151   Candy Hicks                               Client Trust Account       276.85     412,177.92
                                              Check
                                                           03/29/2019    1142   Justin Brown                              Client Trust Account       371.19     412,549.11
                                              Check
                                                           03/29/2019    1141   C J Friend                                Client Trust Account       525.05     413,074.16
                                              Check
                                                           03/29/2019    1138   Sandra Bondurant                          Client Trust Account       538.04     413,612.20
                                              Check
                                                                                                                                                                418,728.19
Filed 05/24/19 Entered 05/24/19 11:06:22




                                                           03/29/2019    1135   Kimberly Young                            Client Trust Account      5,115.99
                                              Check
                                                           03/29/2019    1132   Judy King                                 Client Trust Account      2,489.19    421,217.38
                                              Check
                                              Check        03/29/2019    1128   Jammie Hardy                              Client Trust Account      1,921.41    423,138.79
                                                           03/29/2019    1123   Tina Rubio                                Client Trust Account       780.07     423,918.86
                                              Check
                                                           03/29/2019    1118   Donald McClish                            Client Trust Account       299.37     424,218.23
                                              Check
                                              Check        03/29/2019    1115   Cathy Fishburn                            Client Trust Account       417.58     424,635.81
              Page 59 of 61




                                                           03/29/2019    1112   Cheryl Barlow                             Client Trust Account      2,413.29    427,049.10
                                              Check
                                              Check        03/29/2019    1109   Barbara Savage                            Client Trust Account      1,831.05    428,880.15
                                              Check        03/29/2019    1188   Williams Carroll                          Client Trust Account      1,018.24    429,898.39
                                              Check        03/29/2019    1182   Emma Fuller                               Client Trust Account      1,844.25    431,742.64
                                              Check        03/29/2019    1171   Jackie Glass                              Client Trust Account        621.21    432,363.85
                                              Check        03/29/2019    1167   Lisa Ward                                 Client Trust Account        671.19    433,035.04
                                                                                                                          Client Trust Account        219.51     433,254.55
Document




                                               Check       03/29/2019    1157   Mona Blackwell
                                              Check        03/29/2019    1155   Linda Lane                                Client Trust Account        318.01     433,572.56
                                               Check       03/29/2019    1153   Amy Coulston                              Client Trust Account      1,296.84     434,869.40
                                               Check       03/29/2019    1147   Anita Maben                               Client Trust Account        198.87     435,068.27
                                               Check       03/29/2019    1126   Donna Jenkins                             Client Trust Account      1,620.16     436,688.43
Doc 105




                                               Check       03/29/2019    1125   Sandra Wakefiled                          Client Trust Account        845.35     437,533.78
                                               Check       03/29/2019    1124   Jacqueline Taylor                         Client Trust Account        848.57     438,382.35
                                               Check       03/29/2019    1120   Lashunda Richmond                         Client Trust Account        595.40     438,977.75
                                               Check       03/29/2019    1117   Shawanda Holloway                         Client Trust Account        482.84     439,460.59
Case 19-22020




                                               Check       03/29/2019    1107    Belinda Baggett                           Client Trust Account     2,130.30     441,590.89
                                               Check       03/29/2019    1158    Gayle Martin                              Client Trust Account        11.07     441,601.96
                                               Check       03/29/2019    1159   Theresa Benson                             Client Trust Account       311.94     441,913.90
                                               Check       03/29/2019    1164    Cassandra Williams                        Client Trust Account      3,211.35    445,125.25
                                               Check       03/29/2019    1143    Gladys Johnson                            Client Trust Account       574.28     445,699.53
                                               Check       03/29/2019    1111    Derek Wilkerson                           Client Trust Account       866.64     446,566.17
                                               Check        03/29/2019   1136    Melissa Autry                             Client Trust Account      4,007.51    450,573.68
                                                                                                                                                                              Page 30 of 31
                                           1:51 PM                                                      CAH Acquisition Company #11, LLC
                                           05/08/19
                                           Accrual Basis                                                Transaction Detail by Account
                                                                                                            March 1, 2019-March 31, 2019
                                                             Date       Num                  Name            Memo     CIr           Split          Amount       Balance
                                               Type
                                                                        1127   James Vaden                                  Client Trust Account     1,717.17   452,290.85
Desc Main




                                              Check        03/29/2019
                                                           03/29/2019   1116   Patsy Fisher                                 Client Trust Account     1,213.79   453,504.64
                                              Check
                                                           03/29/2019   1108   Cody Grills                                  Client Trust Account      784.30    454,288.94
                                              Check
                                                           03/26/2019   1101   Dept Of Health License                       Client Trust Account     1,300.00     1,300.00
                                              Check
                                                                                                                                                     1,241.96     2,541.96
Filed 05/24/19 Entered 05/24/19 11:06:22




                                              Check        03/27/2019   1104   TDEC                                         Client Trust Account
                                                           03/27/2019   1144   Quest Diagnostic                             Client Trust Account     1,436.00     3,977.96
                                              Check
                                                           03/27/2019   1145   Lifeline Blood                               Client Trust Account     9,049.14    13,027.10
                                              Check
                                                           03/27/2019   1146   Stericycle                                   Client Trust Account     4,242.51    17,269.61
                                              Check
                                                           03/27/2019   1121   Emcor Services                               Client Trust Account     3,325.00    20,594.61
                                              Check
                                                           03/29/2019   1193   Linen King                                   Client Trust Account     8,419.28    29,013.89
                                              Check
              Page 60 of 61




                                                           03/01/2019   5003   Aeneas                                       Client Trust Account     6,479.24     6,479.24
                                              Check
                                                           03/21/2019   5276   Aeneas                                       Client Trust Account     3,005.81      9,485.05
                                              Check
                                              Check        03/01/2019   5001   Ripley Power & Light                         Client Trust Account    12,000.00     12,000.00
                                                                        5002   Ripley Gas & Water                           Client Trust Account    10,000.00     22,000.00
Document




                                               Check       03/01/2019
                                              Check        03/07/2019   5253   Ripley Gas & Water                           Client Trust Account    10,000.00     32,000.00
                                              Check        03/15/2019   5133   Ripley Power & Light                         Client Trust Account     9,398.35     41,398.35
                                               Check       03/27/2019   1105   Ripley Gas & Water                           Client Trust Account    16,477.73     57,876.08
                                               Check       03/27/2019   5274   Ripley Power & Light                         Client Trust Account     7,271.48     65,147.56
Doc 105
Case 19-22020                                                                                                                                                                 Page 31 of 31
               Case 19-22020                 Doc 105             Filed 05/24/19 Entered 05/24/19 11:06:22                                             Desc Main
                                                                 Document      Page 61 of 61
         .--     10                                                                                                                                          DATE WM/13MM)
ACCM0                                       CERTIFICATE OF LIABILITY INSURANCE                                                           8/9/2018
  THIS CERTIFICATE IS ISSUED         AS A  MATTER  OF  INFORMATION    ONLY   AND  CONFERS      NO   RIGHTS   UPON   THE CERTIFICATE    HOLDER.   THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER,AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be endorsed. If SUBROGATION IS WAIVED, subject to
  the terms and conditions of the policy, certain policies may require an endorsement. A statement on this certificate does not confer rights to the
  certificate holder in lieu of such endorsement(s).
                                                                            CONTACT
PRODUCER                                                                    NAME:    Certificate Department
 TRUSS                                                                      PHONE                                          FAX
                                                                            wc. No„Ext11,816.708.4600                      wok No): 816.708.9193
9200 Ward Parkway                                                           E-ML
 Suite 500                                                                  ADDRESS Certiticates@TrussAdvantage.com
 Kansas City KS 64114                                                                        INSUREKS)AFFORDING COVERAGE                       NAIC It

                                                                            INSURER A: NATIONAL FIRE & MARINE INS CO                          20079
INSURED                                    30322                            INSURER B: National Union Fire Ins. Co.                           19445
 CAH Acquisition Company #11, LLC                                           INSURER c : Accident Fund National Ins Co                         12305
 dba Lauderdale Community Hospital
                                                                            INSURER 0:                                                                                       1
326 Asbury Ave
 Ripley TN 38063                                                            INSURER E:
                                                                                           INSURER F t
COVERAGES                        CERTIFICATE NUMBER:2135731777                                  EVISION NUMBER:
 THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
 INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
 CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
 EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                              ADDL SUBR                                         POLICY EFF   POLICY EXP                     LIMITS
 LTR             TYPE OF INSURANCE                INSD WVD            POLICY NUMBER                IMM/DD(YYTY) (MMIDD/YYTY)
  A  X      COMMERCIAL GENERAL LIABILITY                      HN01617802                             7/30/2018    7/300019   EACH OCCURRENCE         $ 1,000000
                                                                                                                             DAMAGE TO RENTED
                                                                                                                             D
                        1 (jOCCUR
     _ ___I CLAIMS-MADE 1                                                                                                     REMISES Ea ocyVante     $10000
                                                                                                                                 MED EXP(Any one person)    $5,000

       _1                                                                                                                        PERSONAL $AOV INJURY
                                                                                                                                 GENERAL AGGREGATE
                                                                                                                                                            $ 1,000,000
                                                                                                                                                            $ 3,000,000
     GEN't. AGGREGATE LIMIT APPLIES PER:
                    i PRO- i                                                                                                     PRODUCTS - COMP/OP AGG     $3,000,000
     X POLICY       t jEcr i       LOC
                                                                                                                                                            $
         OTHER:
                                                                                                     7/30/2018      7t30/2019    COMBINED SINGLE LIMIT
 8   AUTOMOBILE LIABILITY                                     CA0342467                                                         (Ea accident)            '   1.000 OW
                                                                                                                                 BODILY INJURY(Per person) $
            ANY AUTO
            ALL OWNED   — SCHEDULED                                                                                              BODILY INJURY(Per accident) $ •
            AUTOS             AUTOS
                        ••--F NON-OWNED                                                                                          PROPERTY DAMAGE             $
     X      HIRED AUTOS '  " AUTOS                                                                                              (Pe      Leal)
                                                                                                                                                             $

            UMBRELLA LIAB          OCCUR                                                                                         EACH OCCURRENCE
                            .17
            EXCESS LIAB            CLAIMS-MADE                                                                                   AGGREGATE

                      ( RETENTION $                                                                                                                         $
           DED i
                                                                                                     7/30/2018      7/30/2019    X                    OTH
 C WORKERS COMPENSATION                                       1800009905                                                         —     STATUTE        ER
    AND EMPLOYERS'LIABILITY                 YIN
    A PROPRIETOR/PA RTNER/EX ECUTIVE                                                                                             E.L. EACH ACCIDENT         $500,000
      NYICER/MEMEREXCLUDED?
    OFF                                      N     IA
   (Mandatory In NH)                                                                                                             E.L. DISEASE - EA EMPLOYEE $500,000
    If yes, describe under                                                                                                      E.L. DISEASE - POLICY LIMIT $500,000
    DESCRIPTION OF OPERATIONS below
                                                              HN01617802                             7/30/2018      7/30/2019   Each Claim Limit             1,000,000
 A   Medical Professional Liability                                                                                             Aggregate Limit              3,000,000




DESCRIPTION OF OPERATIONS 1 LOCATIONS I VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space Is requl ed)
Re: Loan No. 606119, Stone Bank is Additional Insured as respects General Liability.




CERTIFICATE HOLDER                                                                         CANCELLATION

                                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                             ACCORDANCE WITH THE POLICY PROVISIONS.
                Stone Bank
                PO Box 1513                                                                AUTHORIZED REPRESENTATIVE
                Harrison, AR 72602


                                                                                            ©1988-2014 ACORD CORPORATION. All rights reserved.
ACORD 25(2014/01)                                   The ACORD name and logo are registered marks of ACORD
